EXHIBIT 10.45
801 & 887 GREAT NORTHERN WAY
SALE AND PURCHASE AGREEMENT
BETWEEN
QLT INC.
560677 B.C. LTD.
630321 B.C. LTD.
AND
DISCOVERY PARKS HOLDINGS INC.
May 15, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article 1 Interpretation
    2  
1.1               Definitions
    2  
1.2               General Principles
    6  
1.3               Schedules
    7  
 
       
Article 2 Purchase and Sale
    7  
2.1               Agreement of Purchase and Sale
    7  
2.2               Payment of Purchase Price
    7  
2.3               Deposit
    8  
2.4               Allocation of Purchase Price
    9  
2.5               Purchase of Shares
    9  
 
       
Article 3 Documents, Inspection and Confidentiality
    9  
3.1               Project Documents
    9  
3.2               Confidentiality
    9  
3.3               Inspection
    10  
3.4               Authorization
    10  
 
       
Article 4 General Covenants
    10  
4.1               Covenants of the Vendors
    10  
4.2               Leasing Activity
    11  
4.3               Estoppel Certificates
    12  
4.4               Approved Service Contracts
    12  
4.5               Competition Act
    12  
4.6               QLT Lease
    13  
 
       
Article 5 Risk
    13  
5.1               Risk and Purchaser’s Election
    13  
5.2               Insurance Proceeds
    14  
 
       
Article 6 Adjustments and Related Matters
    14  
6.1               Adjustments
    14  
6.2               Further Adjustments
    15  
6.3               Adjustment Determination
    15  
6.4               Tenant Inducements and Rent-Free Periods
    15  
 
       
Article 7 Possession
    16  
7.1               Possession
    16  
 
       
Article 8 Representations and Warranties
    16  
8.1               Vendors’ Representations and Warranties
    16  
8.2               Survival of Warranties and Representations
    20  
8.3               As Is, Where Is
    20  
8.4               Purchaser’s Representations and Warranties
    21  



--------------------------------------------------------------------------------



 



-ii-

         
Article 9 Conditions Precedent
    21  
9.1               Purchaser’s Conditions Precedent
    21  
9.2               Purchaser’s Closing Conditions
    23  
9.3               Satisfaction of Conditions Precedent
    24  
9.4               Vendors’ Conditions Precedent
    24  
9.5               Vendors’ Closing Conditions
    24  
9.6               Nature of Conditions
    25  
 
       
Article 10 Closing
    26  
10.1               Closing
    26  
10.2               Vendors’ Closing Documents
    26  
10.3               Purchaser’s Closing Documents
    27  
10.4               Form of Documents
    28  
10.5               Payment in Trust
    28  
10.6               Registration
    28  
10.7               Closing
    28  
10.8               Concurrent Requirements
    29  
10.9               Discharge of Encumbrances by Vendors
    29  
10.10             Delivery of Project Documents
    29  
10.11             Goods and Services and Social Services Tax
    30  
10.12             Purchaser Financing
    30  
 
       
Article 11 General
    31  
11.1               Further Assurances
    31  
11.2               Survival
    31  
11.3               Entire Agreement
    31  
11.4               Notices
    31  
11.5               Fees
    32  
11.6               Real Estate Commissions
    33  
11.7               Time
    33  
11.8               Tender
    33  
11.9               Assignment
    34  
11.10             Enurement
    34  
11.11             Counterparts
    34  
11.12             Execution
    34  
 
       
SCHEDULE A     ASSIGNMENT OF APPROVED SERVICE CONTRACTS
    A-1  
SCHEDULE B     ASSIGNMENT OF LEASES
    B-1  
SCHEDULE C     LANDS AND REGISTERED CHARGES
    C-1  
SCHEDULE D     ESTOPPEL CERTIFICATE
    D-1  
SCHEDULE E     PROJECT DOCUMENTS
    E-1  
SCHEDULE F     NOT USED
    F-1  
SCHEDULE G     EXCLUDED ASSETS
    G-1  
SCHEDULE H     QLT LEASE — PRINCIPAL TERMS AND CONDITIONS
    H-1  



--------------------------------------------------------------------------------



 



SALE AND PURCHASE AGREEMENT
THIS AGREEMENT dated for reference May ___, 2008,
BETWEEN:
QLT INC. (“QLT”)
560677 B.C. LTD. (the “Lot F Nominee”)
630321 B.C. LTD. (the “Lot 1 Nominee”)
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
(the Lot F Nominee and the Lot 1 Nominee are together, the “Nominees”, and QLT
and the Nominees are together, the “Vendors”)
AND:
DISCOVERY PARKS HOLDINGS INC.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
(the “Purchaser”)
     WITNESSES THAT WHEREAS:
A. QLT is the sole beneficial owner and the Lot F Nominee is the registered
owner of the Lot F Property;
B. QLT is the sole beneficial owner and the Lot 1 Nominee is the registered
owner of the Lot 1 Property; and
C. The Vendors have agreed to sell and the Purchaser has agreed to purchase the
Purchased Assets, upon and subject to the terms and conditions set forth in this
Agreement;
     NOW THEREFORE in consideration of the premises and other good and valuable
consideration given by each of the parties hereto to each of the others (the
receipt and sufficiency of which are hereby acknowledged by each of them), the
parties hereto covenant and agree as follows:



--------------------------------------------------------------------------------



 





-2-

ARTICLE 1
INTERPRETATION
1.1 Definitions
In this Agreement:
“Approved Financial Institution” means any one of the five largest (by assets)
Canadian Schedule I Chartered Banks or HSBC Bank Canada, as selected by the
Purchaser;
“Approved Service Contracts” means:

  (a)   Natural Gas Supply and Management Services Agreement dated May 1, 2003
among QLT and Direct Energy Marketing Limited;     (b)   HVAC Service Agreement
dated December 17, 2007 among QLT and Trane British Columbia; and     (c)  
those of the remaining Service Contracts that the Purchaser has approved in
writing on or before the date set out in Section 9.1(b) for satisfaction or
waiver of the conditions referred to in Section 9.1(b);

“Assignment of Approved Service Contracts” means an assignment substantially in
the form attached as Schedule A hereto with the blanks completed as appropriate;
“Assignment of Leases” means an assignment substantially in the form attached as
Schedule B hereto with the blanks completed as appropriate;
“Building” means all buildings and other improvements on the Lot F Property
including without limitation all plant, appurtenances, fixtures (including fixed
machinery and fixed equipment), structures and Mechanical Systems situate in or
on or forming part of such lands or of such buildings or other improvements, but
excluding the Excluded Assets;
“Business Day” means a day which is not a Saturday, Sunday or statutory holiday
(as defined in the Employment Standards Act (British Columbia)) in Vancouver,
British Columbia;
“Closing Date” means the 20th day following the later of:

  (a)   the date the conditions referred to in Section 9.1(b) have been
satisfied or waived by the Purchaser; and     (b)   the date the conditions
referred to in Section 9.4(a) have been satisfied or waived by the Vendors;

or if the LTO is not open for business on such date, then the day next following
such date on which the LTO is open for business;



--------------------------------------------------------------------------------



 



-3-



“Commissioner” means the Commissioner of Competition appointed under the
Competition Act;
“Competition Act” means the Competition Act (Canada);
“Declarations of Trust” means, together:

  (a)   the declaration of trust in respect of the Lot F Property made on
December 3, 1998 between the Lot F Nominee and QLT; and     (b)   the
declaration of trust in respect of the Lot 1 Property made on August 29, 2001
between the Lot 1 Nominee and QLT;

“Deposit” means the deposit referred to in Section 2.2(a);
“Development Permit” means the development permit for the Lot 1 Property issued
by the City of Vancouver numbered DE 407227;
“Environment” means all components of the earth including, without limitation,
all layers of the atmosphere, air, land, soil, water, organic or inorganic
matter and living organisms, and the interacting natural systems that include
the components referred to in this definition;
“Environmental Laws” means all Laws relating, in whole or in part, to the
enhancement or protection of the Environment, occupational safety, product
liability, public health, public safety and the transportation of dangerous
goods;
“Estoppel Certificate” means a certificate substantially in the form set out in
Schedule D hereto or in any other form or forms which may be required under the
terms of any of the Leases;
“Excluded Assets” means the fixtures, equipment and chattels described in
Schedule G hereto, and the leasehold improvements and trade fixtures of Tenants
under Leases;
“Form A Transfers” has the meaning given in Section 10.2(b);
“GST” has the meaning given in Section 10.11;
“GST Certificate” has the meaning given in Section 10.11;
“Hazardous Waste” means “hazardous waste” as defined in the Environmental
Management Act (British Columbia) and in the Hazardous Waste Regulation under
the Environmental Management Act;
“Included Chattels” means all goods, equipment and chattels located in the
Building, but excluding the Excluded Assets;
“Laws” means all constitutions, treaties, laws, statutes, codes, ordinances,
orders, decrees, rules, regulations and municipal bylaws, whether domestic,
foreign or



--------------------------------------------------------------------------------



 



-4-

international, any judgments, orders, writs, injunctions, decisions, rulings,
decrees, and awards of any governmental authority, and any policies, voluntary
restraints, practices or guidelines of any governmental authority and including,
without limitation, any principals of common law and equity;
“Leases” means all leases, agreements to lease, licences and other rights in
existence on the date of this Agreement, either written or oral, copies or
details of which are delivered to the Purchaser as part of the Project
Documents, together with any further leases, agreements to lease and licences
entered into by the Vendors or either of them in accordance with Section 4.2;
“Lot F Property” means the lands and premises located at 887 Great Northern Way,
Vancouver, British Columbia and legally described in Schedule C hereto, but
excluding the Excluded Assets;
“Lot 1 Property” means the lands and premises located at 801 Great Northern Way,
Vancouver, British Columbia, legally described in Schedule C hereto, but
excluding the Excluded Assets;
“LTO” means the Land Title Office at New Westminster, British Columbia;
“Mechanical Systems” means all systems within the Lot F Property of a mechanical
nature including without limitation all heating, plumbing, electrical,
ventilation, drainage, elevators or other mechanical lifting devices and air
conditioning systems, but excluding the Excluded Assets;
“Notice” means any claim, citation, directive, litigation, investigation, letter
or other communication, written or oral, actual or threatened, from any person;
“Permitted Encumbrances” means:

  (a)   the encumbrances in respect of each of the Lot F Property and the Lot 1
Property described in Schedule C hereto;     (b)   the Leases;     (c)   any
leases or agreements to lease, or modifications or extensions to Leases entered
into by the Vendors in accordance with Section 4.2;     (d)   the QLT Lease to
be entered into in accordance with Section 4.6;     (e)   the rights reserved to
or vested in or deemed to be reserved to or vested in any governmental or public
authority pursuant to any Crown Grants(s) applicable to the Lot F Property or
the Lot 1 Property or pursuant to any applicable statutory provisions; and    
(f)   any other liens, charges or encumbrances expressly permitted in writing by
the Purchaser;



--------------------------------------------------------------------------------



 



-5-



“Project Documents” means all information in the Vendors’ control or possession,
that would be normally provided in a transaction of the nature contemplated
herein, including the information contemplated in Schedule E attached hereto to
the extent the same is in the Vendors’ control or possession;
“Properties” means the Lot F Property, the Building and the Lot 1 Property, but
excluding the Excluded Assets;
“Purchase Price” means the sum of Sixty-Eight Million Five Hundred Thousand
Canadian dollars ($68,500,000.00), which is exclusive of any applicable goods
and services taxes, provincial sales taxes and provincial social services taxes;
“Purchased Assets” means:

  (a)   the beneficial interest of QLT in the Properties;     (b)   the
registered interest of the Nominees in the Properties;     (c)   the Included
Chattels;     (d)   the Mechanical Systems;     (e)   the benefit of the Leases;
    (f)   the benefit of the Approved Service Contracts; and     (g)   the
interest of the Vendors in the Project Documents (including the Development
Permit) to the extent transferrable;

but excludes the Excluded Assets;
“Purchaser’s Solicitors” means Fraser Milner Casgrain LLP;
“QLT Lease” has the meaning given in Section 4.6;
“Service Contracts” means all service contracts and agreements to enter into
service contracts together with all modifications, extensions, renewals, and
assignments thereof, both written and oral, made by or on behalf of the Vendors
relating to the management, servicing, repair and cleaning of the Lot F
Property, Building or Included Chattels or the furnishing of supplies or
services thereto;
“Shares” means all of the issued and outstanding shares in the capital stock of
each of the Nominees;
“Short Form QLT Lease” has the meaning given in Section 4.6;
“Tenants” means the tenants and licensees under the Leases; and
“Vendors’ Solicitors” means Farris, Vaughan, Wills & Murphy LLP.



--------------------------------------------------------------------------------



 



-6-

1.2 General Principles
     For the purposes of this Agreement:

  (a)   “this Agreement” means this Agreement, including the Schedules hereto,
as the same may be supplemented or amended and in effect from time to time;    
(b)   except as otherwise expressly provided in this Agreement, any reference in
this Agreement to an Article, a Section, paragraph, subparagraph or Schedule is
a reference to the appropriate Article, Section, paragraph, subparagraph or
Schedule in or to this Agreement;     (c)   if any provision of this Agreement
or any part hereof is found or determined to be invalid it will be severable and
severed from this Agreement and the remainder of this Agreement will be
construed as if such invalid provision or part had been deleted from this
Agreement;     (d)   this Agreement and all matters arising hereunder will be
governed by and construed in accordance with the laws of British Columbia, which
will be deemed to be the proper law hereof, and the courts of British Columbia
will have the non-exclusive jurisdiction to entertain and determine all claims
and disputes arising out of or in any way connected with this Agreement (subject
to any arbitration provisions hereof) and the validity, existence and
enforceability hereof;     (e)   the headings used in this Agreement are for
convenience only and do not form part of this Agreement and shall not in any way
affect, limit, amplify or modify the terms hereof or the interpretation, scope
or intent thereof;     (f)   the words “herein”, “hereof” and “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section, paragraph, subparagraph or other subdivision or
Schedule hereof;     (g)   the word “including”, when following any general
statement, term or matter, will not be construed to limit such general
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, but will be construed to
refer to all other items or matters that could reasonably fall within the scope
of such general statement, term or matter, whether or not non-limiting language
(such as “without limitation”, “but not limited to” or words of similar import)
is used with reference thereto;     (h)   words importing the masculine gender
include the feminine or neuter gender and words in the singular include the
plural, and vice versa;     (i)   any reference to a statute includes and is a
reference to such statute and to the regulations made pursuant thereto, with all
amendments made thereto and in force from time to time, and to any statutes or
any regulations that may be passed which have the effect of supplementing or
superseding such statutes or regulations;



--------------------------------------------------------------------------------



 



-7-



  (j)   all references to monetary amounts in this Agreement are references to
Canadian dollars;     (k)   any action to be taken pursuant to this Agreement on
a day that is not a Business Day shall be taken on the next succeeding Business
Day; and     (l)   if any party to this Agreement is comprised of more than one
legal entity all of the obligations and liabilities of that party shall be the
joint and several obligations and liabilities of each legal entity comprising
such party.

1.3 Schedules
     The following are the Schedules to this Agreement each of which is an
integral part hereof:
Schedule A     Assignment of Approved Service Contracts
Schedule B     Assignment of Leases
Schedule C     Lands and Registered Charges
Schedule D     Estoppel Certificate
Schedule E     Project Documents
Schedule F     NOT USED
Schedule G     Excluded Assets
Schedule H     QLT Lease — Principal Terms and Conditions
ARTICLE 2
PURCHASE AND SALE
2.1 Agreement of Purchase and Sale
     Subject to the terms and conditions of this Agreement and based on the
warranties and representations herein contained, the Vendors agree to sell and
the Purchaser agrees to purchase the Purchased Assets on the Closing Date for
the Purchase Price.
2.2 Payment of Purchase Price
     The Purchaser shall pay the Purchase Price for the Purchased Assets as
follows:

  (a)   by way of a deposit of Two Million Canadian Dollars ($2,000,000.00) paid
to the Vendors’ Solicitors as follows:

  (i)   the sum of Seven Hundred and Fifty Thousand Canadian Dollars
($750,000.00) by payment of such amount within two (2) Business Days after the
date of execution and delivery of this Agreement by both parties; and     (ii)  
the sum of One Million Two Hundred and Fifty Thousand Canadian Dollars
($1,250,000.00) by payment of such amount on the date the



--------------------------------------------------------------------------------



 



-8-



      conditions referred to in Section 9.1(b) have been satisfied or waived by
the Purchaser;

      and if the Purchaser defaults in paying when due all or any part of such
deposit then, at the option of the Vendors, the Vendors shall have no further
obligations under this Agreement and the Deposit and all interest thereon shall
be paid to the Vendors pursuant to Section 2.3(d); and     (b)   by payment of
the balance of the Purchase Price to the Vendors on the Closing Date as provided
in Article 10 and, if applicable, Section 11.8.

2.3 Deposit
     The Vendors’ Solicitors shall hold the Deposit as a stakeholder and shall
deposit each instalment of the Deposit in an Approved Financial Institution in
an interest bearing trust account forthwith following receipt thereof and shall
pay the Deposit and such interest as may be paid thereon by the Approved
Financial Institution only as directed in writing by the Vendors and the
Purchaser or their respective solicitors or as directed by a court of competent
jurisdiction. The Vendors and the Purchaser agree that the Deposit and such
interest as may be paid thereon by the Approved Financial Institution shall be
paid as follows (subject to any applicable withholding tax):

  (a)   to the Vendors on account of the Purchase Price contemporaneously with
the completion of the transactions contemplated by this Agreement, with all
interest paid to the Purchaser;     (b)   to the Purchaser together with all
interest if any of the conditions referred to in Section 9.1 or Section 9.4 are
neither satisfied nor waived within the time provided, without prejudice to any
other rights of the parties under this Agreement, or if the Purchaser elects not
to complete the purchase pursuant to Section 5.1;     (c)   to the Purchaser
together with all interest if the transactions contemplated by this Agreement
are not completed by reason of any of the conditions referred to in Section 9.2
being neither satisfied nor waived or by reason of the Vendors’ default
hereunder, but without prejudice to any other rights of the Purchaser under or
pursuant to this Agreement; and     (d)   to the Vendors together with all
interest if the transactions contemplated by this Agreement are not completed by
reason of any of the conditions referred to in Section 9.5 being neither
satisfied nor waived or by reason of the Purchaser’s default hereunder, such
payment being on account of the Vendor’s damages, but without prejudice to any
other rights of the Vendors under or pursuant to this Agreement.



--------------------------------------------------------------------------------



 



-9-



2.4 Allocation of Purchase Price
     The Vendors and the Purchaser acknowledge and agree that the Purchase Price
will be allocated among the Purchased Assets in a manner to be settled by the
Vendors and the Purchaser within fifty (50) days following the date of execution
of this Agreement by both parties.
2.5 Purchase of Shares
     The Purchaser shall have the right to elect by notice in writing to the
Vendors given at any time within ten (10) Business Days after the date of
execution of this Agreement by both parties, to acquire all of the issued and
outstanding shares in the capital stock of each of the Nominees for the
additional sum of Ten Dollars ($10.00) instead of acquiring the Nominees’
registered titles to the Properties which they each hold as nominee and bare
trustee for QLT pursuant to the Declarations of Trust, provided that if such
election is made, then the Vendors and the Purchaser shall have until 5:00 p.m.
(Vancouver time) on the date referred to in Section 9.1(a) to execute and
deliver an amending agreement satisfactory in form and substance to the Vendors
and the Purchaser amending this Agreement to reflect the purchase of such shares
in a manner satisfactory to the parties, each acting reasonably, failing which,
unless the parties otherwise agree in writing, the Purchaser shall have no right
to acquire such shares and notwithstanding such election there shall be no
change in the Purchase Price or in the transactions contemplated by this
Agreement or in the parties’ rights and obligations with respect thereto.
ARTICLE 3
DOCUMENTS, INSPECTION AND CONFIDENTIALITY
3.1 Project Documents

  (a)   The Vendors shall, within three (3) Business Days after the date of
execution of this Agreement by both parties, deliver to the Purchaser or make
available for the inspection of the Purchaser, as the case may be, as set out in
Schedule E, all Project Documents or true and complete copies thereof (to the
extent that the Vendors have not already provided copies of such material to the
Purchaser). Thereafter, the Vendors shall forthwith deliver to the Purchaser all
such further information respecting the Project Documents or the Properties that
is reasonably requested by the Purchaser and is within the control or possession
of the Vendors.     (b)   The Purchaser acknowledges and agrees that the Vendors
shall not have any liability for any errors, omissions or inaccuracies in any of
the Project Documents that are studies, reports or other documents prepared by
third parties, except to the extent of any express representation, warranty,
covenant or agreement of the Vendors contained in this Agreement and subject to
Section 8.2.

3.2 Confidentiality
     Each party agrees to cause its respective directors, officers, employees,
agents and advisors to keep in strict confidence this Agreement (and, in the
case of the Purchaser only, all



--------------------------------------------------------------------------------



 



-10-

information with respect to the Properties including the Project Documents)
until such time as the transactions contemplated by this Agreement are
completed, unless otherwise required by law, including applicable securities
laws and/or the rules and policies of any applicable stock exchange. If the
transactions contemplated by this Agreement are not completed for any reason,
this obligation of the parties shall continue and all materials delivered by the
Vendors to the Purchaser hereunder shall, upon request, forthwith be returned to
the Vendors by the Purchaser. Each party, without limiting its obligations
hereunder, may disclose this information, on a strictly confidential basis, to
its respective professional advisers, consultants and, in the case of the
Purchaser, any lenders and/or co-investors proposing to finance and/or invest in
the acquisition of the Purchased Assets.
3.3 Inspection
     The Purchaser and its advisors shall be entitled, upon reasonable notice to
the Vendors and in accordance with the Vendors’ reasonable requirements as to
security, to enter the Properties and the Building (subject to the rights of
Tenants) and to carry out investigations, tests and studies of the Properties,
the Building and the Mechanical Systems. The Purchaser agrees to and shall
indemnify and hold harmless the Vendors and each of them from any and all costs,
expenses, liability, injury, loss or damage arising out of such entry or any
acts, investigations or tests carried out on the Properties pursuant thereto. In
carrying out such investigations, tests and studies, the Purchaser shall use all
reasonable efforts not to disrupt or unduly interfere with the business or
operations of QLT or Tenants carried on within the Properties.
3.4 Authorization
     The Vendors hereby expressly authorize the Purchaser and its agents,
consultants and advisors to meet with or correspond with the appropriate
statutory or governmental authorities for the purpose of verifying the accuracy
of the warranties and representations of the Vendors contained in this
Agreement, including but not limited to compliance with laws, bylaws,
regulations and assessments. The Vendors will promptly at the Purchaser’s
request execute and deliver any authorizations reasonably required by the
Purchaser to authorize the statutory or governmental authorities to release such
information to the Purchaser.
ARTICLE 4
GENERAL COVENANTS
4.1 Covenants of the Vendors
     The Vendors shall:

  (a)   from and after the date of this Agreement to the Closing Date, maintain
the Properties in their present condition, reasonable wear and tear excepted,
and, subject to Article 5, do or cause to be done all necessary repairs and
maintenance as required to effect same, take all reasonable care to protect and
safeguard the Properties, and operate and otherwise deal with the Properties as
a careful and prudent owner would do and in such a manner that the warranties
and representations in Section 8.1 remain true and correct in all material
respects;



--------------------------------------------------------------------------------



 



-11-



      provided that the Vendors shall not be obliged to make capital repairs to
the Properties except in case of emergency;     (b)   maintain in full force and
effect the existing insurance coverage in respect of the Properties until the
Closing Date;     (c)   observe and perform all of the landlord’s obligations
under the Leases and diligently enforce all of the landlord’s rights and
remedies thereunder;     (d)   take or cause to be taken all proper steps and
actions and corporate proceedings to enable the Vendors to vest a good and
marketable title to the Purchased Assets in the Purchaser free and clear of all
liens, encumbrances, defects in title, equities or claims of every nature and
kind except for Permitted Encumbrances and to enable the Vendors to carry out
the sale of the Purchased Assets and to execute and deliver this Agreement as
valid and binding obligations of the Vendors;     (e)   maintain in all material
respects present levels of consumable supplies and spare parts in the Building
until the Closing Date;     (f)   pay, on or before the due date, all municipal
taxes, local improvement taxes, rates, levies and assessments of every nature or
kind with respect to the Properties for the 2008 calendar year that become due
and payable before the Closing Date; and     (g)   as of the Closing Date,
cancel or terminate at its expense all Service Contracts other than Approved
Service Contracts.

4.2 Leasing Activity

  (a)   The Purchaser agrees that in the period following the date of execution
of this Agreement by both parties and up to the date for satisfaction or waiver
of the conditions referred to in Section 9.1(b), the Vendors may carry on their
leasing program for the Lot F Property and the Building. The Vendors agree that
they will not enter into any binding commitments with Tenants or prospective
tenants for the Lot F Property and the Building or any material modification of
any Lease during such period without first providing the Purchaser with a copy
of any such proposed binding commitment or material modification.     (b)   If
the transactions contemplated by this Agreement are completed, the Purchaser
will assume all such commitments from and after the Closing Date and will fully
perform the obligations of the Vendors pursuant to such commitments, including
honouring obligations to provide any tenant inducements to the Tenants or
prospective tenants of the Lot F Property and the Building, and being
responsible for all commissions that are payable and all landlord’s work
thereunder and the same will not be subject to adjustment on closing, except
that, if the term of any new lease commences prior to the Closing Date, then the
responsibility for any related tenant inducements (including landlord’s work)
and commissions will be pro-rated between the Vendors and the Purchaser on the
basis of the number of months of the initial term of such lease prior to the
Closing Date (as for the



--------------------------------------------------------------------------------



 



-12-



      Vendors) and the number of months of the initial term of such lease after
the Closing Date (as for the Purchaser), and the same will be subject to
adjustment on closing.     (c)   The Vendors agree that after the conditions
referred to in Section 9.1(b) are satisfied or waived by the Purchaser, the
Vendors will not enter into any binding commitments with Tenants or prospective
tenants for the Lot F Property or the Building or any material modification of
any Lease without the Purchaser’s prior written approval, which approval may be
withheld in the Purchaser’s sole and absolute discretion.     (d)   The Vendors
agree that if they carry on the leasing program, they will do so in good faith
in the ordinary course following the date of execution of this Agreement by both
parties and will only consider commitments with tenants and prospective tenants
which are consistent with market driven leasing arrangements in the Vancouver
market.

4.3 Estoppel Certificates
     The Vendors shall use all reasonable commercial efforts to obtain and
deliver to the Purchaser prior to the completion of the purchase and sale of the
Purchased Assets, Estoppel Certificates executed by all Tenants. To the extent
that the Vendors are unable to obtain and deliver to the Purchaser prior to the
Closing Date Estoppel Certificates despite using all reasonable commercial
efforts to obtain the same, the Vendors will execute and deliver to the
Purchaser on the Closing Date certificates of the Vendors for such Tenants
certifying the information that would have been in the applicable Estoppel
Certificates (the “Replacement Estoppel Certificates”). The Replacement Estoppel
Certificates will be deemed for all purposes to be a representation and warranty
hereunder by the Vendors of the truth and accuracy of the matters set forth in
the Replacement Estoppel Certificates, subject to the limitations set forth in
Section 11.2. The Purchaser shall, for a period of sixty (60) days after the
Closing Date, return to the Vendors any Replacement Estoppel Certificate (which
shall be deemed null and void except in the case of a material conflict of
information contained in the Estoppel Certificate and the Replacement Estoppel
Certificate) for which the Vendors delivers to the Purchaser an Estoppel
Certificate in accordance with this Section 4.3 for the same Lease.
4.4 Approved Service Contracts
     The Purchaser shall deliver to the Vendors on or before the date for
satisfaction or waiver by the Purchaser of the conditions set out in
Section 9.1(b), a list of those Service Contracts (if any), other than the
Natural Gas Supply and Management Services Agreement dated May 1, 2003 among QLT
and Direct Energy Marketing Limited, and the HVAC Service Agreement dated
December 17, 2007 among QLT and Trane British Columbia, that the Purchaser
wishes to include in the Approved Service Contracts.
4.5 Competition Act
     Forthwith after the execution and delivery of this Agreement by both
parties, the Purchaser, at its own expense, shall give all notifications and
make all information filings, on its



--------------------------------------------------------------------------------



 



-13-

own behalf and, unless otherwise required by applicable law, on behalf of the
Vendors, and pay all fees in connection therewith, that are required pursuant to
the Competition Act in respect of the purchase of the Purchased Assets and the
other transactions contemplated by this Agreement. The Vendors shall co-operate
with the Purchaser and provide the Purchaser with information that is in the
possession of the Vendors and is necessary to give such notification and to make
such filing. The Purchaser shall deliver or shall cause to be delivered to the
Vendors a copy of all such notifications and filings. The Purchaser will, at its
sole expense, take all reasonable commercial steps to obtain the approvals
required by, or otherwise comply with, the pre-notification provisions of the
Competition Act as are necessary to proceed with the purchase of the Purchased
Assets and the other transactions contemplated by this Agreement, and will
provide the Vendors with satisfactory evidence of such approvals or compliance
at least one (1) Business Day before the Closing Date.
4.6 QLT Lease
     QLT and the Purchaser shall each in good faith negotiate and settle within
fifty (50) days following the date of execution of this Agreement by both
parties a lease of premises in the Building containing the principal terms and
conditions set out in Schedule H hereto. QLT may at its sole option require that
such lease be in registrable form, and QLT may further elect that the parties
also negotiate and settle a short form of the lease for registration purposes
(such lease, together with such short form if QLT so elects are together, the
“QLT Lease” and, if QLT so elects, such short form is called the “Short Form QLT
Lease”).
ARTICLE 5
RISK
5.1 Risk and Purchaser’s Election
     The Properties shall be at the risk of the Vendors until the completion of
the sale and purchase contemplated by this Agreement and, if there is any
material damage to the Building or the Mechanical Systems occurring before that
time, the Purchaser shall elect, no later than seven (7) days after receiving
written notice from the Vendors of the occurrence of such event (and in any
event prior to the Closing Date) by notice in writing, either:

  (a)   to terminate this Agreement, in which case the Deposit together with
accrued interest will be paid to the Purchaser in accordance with Section 2.3(b)
and neither the Vendors nor the Purchaser shall have any further obligation
hereunder; or     (b)   to complete the transactions contemplated by this
Agreement.

The Vendors shall give to the Purchaser prompt written notice of the occurrence
of any material damage to the Building or the Mechanical Systems. Failure by the
Purchaser to so elect within the time provided above shall be deemed to be an
election to complete the transactions contemplated by this Agreement. For the
purpose of this Section, material damage means loss or damage to or destruction
of the Building or the Mechanical Systems to such an extent in either event that
a quantity surveyor engaged by the Vendors certifies that the replacement or
repair thereof cannot be completed for a cost of less than $2,000,000.00.



--------------------------------------------------------------------------------



 



-14-

5.2 Insurance Proceeds
     The amount of any insurance proceeds in connection with loss or damage
occurring prior to the passing of risk and not applied by the Vendors or the
insurer to the cost of repairs, shall, if the Purchaser elects or is deemed to
have elected to complete, be assigned to and be payable to the Purchaser.
ARTICLE 6
ADJUSTMENTS AND RELATED MATTERS
6.1 Adjustments
     Adjustments will be made in accordance with the following provisions:

  (a)   except as otherwise provided herein, all adjustments, both incoming and
outgoing, with respect to the Properties, including taxes, utilities, rents,
common area and operating expenses, deposits and interest thereon, tenant
allowances, tenant recharges, fuel, licences, insurance, audit costs, payments
under Approved Service Contracts and other items normally adjusted between a
vendor and purchaser in the sale of similar properties shall be adjusted as of
the Closing Date so that the Vendors will bear and pay all expenses and receive
all income related to the Properties prior to the Closing Date and the Purchaser
will bear and pay all expenses and receive all income related to the Properties
from and including the Closing Date;     (b)   the Vendors will remain liable to
remit, in accordance with Part IX of the Excise Tax Act (Canada), any goods and
services tax exigible on taxable supplies made by the Vendors and that became
payable (as contemplated in Section 168 of the Excise Tax Act (Canada)) prior to
the Closing Date;     (c)   the Vendors shall not be credited with arrears of
rent or other charges owed by Tenants as of the Closing Date, except that the
Vendors shall be credited for arrears of rent and any other charges owed by any
Tenant as of the Closing Date in respect of the then current month so long as
such Tenant is not then in arrears for any previous month; the Purchaser and the
Vendors each agree to cooperate with the other in respect of the collection of
any then current arrears (including the full amount of any unpaid federal goods
and services tax payable by the Tenants on such arrears). The Vendors shall
provide the Purchaser with detailed information as to the determination of the
amount of such arrears, and the Purchaser shall take reasonable steps in order
to collect such arrears as soon as may be practicable. If and when the Purchaser
collects any such arrears the Purchaser will remit to the Vendors that portion
due to the Vendors in respect of the period prior to the dates of adjustment for
the respective components of such arrears, less any reasonable third party
collection costs. For greater certainty, the Vendors will be entitled to receive
the full amount of goods and services tax paid on arrears by the Tenants if such
goods and services tax became payable (as contemplated in Section 168 of the
Excise Tax Act (Canada)) prior to the Closing



--------------------------------------------------------------------------------



 



-15-



      Date. Payment of rents and recoveries shall be applied first to current
rents and recoveries and the excess to the latest arrears. The Vendors shall be
entitled to attempt to collect any such arrears the Purchaser has not collected
within three (3) months after the Closing Date, provided that it shall not be
entitled to terminate any Tenant’s lease or seize any of the Tenant’s property
on the Tenant’s premises;     (d)   although the Purchaser will be entitled,
subject to the Vendors’ right under Section 6.1(c), to collect all rentals and
other recoveries after the Closing Date whether applicable to periods prior to
or after the Closing Date, the Purchaser and the Vendors agree to receive in
trust and promptly remit to the other that portion of any rentals or recoveries
received by it as would reasonably be expected to be credited to or by the other
party hereunder on a subsequent adjustment, subject to the provisions of
Section 6.1(c). Any rents and recharges received by the Vendors and designated
by a Tenant or other occupant to be applied to a period ending after the date of
adjustment for the subject matter of such arrears will be promptly paid or
endorsed over to the Purchaser; and     (e)   if any dispute arises with regard
to the adjustments referred to in Article 6 either before or after the Closing
Date, the matter in dispute will be referred in the first instance to the
auditors of the Purchaser and the auditors of the Vendors for determination. If
such auditors cannot agree on a determination of the matter in dispute within
thirty (30) days following the reference to them, the matter in dispute will be
referred to a single arbitrator under the Commercial Arbitration Act (British
Columbia) or any successor legislation then in effect in British Columbia. The
Vendors and Purchaser will make any references mentioned herein expeditiously
and will share all arbitration costs equally.

6.2 Further Adjustments
     A further adjustment with respect to the matters set forth in Section 6.1
which could not be finally adjusted on the Closing Date will be made no later
than six (6) months after the Closing Date.
6.3 Adjustment Determination
     Both before and after the Closing Date, the Vendors and the Purchaser will
use their best efforts to determine all adjustments.
6.4 Tenant Inducements and Rent-Free Periods
     Any existing free-rent periods or other existing tenant inducements or
leasing commissions occurring after the Closing Date (but excluding any of the
same that arise out of commitments entered into by the Vendors pursuant to
Section 4.2 except as provided therein) shall be set out in the tenancy schedule
delivered to the Purchaser as part of the Project Documents and determined on
the Closing Date and the applicable amounts so determined shall be present
valued at a discount rate of six percent (6%) per annum and the discounted
amount shall be the responsibility of the Vendors and paid by way of adjustment
in favour of the Purchaser on the Closing Date. The Purchaser shall indemnify
and save harmless the Vendors



--------------------------------------------------------------------------------



 



-16-

from and against any and all claims, charges, costs, expenses and liabilities
that the Vendors or any of them may at any time suffer or incur as a result of
any failure by the Purchaser to pay or perform any such free-rent periods,
tenant inducements or leasing commitments so adjusted.
ARTICLE 7
POSSESSION
7.1 Possession
     The Purchaser shall, upon completion of the sale and purchase, and subject
to the Permitted Encumbrances, the Leases, any commitments entered into by the
Vendors in accordance with Section 4.2, and the QLT Lease, have possession of
the Properties.
ARTICLE 8
REPRESENTATIONS AND WARRANTIES
8.1 Vendors’ Representations and Warranties
     The Vendors hereby represent and warrant to the Purchaser, regardless of
any independent investigations that the Purchaser may cause to be made, that:

  (a)   QLT is a duly incorporated and validly existing company in good standing
under the laws of the Province of British Columbia and has the corporate power
and capacity to own its interest in the Properties and to carry on its business;
    (b)   each Nominee is a duly incorporated and validly existing company in
good standing under the laws of the Province of British Columbia and has the
corporate power and capacity to hold legal title to the Lot F Property, in the
case of the Lot F Nominee, and the Lot 1 Property, in the case of the Lot 1
Nominee, in trust for QLT and to carry on its business;     (c)   none of QLT
nor the Nominees are a non-resident of Canada within the meaning of the Income
Tax Act (Canada);     (d)   by the Closing Date, all necessary corporate action
on the part of the Vendors will have been taken to authorize and approve the
completion of the transactions contemplated by this Agreement;     (e)   none of
the Vendors has any indebtedness or liability to any person, firm or corporation
that might now or hereafter constitute a lien, charge or encumbrance on the
Purchased Assets or that would affect the Purchaser’s right, from and after the
Closing Date, to own, occupy (subject to the Leases and the QLT Lease) and
obtain revenue from the Properties, other than Permitted Encumbrances;     (f)  
subject to obtaining any required consents to the assignment of the Approved
Service Contracts, neither the execution of this Agreement nor the completion of
the transactions contemplated hereby will conflict with or result in a breach of
the respective constating documents of any of the Vendors nor constitute a
breach of,



--------------------------------------------------------------------------------



 



-17-



      default under, or acceleration of any obligation under, or constitute any
event which, with the giving of notice or lapse of time or otherwise, would
constitute a breach of, default under, or acceleration of any obligation under,
any indenture, mortgage, deed of trust or any other agreement to which any of
the Vendors is a party or by which any of them is bound or to which any of their
assets are subject (including the Declarations of Trust);     (g)   there is no
action, suit, claim, arbitration, judgment, investigation or proceeding
outstanding or pending or, to the knowledge of the Vendors, threatened against
or affecting any of the Vendors and pertaining to the Purchased Assets or any
part thereof at law or in equity or before or by any federal, provincial,
municipal or other governmental department, commission, board, bureau, agency or
authority;     (h)   QLT has a good and marketable beneficial title to the
Properties, legal title to which is held by the Lot F Nominee, in the case of
the Lot F Property, and by the Lot 1 Nominee, in the case of the Lot 1 Property,
each as nominee and bare trustee for QLT pursuant to the Declarations of Trust,
free and clear of all liens, charges and encumbrances except the Permitted
Encumbrances;     (i)   the Permitted Encumbrances described in Schedule C are
in full force and effect and have not been further amended, none of the Vendors
is in default thereunder, no other party is, to the knowledge of the Vendors, in
default thereunder and there are no existing disputes thereunder;     (j)   all
municipal taxes, local improvement taxes, rates, levies and assessments of every
nature and kind with respect to the Properties for the 2007 calendar year and
all preceding calendar years, have been paid in full and, except as provided in
the Permitted Encumbrances described in Schedule C, none of the Vendors has, in
connection with the Properties, any present or future obligation to pay monies
to any statutory authority in connection with off-site roads, services,
utilities or similar services or to construct or provide off-site roads,
services, utilities or similar services in connection with the Properties;    
(k)   none of the Vendors is a party to or bound by any collective bargaining
agreements or any agreements with a trade union by which the Purchaser will be
bound by virtue of acquiring the Purchased Assets, and there are no employees of
the Vendors with respect to whom the Purchaser will assume or incur any
responsibility or liability by virtue of acquiring the Purchased Assets;     (l)
  with respect to the Properties:

  (i)   to the best of the knowledge of the Vendors, the Building is not subject
to any outstanding work order or notice of defect or non-compliance from any
provincial or municipal board or official or Board of Fire Underwriters or like
authority;



--------------------------------------------------------------------------------



 



-18-



  (ii)   except as disclosed in the Project Documents, none of the Vendors has
received any Notice from any governmental authority of non-compliance with
respect to Environmental Laws;     (iii)   except as disclosed in the Project
Documents, the Vendors have not at any time received, handled, generated, used,
stored, deposited, treated, transported or disposed of any Hazardous Waste on
the Lot F Property, the Lot 1 Property or within the Building except in
compliance with all applicable Environmental Laws; and     (iv)   except as
disclosed in the Project Documents, none of the Vendors has received any Notice
from any governmental authority that requires any remedial action to be
conducted or any works to be undertaken with respect to environmental
contamination of the Lot F Property, the Lot 1 Property or the Building;

  (m)   the Included Chattels are free and clear of all liens, charges and
encumbrances;     (n)   none of the Vendors has received any Notice from any
governmental authority or has any knowledge of any intention of any statutory
authority to expropriate all or any part of the Properties;     (o)   none of
the Vendors has received any Notice from any governmental authority of any
intention of the applicable municipal authority to alter its zoning bylaw or
official community plan, if any, so as to affect or potentially affect in a
detrimental manner the Properties or the use thereof;     (p)   there are no
claims, actions or proceedings pending or, to the knowledge of the Vendors,
threatened, in law or in equity, that would materially interfere with the use
and enjoyment of the Properties or the occupancy or use of all or any part of
the Properties by the Purchaser or any Tenant or QLT under the QLT Lease or that
could affect the Purchaser’s right to own, occupy and obtain revenue from the
Properties;     (q)   with respect to the Leases:

  (i)   the Leases constitute all leases, agreements to lease, and other rights
in existence on the date of this Agreement, either written or oral, under which
any person, firm or corporation has any right to lease, use or occupy any
portion of the Lot F Property or the Building in the nature of a tenancy or
licence and all Tenants are at arm’s length from the Vendors;     (ii)   save
for the current month’s rent, there are no deposits, prepaid rents or other
prepaid expenses which have been received from any Tenants except as set forth
in the Project Documents;     (iii)   the copies of the Leases which the Vendors
will be making available to the Purchaser for review are true copies thereof;



--------------------------------------------------------------------------------



 



-19-



  (iv)   the Leases are good, valid and subsisting and enforceable against the
Tenants, and are, to the best of the knowledge of the Vendors, in good standing
except as specifically set forth in the Project Documents, and there are no
existing disputes thereunder, and none of the Vendors has received any notice
from any Tenant alleging any default by the Vendors or requiring the Vendors to
take any action not taken, and except as set forth in the Project Documents the
Leases have not been modified, extended, renewed or, to the knowledge of the
Vendors assigned by any Tenant, and the Leases constitute the whole of the
respective agreements of the Vendors or any of them with the Tenants with
respect to the occupancy of the Lot F Property and the Building by the Tenants;
    (v)   the Vendors have observed and performed in substantially all respects
all of the landlord’s covenants set forth in the Leases;     (vi)   neither the
Leases nor the rents payable under them have been assigned by the Vendors and
none of the Tenants have any presently enforceable rights or claims to set off
or abatement with respect to future rents except as set forth in the Leases;    
(vii)   none of the Tenants are entitled to any capital contributions, tenant
allowances, inducements, or concessions which have not been fully paid or
satisfied by the Vendors except as set forth in the Project Documents, and none
of the Vendors is obliged to pay any Tenants for improvements, fixtures or
equipment during or on termination of any term or renewal thereof except as set
forth in the Leases;     (viii)   the Tenants have each taken possession of the
premises demised by their respective Leases and are paying regular instalments
of monthly rent in accordance with the terms of their respective Leases; and    
(ix)   none of the Vendors has received any Notice indicating that the Tenants
do not operate their premises and their businesses within the Lot F Property and
the Building pursuant to all validly issued and required licences and entirely
in accordance with all lawful requirements of all applicable statutory
authorities;

  (r)   the Service Contracts which the Vendors will deliver to the Purchaser
pursuant to Section 3.1 constitute all of the Service Contracts respecting the
Properties and set forth the whole of the agreements between the Vendors or any
of them and the other parties thereto and there is no default thereunder;    
(s)   the operating budget, operating expense summaries and capital improvement
summaries included with the Project Documents present fairly the expenses
relating to the Properties for the periods reported on; and     (t)   the Lot F
Nominee has no beneficial interest in the Lot F Property and has carried on no
business or activity of any kind whatsoever other than holding legal title to



--------------------------------------------------------------------------------



 



-20-



      the Lot F Property in trust for QLT and dealing with the Lot F Property on
behalf of and as directed by QLT, and the Lot 1 Nominee has no beneficial
interest in the Lot 1 Property and has carried on no business or activity of any
kind whatsoever other than holding legal title to the Lot 1 Property in trust
for QLT and dealing with the Lot 1 Property on behalf of and as directed by QLT.

8.2 Survival of Warranties and Representations
     The representations and warranties contained in Section 8.1 shall survive
the Closing Date and shall continue in full force and effect for the benefit of
the Purchaser for a period of twenty-four (24) months after the Closing Date,
notwithstanding any independent inquiry or investigation by the Purchaser.
Notice of any claim by the Purchaser for breach of representation or warranty
must be made in writing no later than twenty-four (24) months after the Closing
Date. The Vendors shall have no liability to the Purchaser whatsoever for the
inaccuracy or breach of any representation or warranty to the extent that the
Purchaser had actual knowledge of such inaccuracy or breach prior to the date on
which the conditions referred to in Section 9.1(b) are satisfied or waived. The
Purchaser agrees to give written notice to the Vendors of any such inaccuracy or
breach as soon as reasonably practicable after the Purchaser acquires knowledge
thereof.
8.3 As Is, Where Is
     The Purchaser acknowledges and agrees as follows:

  (a)   that subject to Section 8.1(l), it is the obligation of the Purchaser to
satisfy itself that there is no Hazardous Waste or other hazardous substances or
contamination on, in or about the Properties, and that the Vendors have no
obligation to make any investigations, tests or studies with respect to the
existence of any Hazardous Waste or other hazardous substances or contamination
on, in or about the Properties;     (b)   that the Purchaser is purchasing the
Purchased Assets in an “as is/where is” condition, that it enters into this
Agreement relying entirely upon its own inspections and the representations,
warranties and covenants of the Vendors specifically set out herein, and that
there are no representations, warranties, guarantees, agreements or conditions,
whether direct or collateral, or express or implied, which induced the Purchaser
to enter into this Agreement or on which reliance is placed by the Purchaser, or
which affect this Agreement or the Purchased Assets, other than as specifically
set out in this Agreement; and     (c)   that the Purchaser is relying on its
own due diligence in reviewing the Project Documents and, except as specifically
set out herein, the Project Documents are not intended to constitute a
representation or warranty as to any of the contents thereof on the part of the
Vendors.

The Purchaser hereby waives any requirement for the Vendors to obtain or provide
to the Purchaser a “site profile” for the Properties under any applicable laws.



--------------------------------------------------------------------------------



 



-21-

8.4 Purchaser’s Representations and Warranties
     The Purchaser hereby represents and warrants to the Vendors, regardless of
any independent investigations that the Vendors may cause to be made, that:

  (a)   the Purchaser is a duly incorporated and validly existing company in
good standing under the laws of British Columbia and has the power and capacity
to enter into and carry out the transactions contemplated by this Agreement;    
(b)   by the Closing Date, all necessary corporate action on the part of the
Purchaser will have been taken to authorize and approve the execution and
delivery of this Agreement and the completion of the transactions contemplated
herein;     (c)   there is no action, suit, claim, arbitration, judgment,
investigation or proceeding outstanding or pending or, to the Purchaser’s
knowledge, threatened against the Purchaser before any court, arbiter,
arbitration panel, administrative tribunal or agency which, if decided adversely
to the Purchaser, might materially affect the Purchaser’s ability to perform its
obligations to purchase the Purchased Assets and complete the transactions
contemplated by this Agreement, and, to the knowledge of the Purchaser, no state
of facts exists which could constitute the basis of any such action, suit,
claim, arbitration, judgment, investigation or proceeding;     (d)   neither the
execution of this Agreement nor the completion of the transactions contemplated
hereby will constitute a breach of, default under, or acceleration of any
obligation under, or constitute any event which, with the giving of notice or
lapse of time or otherwise, would constitute a breach of, default under, or
acceleration of any obligation under any indenture, mortgage, deed of trust or
other agreement to which the Purchaser is a party or by which the Purchaser is
bound or to which any of the Purchaser’s assets are subject;     (e)   subject
to satisfaction of the condition referred to in Section 9.1(c), no consent or
approval of or registration, declaration or filing with, any governmental
commission, board, court or other regulatory body is required for the execution
or delivery of this Agreement by the Purchaser, the validity or enforceability
of this Agreement against the Purchaser, or the performance by the Purchaser of
any of its obligations hereunder; and     (f)   the Purchaser is not a
non-Canadian within the meaning of the Investment Canada Act (Canada).

ARTICLE 9
CONDITIONS PRECEDENT
9.1 Purchaser’s Conditions Precedent
     The Purchaser’s obligation to complete the transactions contemplated by
this Agreement is subject to satisfaction of the following conditions, each of
which is for the sole benefit of the



--------------------------------------------------------------------------------



 



-22-

Purchaser and may be waived by the Purchaser giving notice in writing to the
Vendors of such waiver at or before the time provided for satisfaction thereof:

  (a)   on or before 5:00 p.m. (Vancouver time) on the date that is fifty
(50) days following the date of execution of this Agreement by both parties (or
if such 50th day is not a Business Day, then on the next following Business
Day), the Purchaser shall have:

  (i)   obtained a term sheet for the financing of the Purchased Assets on terms
and conditions acceptable to the Purchaser in its sole discretion provided that,
in the event the Purchaser removes this condition, the Purchaser shall provide
the Vendors with a summary containing the particulars of the terms and
conditions of such term sheet as confirmation that an acceptable term sheet has
been received by the Purchaser;     (ii)   reached agreement with QLT in writing
on the form of QLT Lease in accordance with Section 4.6;     (iii)   reviewed
and approved the Included Chattels;     (iv)   reached agreement with the
Vendors in writing on the price allocation for the Purchased Assets in
accordance with Section 2.4; and     (v)   obtained from its solicitors a report
satisfactory to the Purchaser as to the title to the Lot F Property and the Lot
1 Property;

  (b)   on or before 5:00 p.m. (Vancouver time) on the date that is seventy-six
(76) days following the date of execution of this Agreement by both parties (or
if such 76th day is not a Business Day, then on the next following Business
Day), the Purchaser shall have:

(i)   obtained financing for the Purchased Assets on terms and conditions
acceptable to the Purchaser in its sole discretion; and   (ii)   conducted all
physical, economic, environmental and other investigations, inquiries of third
parties and such other tests and studies as the Purchaser may elect to conduct
with respect to the Building, the Lot F Property and the Lot 1 Property, such
investigations, inquiries, tests and studies to be conducted at the Purchaser’s
sole cost and expense and to be satisfactory to the Purchaser; and

  (c)   at least one (1) Business Day before the Closing Date:

  (i)   the Commissioner shall have issued an advance ruling certificate under
Section 102 of the Competition Act in respect of the sale and purchase of the
Purchased Assets and the other transactions contemplated by this Agreement; or



--------------------------------------------------------------------------------



 



-23-



  (ii)   the applicable waiting period related to the pre-merger notification
under Part IX of the Competition Act shall have expired and the Commissioner
shall have provided written confirmation that he/she does not intend to oppose,
or make an application under Part VIII of the Competition Act in respect of,
such transactions.

The Purchaser agrees to Provide the Vendors and their agents with a weekly
update on its progress in satisfying the above conditions. If any of the
conditions set out above in this Section is neither satisfied nor waived by the
Purchaser at or before the time provided above for satisfaction thereof, then,
unless the Vendors and the Purchaser otherwise agree in writing, neither the
Vendors nor the Purchaser shall have any further obligation to complete the
transactions contemplated by this Agreement, and the Deposit and interest
thereon shall be returned to the Purchaser in accordance with Section 2.3(b),
without prejudice to any other rights of the parties under or pursuant to this
Agreement.
9.2 Purchaser’s Closing Conditions
     The Purchaser’s obligation to complete the transactions contemplated by
this Agreement is subject to satisfaction of the following conditions, each of
which is for the sole benefit of the Purchaser and may be waived by the
Purchaser giving notice in writing to the Vendors of such waiver at or before
the time provided for satisfaction thereof:

  (a)   at the time for commencement of closing on the Closing Date, the
representations and warranties of the Vendors contained in Section 8.1, save as
contemplated herein and subject to Section 8.2, shall be true on and as of the
Closing Date in all material respects with the same effect as though such
representations and warranties had been made on and as of the Closing Date; and
    (b)   at the time for commencement of closing on the Closing Date, all of
the covenants and agreements of the Vendors to be performed at or before such
time pursuant to this Agreement shall have been duly performed in all material
respects.

If any of the conditions set out above in this Section is neither satisfied nor
waived by the Purchaser at or before the time provided above for satisfaction
thereof, then, unless the Vendors and the Purchaser otherwise agree in writing,
the Purchaser shall either:

  (c)   complete the transactions contemplated by this Agreement notwithstanding
the non-satisfaction of the condition or conditions, in which event such
completion shall constitute a waiver of such condition or conditions to the
extent not satisfied as conditions of closing, but any such waiver and
completion shall be without prejudice to any of the Purchaser’s other rights
under this Agreement; or     (d)   by notice in writing to the Vendors, elect
not to complete the transactions contemplated by this Agreement, in which event
the Deposit plus accrued interest shall be returned to the Purchaser in
accordance with Section 2.3(c), without prejudice to any other rights of the
Purchaser under or pursuant to this Agreement.



--------------------------------------------------------------------------------



 



-24-



9.3 Satisfaction of Conditions Precedent
     The Purchaser will use all reasonable commercial efforts to facilitate the
satisfaction of the conditions set forth in Sections 9.1 and 9.2.
9.4 Vendors’ Conditions Precedent
     The Vendors’ obligation to complete the transactions contemplated by this
Agreement is subject to satisfaction of the following condition, which is for
the sole benefit of the Vendors and may be waived by the Vendors giving notice
in writing to the Purchaser of such waiver at or before the time provided for
satisfaction thereof:

  (a)   on or before 5:00 p.m. (Vancouver time) on the date that is fifty
(50) days following the date of execution of this Agreement by both parties (or
if such 50th day is not a Business Day, then on the next following Business
Day), the Vendors shall have:

  (i)   reached agreement with the Purchaser in writing on the form of QLT Lease
in accordance with Section 4.6; and     (ii)   reached agreement with the
Purchaser in writing on the price allocation for the Purchased Assets in
accordance with Section 2.4; and

  (b)   at least one (1) Business Day before the Closing Date:

  (i)   the Commissioner shall have issued an advance ruling certificate under
Section 102 of the Competition Act in respect of the sale and purchase of the
Purchased Assets and the other transactions contemplated by this Agreement; or  
  (ii)   the applicable waiting period related to the pre-merger notification
under Part IX of the Competition Act shall have expired and the Commissioner
shall have provided written confirmation that he/she does not intend to oppose,
or make an application under Part VIII of the Competition Act in respect of,
such transactions.

If any of the conditions set out above in this Section is neither satisfied nor
waived by the Vendors at or before the time provided above for satisfaction
thereof, then, unless the Vendors and the Purchaser otherwise agree in writing,
neither the Vendors nor the Purchaser shall have any further obligation to
complete the transactions contemplated by this Agreement, and the Deposit and
interest thereon shall be returned to the Purchaser in accordance with
Section 2.3(b), without prejudice to any other rights of the parties under or
pursuant to this Agreement.
9.5 Vendors’ Closing Conditions
     The Vendors’ obligation to complete the transactions contemplated by this
Agreement is subject to satisfaction of the following conditions, each of which
is for the sole benefit of the



--------------------------------------------------------------------------------



 



-25-

Vendors and may be waived by the Vendors giving notice in writing to the
Purchaser of such waiver at or before the time provided for satisfaction
thereof:

  (a)   at the time for commencement of closing on the Closing Date, the
representations and warranties of the Purchaser contained in Section 8.4 shall
be true on and as of the Closing Date in all material respects with the same
effect as though such representations and warranties had been made on and as of
the Closing Date; and     (b)   at the time for commencement of closing on the
Closing Date, all of the covenants and agreements of the Purchaser to be
performed at or before such time pursuant to this Agreement shall have been duly
performed in all material respects.

If any of the conditions set out above in this Section is neither satisfied nor
waived by the Vendors at or before the time provided above for satisfaction
thereof, then, unless the Vendors and the Purchaser otherwise agree in writing,
the Vendors shall either:

  (c)   complete the transactions contemplated by this Agreement notwithstanding
the non-satisfaction of the condition or conditions, in which event such
completion shall constitute a waiver of such condition or conditions to the
extent not satisfied as conditions of closing, but any such waiver and
completion shall be without prejudice to any of the Vendors’ other rights under
this Agreement; or     (d)   by notice in writing to the Purchaser, elect not to
complete the transactions contemplated by this Agreement, in which event the
Deposit plus accrued interest shall be paid to the Vendors in accordance with
Section 2.3(d), without prejudice to any other rights of the Vendors under or
pursuant to this Agreement.

9.6 Nature of Conditions
     The Vendors and the Purchaser acknowledge and agree that although the
obligations of the parties to complete the transactions contemplated by this
Agreement are subject to satisfaction or waiver of the conditions set forth in
Sections 9.1, 9.2, 9.4 and 9.5, those conditions are not conditions to there
being a binding agreement between the parties, and until the time limited for
satisfaction or waiver of such conditions has expired, this Agreement is not
void, voidable, revocable or, except for default or as otherwise expressly
provided in this Agreement, capable of being terminated, by any of the parties
hereto, by reason only that any such condition has been neither satisfied nor
waived. Without limiting the generality of the foregoing, each party
acknowledges the receipt of $10.00 and other good and valuable consideration
paid by the other parties in consideration of the recipient not revoking its
execution and delivery of this Agreement, except for default or as otherwise
expressly provided in this Agreement, while this Agreement remains subject to
the conditions set forth in Sections 9.1, 9.2, 9.4 and 9.5.



--------------------------------------------------------------------------------



 



-26-

ARTICLE 10
CLOSING
10.1 Closing
     Unless otherwise agreed between the Vendors’ Solicitors and the Purchaser’s
Solicitors, the closing of the purchase and sale of the Purchased Assets shall
commence a 9:00 a.m. (Vancouver time) on the Closing Date in the offices of the
Vendors’ Solicitors, at 25th Floor, 700 West Georgia Street, Vancouver, British
Columbia.
10.2 Vendors’ Closing Documents
     Before the Closing Date, the Vendors will deliver to the Purchaser’s
Solicitors, to be held in escrow as hereinafter provided, the following:

  (a)   a transfer to the Purchaser of QLT’s beneficial interest in the
Properties duly executed by QLT;     (b)   Form A transfers (the “Form A
Transfers”) transferring to the Purchaser registered title to:

  (i)   the Lot F Property, duly executed by the Lot F Nominee; and     (ii)  
the Lot 1 Property, duly executed by the Lot 1 Nominee;

  (c)   the Assignment of Leases, duly executed by the Vendors;     (d)   the
Assignment of Approved Service Contracts, duly executed by the Vendors;     (e)
  the QLT Lease, duly executed by QLT as tenant;     (f)   a bill of sale
absolute conveying to the Purchaser the Included Chattels and the interest of
the Vendors in the Project Documents to the extent such interest is
transferrable, duly executed by the Vendors;     (g)   a certificate dated the
Closing Date of a responsible officer of QLT having knowledge of the facts
certifying that to the knowledge of such officer the representations and
warranties set out in Section 8.1 are true and correct as at the Closing Date in
all material respects and that the Vendors’ covenants and agreements to be
observed or performed on or before the Closing Date pursuant to this Agreement
have been duly observed and performed in all material respects, in each case
with particulars of any applicable exceptions;     (h)   a statement of
adjustments approved by the Vendors;     (i)   a notice from the Vendors to the
Tenants giving notice of the sale of the Lot F Property and the Building and
directing that rent and all other amounts payable to



--------------------------------------------------------------------------------



 



-27-



      the landlord under the Leases be paid to the Purchaser or as the Purchaser
may direct;     (j)   the Estoppel Certificates required pursuant to Section 4.3
(and, if required, the Replacement Estoppel Certificates); and     (k)   such
further documents, certificates and assurances of the Vendors as may be
requisite in the reasonable opinion of the Purchaser’s Solicitors to complete
the transactions contemplated by this Agreement and for more perfectly and
absolutely assigning, transferring, assuring to and vesting in the Purchaser,
title to the Purchased Assets, free and clear from all claims, liens, charges,
encumbrances and caveats other than the Permitted Encumbrances, provided that
the Purchaser’s Solicitors have prepared and delivered them to the Vendors’
Solicitors at least five (5) Business Days prior to the Closing Date.

10.3 Purchaser’s Closing Documents
     Before the Closing Date, the Purchaser will deliver to the Vendors’
Solicitors, to be held in escrow as hereinafter provided, the following:

  (a)   the Assignment of Leases, duly executed by the Purchaser;     (b)   the
Assignment of Approved Service Contracts, duly executed by the Purchaser;    
(c)   the QLT Lease, duly executed by the Purchaser as landlord;     (d)   the
documents referred to in Sections 10.2(f) and 10.2(i) which require execution by
the Purchaser, duly executed by the Purchaser;     (e)   the GST Certificate,
duly executed by the Purchaser;     (f)   a general indemnity from the Purchaser
in favour of the Vendors with respect to matters arising from and after the
Closing Date in respect of the obligations assumed by the Purchaser in
Section 4.2 and in the documents referred to in Sections 10.3(a), (b), (c),
(d) and (e) above;     (g)   a certificate dated the Closing Date of a
responsible officer of the Purchaser having knowledge of the facts certifying
that to the knowledge of such officer the representations and warranties set out
in Section 8.4 are true and correct as at the Closing Date in all material
respects and that the Purchaser’s covenants and agreements to be observed or
performed on or before the Closing Date pursuant to this Agreement have been
duly observed and performed in all material respects, in each case with
particulars of any applicable exceptions;     (h)   a statement of adjustments
approved by the Purchaser; and     (i)   such further documents, certificates
and assurances of the Purchaser as may be requisite in the reasonable opinion of
the Vendors’ Solicitors to complete the



--------------------------------------------------------------------------------



 



-28-



      transactions contemplated by this Agreement, provided that the Vendors’
Solicitors have prepared and delivered them to the Purchaser’s Solicitors at
least five (5) Business Days prior to the Closing Date.

10.4 Form of Documents
     All documents referred to in Sections 10.2 and 10.3 shall be in form and
substance satisfactory to the solicitors for the party entitled to delivery
thereof, acting reasonably, and shall be agreed to not less than five
(5) Business Days prior to the Closing Date.
10.5 Payment in Trust
     On or before the Closing Date, the Purchaser will pay to the Purchaser’s
Solicitors in trust the amount due to the Vendors pursuant to Section 2.2(b), as
adjusted pursuant to Article 6, together with any other amounts payable by the
Purchaser or the Purchaser’s Solicitors on or after the Closing Date pursuant to
this Agreement under Sections 10.11, 11.5 and, if applicable, 11.8, less the
amount to be advanced to the Purchaser on the Closing Date under any mortgage
financing arranged by the Purchaser.
10.6 Registration
     Forthwith following the payment in Section 10.5 and after receipt by the
Purchaser’s Solicitors of the documents referred to in Section 10.2 and after
receipt by the Vendors’ Solicitors of the documents referred to in Section 10.3,
and subject to the requirements of Section 10.12 being satisfied, if applicable:

  (a)   the Purchaser will cause the Purchaser’s Solicitors to file in the LTO
on the Closing Date the Form A Transfers and any security documents applicable
to any mortgage financing arranged by the Purchaser, concurrently with the
filing referred to in Section 10.6(b); and     (b)   if QLT elects to register
the QLT Lease, the Vendors will cause the Vendors’ Solicitors to file in the LTO
on the Closing Date the QLT Lease or the Short Form QLT Lease, as applicable,
concurrently with the filing referred to in Section 10.6(a), so that the QLT
Lease or the Short Form QLT Lease, as applicable, will have the priority of
registration required by the QLT Lease;

the intent being that, if QLT elects to register the QLT Lease, the documents
referred to in Sections 10.6 (a) and (b) will be filed together as one package.
10.7 Closing
     Forthwith following the filings referred to in Section 10.6 and upon a post
filing for registration check of the title for each of the Lot F Property and
the Lot 1 Property in the LTO indicating that the Form A Transfers and, if QLT
elects to register the QLT Lease, the QLT Lease or the Short Form QLT Lease, as
applicable, and any security documents applicable to any mortgage financing
arranged by the Purchaser submitted to the LTO in accordance with



--------------------------------------------------------------------------------



 



-29-

Section 10.6, have been noted on the title for the Lot F Property and the Lot 1
Property in the LTO as pending registrations, and indicating that in the normal
course of LTO procedures:

  (a)   title to the Lot F Property and the Lot 1 Property will be registered in
the name of the Purchaser subject only to the Permitted Encumbrances, the
security documents applicable to any mortgage financing arranged by the
Purchaser that have been filed for registration in the LTO pursuant to
Section 10.6, and any other charges granted by or claimed through the Purchaser;
and     (b)   if QLT elects to register the QLT Lease, the QLT Lease or the
Short Form QLT Lease, as applicable, will be registered against title to the
Lands with the priority required by its terms;

the Purchaser will cause the Purchaser’s Solicitors to deliver to the Vendors’
Solicitors in trust on the Closing Date a wire transfer payable to the Vendors’
Solicitors in trust for the amount due to the Vendors pursuant to
Section 2.2(b), as adjusted pursuant to Article 6, and after receipt by the
Vendors’ Solicitors of such payment, the Purchaser’s Solicitors will be entitled
to release the documents referred to in Section 10.2 to the Purchaser, the
Vendors’ Solicitors will be entitled to release such payment and the documents
referred to in Section 10.3 to the Vendors, and the Vendors’ Solicitors will be
entitled to (and will be directed by the parties to) pay to the Vendors the
Deposit and to release to the Purchaser all interest earned on the Deposit.
10.8 Concurrent Requirements
     It is a condition of this Agreement that all requirements of Sections 10.5
to 10.7 are concurrent requirements and it is specifically agreed that nothing
will be completed on the Closing Date until everything required to be paid,
executed and delivered on the Closing Date has been so paid, executed and
delivered and until the Purchaser’s Solicitors have satisfied themselves as to
title and, if QLT elects to register the QLT Lease, the Vendors’ Solicitors have
satisfied themselves as to registration and priority of the QLT Lease or the
Short Form QLT Lease, as applicable, as provided in Section 10.7.
10.9 Discharge of Encumbrances by Vendors
     If on the Closing Date there are any judgments, liens, claims of lien or
any other financial charges against title to the Purchased Assets which are not
Permitted Encumbrances, the Vendors will not be required to clear the title to
the Purchased Assets prior to the receipt of the net sales proceeds of the
Purchased Assets, but will be obligated to do so forthwith following receipt of
such net sales proceeds and, in that event, the Purchaser’s Solicitors may pay
the net sales proceeds to the Vendors’ Solicitors on the condition that the
Vendors’ Solicitors undertake to forthwith pay off and discharge any such
judgment, lien, claim of lien or other financial charge.
10.10 Delivery of Project Documents
     The Vendors will, within two (2) Business Days after of the Closing Date,
deliver to the Purchaser or as the Purchaser may direct, to the extent not
previously delivered:

  (a)   the original Project Documents;



--------------------------------------------------------------------------------



 



-30-



  (b)   keys and master keys to all units and facilities of the Properties.

10.11 Goods and Services and Social Services Tax

  (a)   The Purchaser represents and warrants that it will on the Closing Date
be registered under Subdivision (d) of Division V of Part IX of the Excise Tax
Act and will on the Closing Date provide the Vendors with a certificate (the
“GST Certificate”) stating that the Purchaser is registered with Canada Revenue
Agency for the purposes of goods and services tax (“GST”) and setting out its
GST registration number.     (b)   The Purchaser agrees that, if and to the
extent required under Part IX of the Excise Tax Act, it will remit directly to
Canada Revenue Agency any tax that may be exigible under Part IX of the Excise
Tax Act in respect of the purchase and sale of the Purchased Assets. Such tax
shall be payable by the Purchaser in addition to the Purchase Price.     (c)  
The Purchaser agrees that it will remit directly to the Minister of Finance any
tax that may be exigible under the Social Service Tax Act (British Columbia) in
respect of the purchase and sale of the Included Chattels. Such tax shall be
payable by the Purchaser in addition to the Purchase Price.     (d)   The
Purchaser will pay any amount required to be paid by the Purchaser pursuant to
Section 10.11(c) to the Purchaser’s Solicitors in trust on or before the Closing
Date and the Purchaser’s solicitors will undertake to the Vendors’ solicitors to
make the payment as required forthwith upon completion of registration as
contemplated in Section 10.7.

10.12 Purchaser Financing
     If the Purchaser is relying on a new mortgage to finance a portion of the
Purchase Price, the Purchaser, while still required to pay the amount due to the
Vendors pursuant to Section 2.2(b), as adjusted pursuant to Article 6, in
accordance with Section 10.7 and, if applicable, Section 11.8, may wait to pay
such amount to the Vendor until after the Form A Transfers and new mortgage
documents have been lodged for registration in the LTO, but only if, before such
lodging, the Purchaser has:

  (a)   made payment into trust in accordance with Section 10.5, and such funds
paid into trust, together with the anticipated proceeds of the new mortgage, are
sufficient to enable the Purchaser’s Solicitors to pay the amounts required to
be paid by them on the Closing Date under this Agreement (including any amounts
payable under Sections 10.11, 11.5 and, if applicable, 11.8;     (b)   fulfilled
all the new mortgagee’s conditions for funding except the lodging of the
mortgage for registration in the LTO; and     (c)   made available to the
Vendors’ Solicitors, an undertaking of the Purchaser’s Solicitors satisfactory
to the Vendors’ Solicitors acting reasonably, to pay the



--------------------------------------------------------------------------------



 



-31-

portion of the Purchase Price secured by the new mortgage upon the lodging of
the Form A Transfers and new mortgage documents in the LTO and the advance by
the new mortgagee of the mortgage proceeds.
ARTICLE 11
GENERAL
11.1 Further Assurances
     Each of the parties shall execute and deliver all such further documents
and do such further acts and things as may be reasonably required from time to
time to give effect to this Agreement.
11.2 Survival
     All of the representations, warranties, covenants and agreements of the
Vendors and the Purchaser contained in this Agreement will survive the closing
of the purchase and sale of the Purchased Assets contemplated by this Agreement
for a period of twenty-four (24) months following the Closing Date.
11.3 Entire Agreement
     This Agreement and the agreements and instruments to be executed and
delivered by the parties pursuant to this Agreement constitute the entire
agreement between the Vendors and the Purchaser pertaining to the purchase and
sale of the Purchased Assets and the other transactions contemplated by this
Agreement and supersede all prior agreements and undertakings, negotiations and
discussions, whether oral or written, of the Vendors and the Purchaser
pertaining to the purchase and sale of the Purchased Assets and the other
transactions contemplated by this Agreement, and there are no warranties,
representations, covenants or agreements between the Vendors and Purchaser
pertaining to the purchase and sale of the Purchased Assets except as set forth
herein and in such agreements and instruments.
11.4 Notices
     Any notice, document or communication required or permitted to be given
hereunder shall be in writing and delivered by hand or sent by facsimile to the
party to which it is to be given as follows:
To the Vendors:
QLT Inc.
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
Attention: Cameron Nelson
Fax No.: (604) 707-7253



--------------------------------------------------------------------------------



 



-32-

with a copy to:
Farris, Vaughan, Wills & Murphy LLP
25th Floor, 700 West Georgia Street
Vancouver, British Columbia
V7Y 1B3
Attention: Paul S. Richardson
Fax No.: (604) 661-9349
To the Purchaser:
Discovery Parks Holdings Inc.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
Attention: Tom Douglas
Fax No.: (604) 734-7278
with a copy to:
Fraser Milner Casgrain LLP
15th Floor, 1040 West Georgia Street
Vancouver, British Columbia
V6E 4H8
Attention: John Third
Fax No.: (604) 683-5214
or to such other address or fax number as any party may in writing advise. Any
notice, document or communication will be deemed to have been given when
delivered, if delivered, and on the following Business Day after transmission if
sent by facsimile.
11.5 Fees
     Each of the parties will pay its own legal fees. The Purchaser shall pay
all goods and services tax, social services tax, registration fees and property
transfer tax payable in connection with its purchase of the Purchased Assets and
the Vendors will pay all costs incurred in clearing title thereto as required
herein. If QLT elects to register the QLT Lease, the Vendors will also pay all
registration fees and property transfer tax in connection with registration of
the QLT Lease or the Short Form QLT Lease, as applicable,.



--------------------------------------------------------------------------------



 



-33-

11.6 Real Estate Commissions
     The Vendors represent and warrant to the Purchaser that they have not
retained any agent, salesman, consultant or other third party in connection with
the sale of the Purchased Assets other than Colliers Macaulay Nicolls Inc. and
covenant and agree with the Purchaser that the Vendors will cause the Vendors’
Solicitors to pay the fee payable to Colliers Macaulay Nicolls Inc. in respect
of the sale of the Purchased Assets (for certainty, excluding any leasing
commissions) out of the sale proceeds. The Purchaser represents and warrants to
the Vendors that it has not retained any agent, salesman, consultant or other
third party in connection with the purchase of the Purchased Assets and that the
Purchaser is not liable to pay any commission to any third party in respect of
such transaction. The Purchaser covenants and agrees to indemnify and save
harmless the Vendors and each of them from and against any real estate
commissions, fees or any other payments that the Purchaser has contracted or is
liable to pay in respect of the purchase of the Purchased Assets.
11.7 Time
     Time shall be of the essence of this Agreement.
11.8 Tender

  (a)   Any tender of documents or money may be made upon the party being
tendered or upon its solicitors and money may be tendered by wire transfer or by
solicitor’s certified cheque or bank draft from an Approved Financial
Institution.     (b)   Subject to Section 11.8(c), but notwithstanding any other
provision of this Agreement, the parties agree that, if the Purchaser is
required by applicable legislation to cause the amount set out in
Section 2.2(b), as adjusted, to be paid by electronic or wire transfer of funds,
then:

  (i)   the Purchaser will make all commercially reasonable efforts to ensure
that such amount will be transferred to and received by the Vendors’ Solicitors
on or before 3:00 p.m. (Vancouver time) on the Closing Date; and     (ii)   if
for any reason out of the control of the Purchaser (which, for greater
certainty, will not include any event which is a default by the Purchaser under
this Agreement), the Purchaser cannot ensure that such an amount will be
received by the Vendors’ Solicitors on or before the time and date set out in
Section 11.8(b)(i), then subject to Section 11.8(c), the Purchaser will be
entitled to pay such amount on or before 3:00 p.m. (Vancouver time) on the
Business Day next following the Closing Date so long as, in addition to such
amount, the Purchaser also pays to the Vendors at the same time interest on such
amount, at a rate equal to the Prime Rate plus one percent (1%) per annum, for
each day from and including the Closing Date to but not including the day such
payment is made. “Prime Rate”, as used herein, means that variable annual rate
of interest quoted by the main branch of HSBC Bank Canada, Vancouver, British
Columbia, from time to time as the rate of interest used by it as a reference
rate for setting



--------------------------------------------------------------------------------



 



-34-

      rates of interest on Canadian dollar loans in Canada repayable on demand
and commonly referred to by such Bank as its “prime rate”.

  (c)   If the Purchaser is relying on a new mortgage to finance a portion of
the Purchase Price, the Purchaser shall only be entitled pursuant to
Section 11.8(b) to pay the amount set out in Section 2.2(b), as adjusted, on the
Business Day next following the Closing Date if, on the Closing Date, the
Purchaser’s Solicitors have in their possession Form A transfers transferring to
the Lot F Nominee registered title to the Lot F Property and to the Lot 1
Nominee registered title to the Lot 1 Property, each duly executed by the
Purchaser, discharges of the security documents applicable to the Purchaser’s
mortgage financing duly executed by the mortgagee, and an amount equal to the
property transfer tax and registration fees that would be payable on
registration in the LTO of such transfer and discharges, and have given the
Vendor’s Solicitors an undertaking satisfactory to the Vendor’s Solicitors
acting reasonably to lodge such documents for registration in the LTO and to pay
the property transfer tax and registration fees payable in respect thereof if
payment of the amount set out in Section 2.2(b), as adjusted, and interest (if
applicable) is not made in accordance with Section 11.8(b) and the Form A
Transfers and security documents applicable to the Purchaser’s mortgage
financing are finally registered in the LTO before they can be withdrawn from
the LTO by the Purchaser’s Solicitors.

11.9 Assignment
     The Purchaser shall not be entitled to assign its rights under this
Agreement without the prior written consent of the Vendors, which consent may be
arbitrarily withheld. Any approval by the Vendors of an assignment will be
subject to the Purchaser delivering to the Vendors a written assumption from the
assignee pursuant to which the assignee assumes all of the obligations of the
Purchaser hereunder. No assignment will relieve the Purchaser of its liability
hereunder.
11.10 Enurement
     This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns permitted in
accordance with Section 11.9.
11.11 Counterparts
     This Agreement may be executed in counterparts and when each party has
executed a counterpart each of such counterparts shall be deemed to be an
original and all of such counterparts when taken together shall constitute one
and the same agreement.
11.12 Execution
     This Agreement may be executed and delivered by facsimile.
     IN WITNESS WHEREOF this Agreement has been executed as of the day and year
first above written.



--------------------------------------------------------------------------------



 



-35-

          QLT INC.
      Per:  /s/ Robert L. Butchofsky                     560677 B.C. LTD.
      Per:  /s/ Robert L. Butchofsky                     630321 B.C. LTD.
      Per:  /s/ Robert L. Butchofsky                     DISCOVERY PARKS
HOLDINGS INC.
      Per:  /s/ Mark Betteridge                  



--------------------------------------------------------------------------------



 



A-1

         

SCHEDULE A
ASSIGNMENT OF APPROVED SERVICE CONTRACTS
THIS AGREEMENT made as of the       day of
                                        , 2008.
BETWEEN:
QLT INC. (“QLT”)
560677 B.C. LTD.
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
(the “Vendors”)
AND:
DISCOVERY PARKS HOLDINGS INC.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
(the “Purchaser”)
     WHEREAS by an agreement (the “Purchase Agreement”) dated for reference •,
2008 between the Vendors and the Purchaser, the Vendors agreed to sell and the
Purchaser agreed to purchase certain interests in the lands and premises at 887
Great Northern Way, Vancouver, British Columbia on the terms and conditions set
forth in the Purchase Agreement.
     NOW THEREFORE THIS ASSIGNMENT WITNESSES that in consideration of the mutual
covenants herein contained and other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged by each of the parties)
the Vendors and the Purchaser covenant and agree as follows:
1. Definitions
     In this Assignment:

  (a)   terms which are defined in the Purchase Agreement which are used and
capitalized in this Assignment shall have the respective meanings specified in
the Purchase Agreement except as otherwise defined herein;     (b)   “Approved
Service Contracts” means the service contracts described in Exhibit A hereto;
and     (c)   “Closing Date” means •, 2008.



--------------------------------------------------------------------------------



 



A-2



2. Assignment
     Subject to paragraph 4, the Vendors hereby absolutely assign, transfer and
set over unto the Purchaser:

  (a)   all of the Vendors right, title and interest in and to the Approved
Service Contracts;     (b)   any and all payments due or accruing due or at any
time after the Closing Date to become due to the Vendors under the Approved
Service Contracts; and     (c)   the benefit of all warranties and covenants
made or given by the parties to the Approved Service Contracts other than the
Vendors;

with full power and authority to sue for damages for breach of any warranty or
covenant or for specific performance of covenants in the name of the Vendors.
3. Assumption
     As of the Closing Date, the Purchaser does hereby assume those obligations
of the Vendors under the Approved Service Contracts which are to be observed or
performed on or after the Closing Date and which did not arise directly or
indirectly as a result of a default by the Vendors occurring prior to the
Closing Date (which obligations are herein called the “Assumed Obligations”) and
covenants and agrees with the Vendors that from and including the Closing Date,
the Purchaser will observe and perform all the Assumed Obligations and will
indemnify and save harmless the Vendors and each of them from and against any
and all liabilities of every nature and kind with respect to any non-performance
or non-observance by the Purchaser, or any persons claiming through or under the
Purchaser, of the Assumed Obligations. It is specifically understood and agreed
by the Vendors that the Purchaser does not assume any obligations other than the
Assumed Obligations nor does the Purchaser agree to indemnify or save harmless
with respect to any of the obligations other than the Assumed Obligations.
4. Third Party Consents
     If any consent, approval, release or waiver of a third party (herein called
the “Required Consent”) is required to permit the assignment and transfer by the
Vendors to the Purchaser of any of the Approved Service Contracts:

  (a)   the assignment and transfer of any applicable Approved Service Contract
in respect of which the Required Consent has not been received on the Closing
Date will not be effective until the applicable Required Consent has been
received;     (b)   until such time, the Approved Service Contract in respect of
which the Required Consent is required will be held by the Vendors in trust and
as bare trustee for the benefit of the Purchaser;     (c)   such transfer and
assignment shall take effect immediately upon the Required Consent being given;
and



--------------------------------------------------------------------------------



 



A-3

  (d)   until such time, the Vendors and the Purchaser shall use their
commercially reasonable efforts to obtain the Required Consent.

Nothing in this paragraph 4 shall relieve any of the parties from their
respective obligations under paragraphs 3, 5, and 6 of this Assignment, and the
provisions of paragraphs 3, 5 and 6 shall have effect as of the Closing Date as
if all Required Consents to the assignment and transfer of the Approved Service
Contracts had been given as of the Closing Date.
5. Further Assurances
     Each of the parties shall at all times hereafter execute and deliver all
such further documents and instruments and shall do such further acts and things
as may be reasonably required to give full effect to this Assignment.
6. Indemnity
     The Vendors covenant and agree with the Purchaser that the Vendors will
indemnify and save harmless the Purchaser from and against all obligations which
were to be observed or performed by the Vendors under the Approved Service
Contracts prior to the Closing Date and against any and all liabilities of every
nature and kind under the Approved Service Contracts arising from any default of
the Vendors thereunder occurring prior to the Closing Date. The foregoing
indemnity will cease to be of any force or effect on that date which is twelve
(12) months following the Closing Date (except in respect of any claims written
notice of which has been delivered to the Vendors prior to such date).
7. Governing Law
     This Assignment shall be governed by and construed in accordance with the
laws of the Province of British Columbia and of Canada applicable to the
Province of British Columbia.
8. Enurement
     This Assignment shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.
9. Counterparts
     This Assignment may be executed in counterparts and when each party has
executed a counterpart each of such counterparts shall be deemed to be an
original and all of such counterparts when taken together shall constitute one
and the same agreement.



--------------------------------------------------------------------------------



 



A-4

10. Execution
     This Assignment may be executed and delivered by facsimile.
     IN WITNESS WHEREOF this Assignment has been executed as of the day and year
first above written.

            QLT INC.
      Per:                560677 B.C. LTD.
      Per:                DISCOVERY PARKS HOLDINGS INC.
      Per:                       



--------------------------------------------------------------------------------



 



A-5

         

EXHIBIT A
[Description of Approved Service Contracts]



--------------------------------------------------------------------------------



 



B-1

SCHEDULE B
ASSIGNMENT OF LEASES
THIS AGREEMENT made as of the ___ day of ________, 2008.
     BETWEEN:
QLT INC. (“QLT”)
560677 B.C. LTD.
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
(the “Vendors”)
AND:
DISCOVERY PARKS HOLDINGS INC.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
(the “Purchaser”)
     WHEREAS by an agreement (the “Purchase Agreement”) dated for reference •,
2008 between the Vendors and the Purchaser, the Vendors agreed to sell and the
Purchaser agreed to purchase certain interests in the lands and premises at 887
Great Northern Way, Vancouver, British Columbia on the terms and conditions set
forth in the Purchase Agreement.
     NOW THEREFORE THIS ASSIGNMENT WITNESSES that in consideration of the mutual
covenants herein contained and other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged by each of the parties)
the Vendors and the Purchaser covenant and agree as follows:
1. Definitions
     In this Assignment:

  (a)   terms which are defined in the Purchase Agreement which are used and
capitalized in this Assignment shall have the respective meanings specified in
the Purchase Agreement except as otherwise defined herein;     (b)   “Closing
Date” means •, 2008;     (c)   “Leases” means the leases described in Exhibit A
hereto; and     (d)   “Tenants” means the tenants under the Leases.



--------------------------------------------------------------------------------



 



B-2



2. Assignment
     The Vendors hereby absolutely assign, transfer and set over unto the
Purchaser:

  (a)   all of the Vendors’ right, title and interest in and to the Leases and
the reversions thereof;     (b)   any and all rents or other payments due or
accruing due or at any time on and after the Closing Date become due under the
Leases or any extensions or renewals thereof;     (c)   the benefit of all
guarantees and indemnities of the Leases; and     (d)   the benefit of all
covenants by the Tenants or any covenantor of any of the Leases;

with full power and authority to demand, collect, sue for, distrain for,
recover, receive and give receipts for all rents and other moneys payable
thereunder to enforce payment thereof or performance of covenants in the name of
the Vendors.
3. Assumption
     As of the Closing Date, the Purchaser does hereby assume those obligations
of the Vendors under the Leases which are to be observed or performed on or
after the Closing Date and which did not arise directly or indirectly as a
result of a default by the Vendors occurring prior to the Closing Date (which
obligations are herein called the “Assumed Obligations”) and covenants and
agrees with the Vendors that from and including the Closing Date, the Purchaser
will observe and perform all the Assumed Obligations and will indemnify and save
harmless the Vendors and each of them from and against any and all liabilities
of every nature and kind with respect to any non-performance or non-observance
by the Purchaser, or any persons claiming through or under the Purchaser, of the
Assumed Obligations. It is specifically understood and agreed by the Vendors
that the Purchaser does not assume any obligations other than the Assumed
Obligations nor does the Purchaser agree to indemnify or save harmless with
respect to any of the obligations other than the Assumed Obligations.
4. Further Assurances
     Each of the parties shall at all times hereafter execute and deliver all
such further documents and instruments, including, without limitation,
agreements with Tenants covering the assumption by the Purchaser of the Assumed
Obligations, and shall do such further acts and things as may be reasonably
required to give full effect to this Assignment.
5. Indemnity
     The Vendors covenant and agree with the Purchaser that the Vendors will
indemnify and save harmless the Purchaser from and against all obligations which
were to be observed or performed by the Vendors under the Leases prior to the
Closing Date and against any and all liabilities of every nature and kind under
the Leases arising from any default of the Vendors



--------------------------------------------------------------------------------



 



B-3

thereunder occurring prior to the Closing Date. The foregoing indemnity will
cease to be of any force or effect on that date which is twelve (12) months
following the Closing Date (except in respect of any claims written notice of
which has been delivered to the Vendors prior to such date).
6. Governing Law
     This Assignment shall be governed by and construed in accordance with the
laws of the Province of British Columbia and of Canada applicable in the
Province of British Columbia.
7. Enurement
     This Assignment shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.
8. Counterparts
     This Assignment may be executed in counterparts and when each party has
executed a counterpart each of such counterparts shall be deemed to be an
original and all of such counterparts when taken together shall constitute one
and the same agreement.
9. Execution
     This Assignment may be executed and delivered by facsimile.
     IN WITNESS WHEREOF this Assignment has been executed as of the day and year
first above written.

            QLT INC.
      Per:                      560677 B.C. LTD.
      Per:             

DISCOVERY PARKS HOLDINGS INC.
      Per:                 



--------------------------------------------------------------------------------



 



B-4

         

EXHIBIT A
[Description of Leases]



--------------------------------------------------------------------------------



 



C-1

SCHEDULE C
LANDS AND REGISTERED CHARGES
LOT F PROPERTY — 877 GREAT NORTHERN WAY

      Legal Description   Permitted Encumbrances  
City of Vancouver
  Right of Way 459460M
Parcel Identifier 024-175-650
  Undersurface Rights 481915M
Lot F, District Lot 264A and
  Covenant BM161486
District Lot 2037, Group 1
  Covenant BN334036
New Westminster District
  Covenant BW46704
Plan LMP38193
  Statutory Right of Way BW46705

LOT 1 PROPERTY — 801 GREAT NORTHERN WAY

      Legal Description   Permitted Encumbrances
City of Vancouver
  Right of Way 459460M
Parcel Identifier 025-102-419
  Undersurface Rights 481915M
Lot 1, District Lots 264A and 2037
  Covenant BN316004
Group 1
  Covenant BR180931
New Westminster District
  Covenant BR180945
Plan LMP50588
  Statutory Right of Way BR180946
 
  Restrictive Covenant BR226615
 
  Easement BR226616
 
  Covenant BV108681
 
  Statutory Right of Way BV108682
 
  Statutory Right of Way BV108683
 
  Equitable Charge BV108684
 
  Covenant BV108686
 
  Statutory Right of Way BV108687
 
  Equitable Charge BV108688
 
  Easement and Indemnity Agreement BV108689
 
  Statutory Right of Way BV108690
 
  Equitable Charge BV108691
 
  Covenant BV108692
 
  Covenant BW46701
 
  Statutory Right of Way BW46702
 
  Covenant BX494384



--------------------------------------------------------------------------------



 



D-1

SCHEDULE D
ESTOPPEL CERTIFICATE
TO: DISCOVERY PARKS HOLDINGS INC. (the “Purchaser”)
RE: The lease between
                                                             and the
undersigned, as tenant, dated                                          (the
“Lease”) of certain premises (the “Premises”) described in the Lease which
Premises are located in the building at 887 Great Northern Way, Vancouver,
British Columbia (the “Property”)
 
We understand the Purchaser will be purchasing the Property and that the
Purchaser has requested certain information concerning the Lease. In connection
with this request and knowing that the Purchaser and its Lenders and its and
their respective successors and assigns intend to rely on this Certificate, we
certify to the Purchaser and its Lenders that:
1. The Lease has been validly executed and delivered by the undersigned, the
undersigned has unconditionally accepted the possession of the Premises except
as set out in item 4 of the Notes herein and the undersigned is in possession of
the Premises.
2. The Lease contains the entire and only agreement between QLT Inc. and 560677
B.C. Ltd. (the “Landlord”) and the undersigned pertaining to the undersigned’s
occupation of the Premises. The Lease has not been altered, amended or assigned
by the undersigned nor has all or any part of the Premises been sublet by the
undersigned except as set out in item 1 of the Notes herein.
3. The rent payable pursuant to the Lease has been paid through the period
ending                          , 2008. No rent is prepaid to the Landlord
except for the current month’s rent nor has the undersigned deposited any
security with the Landlord except as set out in item 2 of the Notes herein.
4. The undersigned is not claiming any deduction, abatement or set-off against
the Landlord with respect to the undersigned’s obligations to pay rent and
additional rent pursuant to the Lease except as set out in item 4 of the Notes
herein.
5. The term of the Lease will end                                         .
There is no right to renew or extend the term except as set out in item 3 of the
Notes herein. The monthly minimum rental is                     . The monthly
additional rent (being charged for operating costs, premises HVAC charges,
premises Hydro charges, premises Realty Tax charges and common area Realty
Taxes), exclusive of the Federal Goods and Services Tax, is presently
                    . The monthly minimum rental and the monthly additional rent
are calculated on the basis that the leasable area of the Premises has been
accepted as being                      square feet.
6. The Premises conform to the Landlord’s obligations under the Lease.
7. There is no existing default under the Lease on the part of the undersigned
or, so far as the undersigned is aware, on the part of the Landlord.



--------------------------------------------------------------------------------



 



D-2

8. The undersigned does not have any right of first refusal or option either to
purchase the Property or lease any space in the Property except as set out in
item 5 of the Notes herein.
9. The undersigned has no claims against the Landlord, financial or otherwise,
except as set out in item 4 of the Notes herein.
NOTES:
1. Sublet:
2. Security Deposit:
3. Renewals:
4. Claims:
5. Rights of First Refusal or Options to Purchase or Lease:
6. Other Matters:
DATED the                      day of                                         ,
2008.

            •(TENANT)
      By:           Authorized Signing Officer                      By:        
  Authorized Signing Officer           



--------------------------------------------------------------------------------



 



E-1

SCHEDULE E
PROJECT DOCUMENTS
To be delivered unless otherwise indicated and to the extent not already
delivered.

1.     The most recent land title search reports and registered charges, liens
and encumbrances.

2.   Complete executed copies of all Leases, subleases, assignments, guarantees
and indemnities together with all exhibits, amendments and addenda and a copy of
all current lease proposals and letters of intent.   3.   Schedule of
outstanding leasing commissions, tenant allowances and inducements.   4.   Copy
of current year’s operating budget for the Lot F Property and the Building.   5.
  Current and last two (2) year’s operating expense summaries for the Lot F
Property and the Building for years 2006 and 2007 (to be delivered).   6.   Logs
relating to the Building’s operations and maintenance (to be made available).  
7.   Current and last two (2) year’s property tax bills and any pending
valuation adjustments and all tax appeal files (to be made available).   8.  
Copies of all Service Contracts.   9.   Copies of all environmental reports.  
10.   All available plans and specifications (civil, architectural, structural,
mechanical, electrical and plumbing) (to be made available).   11.   All
available plans and specifications relating to the Development Permit (to be
made available).   12.   Copies of geotechnical report and construction testing
reports (to be made available).   13.   Copies of the last two (2) years capital
improvement summaries.   14.   Schedule of major building systems including
chillers, boilers, roof, etc. (size, age and type) (to be made available).   15.
  Copies of all Certificates of Occupancy.   16.   Inventory of Included
Chattels.   17.   Inventory of Excluded Assets.   18.   Schedule of all claims
and litigation affecting the Properties (if any).   19.   Copies of the
Declarations of Trust.   20.   True copies of the policies of insurance carried
by the Vendors in respect of the Properties (to be made available).   21.   Copy
of the Development Permit.



--------------------------------------------------------------------------------



 



F-1



SCHEDULE F
NOT USED



--------------------------------------------------------------------------------



 



G-1

SCHEDULE G
EXCLUDED ASSETS

                      Current Location   Description   EL #   Quantity
Information Technology
                   
Server Room and Mechanical room
  All Fixtures, Equipment, and Mechanical systems           all
Server Room
  Server Room Fiber Cabling           all
2-9D
  Nortel Option 61 (PBX) phone system including phones, base stations,
switchboards and companion wireless system           all
Facility
  3Com Switches           all
Facility
  Cisco Wireless switches           all
Facility
  Cisco access points           all
Facility
  Desktops, Laptops and any associated peripherals that do not control building
systems           all
Laboratory
                     
2-17H
  Autoclave     1770       1  
2-15F
  Glassware Washer (Scientek)     1253       1  
2-15F
  Glass Drying Oven (VWR)     1456       1  
2-15F
  Autoclave (AMSCO)     0077       1  
2-15F
  Millipore RO System     1668       1  
2-23B
  Millipore RO System     1050       1  
2-15F
  VWR Vented Hood     1757       1  
2-17J
  NMR             1  
2- 6E
  AVD             1  
 
        2575,2577,          
 
                   
3- 6B Chem Lab
  Fume Hoods     2574,2576,       4  
3-10B BAU
  Fume Hood     2470       1  
3-6 B Chem Lab
  Case Work           all
3- 10B BAU
  Case Work           all
1-11B Core Lab
  nonaffixed husbandry and laboratory equipment           all
Facility
  Chambers           all
Facility
  Incubators (all )           all
Facility 
  Laboratory Equipment (eg HPLC, Mass Specs,                

  balance, BSC)           all
1-14F, 1 — 12F Device Labs
  casework and all equipment           all
2-6G PMF
  All Fixtures, Equipment, and Mechanical systems           all
2-6L PMF Mechanical
  All Fixtures, Equipment, and Mechanical systems           all
Furniture
                     
2-26D meeting room
  8’ Boat Table and Chairs           all
2 10W meeting room
  All existing furniture           all
3- 8U meeting room
  5’ Round Table and chairs           all
3 — 26C meeting room
  5’ Round Table and Chairs           all
2- 10 B coffee station
  All existing furniture           all
1-11U Copy Centre
  All existing Furniture           all
2-8R copy room
  All existing Furniture           all
G-6H Shipping
  Benches             2  
 
                   
Various
  Answer Workstations 6x8             75  
Various
  Pedestals             75  
Various
  Chairs             75  
2 — 6 R IT Support Room
  All furniture and shelving           All
 
                   
Various
  60 x 30 Grey tables             6  



--------------------------------------------------------------------------------



 



G-2

                      Current Location   Description   EL #   Quantity
3-14F archives
  Compact shelving             1  
3- 17 D archives
  Compact shelving             3  
2nd floor, phase 2 1st floor
Various
  Metro, EZ rect Shelving
Combo Cabinets           All
55
Various
  Tear drop tables             30  
Various
  Woolore desks             15  
Various
  DeStijl desks             40  
Various
  Chairs             55  
Various
  Guest Chair             80  
Various
  Pedestals             55  
Various
  File Cabinets 6 drawer             20  
Various
  File Cabinets 5 drawer (Steelcase)             115  
Various
  Printer stands             15  
Various
  book cases             50  
Various
  2 drawer File cabinets             12  
Executive Furniture
                     
Various
  Krug             5  
Various
  Chairs             5  
Various
  CanCan Chair             10  
Various
  Krug combo cabinet             5  
3- 12w
  CEO Furniture           All
Misc
                     
P1 Shop
  Shop Compressor             1  
P1 Shop
  all equipment and supplies           all
 
                   
Facility
  Rees Monitoring System and associated panels and probes     0227,0087        
 
 
                   
Facility
  Security ACU             2  
Facility
  Card Readers             16  
Facility
  Electronic Levers             16  
 
                   
Cafeteria
  Cappuccino Machine             1  
 
                   
P1 Parkade
  Leased BOC Nitrogen Tank             1  
Facility
  Leased Water Coolers           All
Facility
  Leased photcopiers           All
Facility
  All art           All
 
                   
Boardroom 3rd Floor
  Projector             1  
 
  40 “ LCD             2  
 
  Video Conference System             1  
 
  Crestron Controller             1  
 
  DVD             1  
 
  Mesh Back Chairs             18  
 
  Cancan Chairs             15  
 
                   
South West corner Lot 1
  QLT Sign                
 
                   
Various
  miscellaneous, heavily used, non standard and mismatched furniture intended
for sale at employee garage sale to occur prior to close           All



--------------------------------------------------------------------------------



 



H-1

SCHEDULE H
QLT LEASE — PRINCIPAL TERMS AND CONDITIONS
The Vendor agrees to lease a portion of the office space within the Building
pursuant to Section 4.6. Following is a summary of the general business terms
upon which the Vendor will lease premises within the Building, namely;

     
Tenant:
  QLT Inc.
 
   
Landlord:
  Discovery Parks Holdings Inc. or permitted assignee
 
   
Building Address:
  887 Great Northern Way, Vancouver BC
 
   
Leased Area:
  Approximately 44,000 square feet of office and laboratory space in a location
to be agreed upon.

The Tenant will be responsible for all costs associated with the demise of the
Leased Area and all work shall be completed to City of Vancouver code
requirements.
 
   
Term:
  Five (5) years
 
   
Lease Commencement Date:
  Closing Date, with rent commencing on the first day of the month following the
Closing Date.
 
   
Renewal Options:
  Two options of five (5) years each to be exercised 12 months in advance of the
expiry to the Term or any Renewal thereof. The renewal rent to be based upon
market rent for similar premises and shall not be less than the rent paid by the
Tenant during the last year of the Term or any renewal thereof.
 
   
Form of Lease:
  Net lease
 
   
Basic Rental Rate:
  $32.50 per square foot / annum
 
   
Additional Rent:
  Proportionate share plus any additional costs attributed to the laboratory
component of the Tenant’s tenancy
 
   
Parking:
  Seventy (70) Stalls at a rental rate of $65.00 per stall per month. The Tenant
may also make arrangements directly with the other existing tenant of the
Building for the use of a portion of such other tenant’s parking stalls, with
50% of the other parking stalls so obtained from such other tenant then being
made available to the Tenant by the Landlord under the lease at a rental rate of
$65.00 per stall per month.



--------------------------------------------------------------------------------



 



H-2

     
Security Deposit:
  The Tenant will provide the Landlord with a security deposit equal to one
(1) month’s Basic and Additional Rent at the commencement of the Term. The
security deposit will be returned to the Tenant at the end of the lease.
 
   
Rent Deposit:
  The Tenant will provide the Landlord with a rent deposit equal to ten
(10) months’ Basic Rent and estimated Additional Rent at the Closing Date. The
amount of the rent deposit will be reduced by one-fifth (1/5) of the original
amount at the end of each year of the Term by the application of the amount of
such reduction towards payment of the Basic Rent and Additional Rent for the
11th, 12th, 23rd, 24th, 35th, 36th, 47th and 48th months, and with the balance
of such deposit to be applied against Basic Rent and Additional Rent due for the
59th and 60th months of the Term. For greater certainty, the Tenant shall not be
required to pay Basic Rent and Additional Rent for such periods for which such
rent deposit has been so applied.
 
   
Signage:
  Subject to relevant municipal approval, QLT may continue to display signage
currently in place on the Building and shall be responsible for any costs
associated with maintaining such signage.
 
   
Use:
  Laboratory and office space
 
   
Building Access:
  Twenty-four (24) hours per day, seven days a week
 
   
Landlord Operations:
  The Landlord will operate the Building in a first class manner.



--------------------------------------------------------------------------------



 



 

AMENDING AGREEMENT
     THIS AGREEMENT dated for reference July 4, 2008,
BETWEEN:
QLT INC. (“QLT”)
560677 B.C. LTD. (the “Lot F Nominee”)
630321 B.C. LTD. (the “Lot 1 Nominee”)
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
(the Lot F Nominee and the Lot 1 Nominee are together, the “Nominees”, and QLT
and
the Nominees are together, the “Vendors”)
AND:
DISCOVERY PARKS HOLDINGS INC.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
(the “Purchaser”)
     WITNESSES THAT WHEREAS:
A. The Vendors and the Purchaser entered into a Sale and Purchase Agreement
dated for reference May 15, 2008 for the purchase and sale of certain lands and
premises as described therein (the “Sale and Purchase Agreement”); and
B. The Vendors and the Purchaser have agreed to amend the Sale and Purchase
Agreement in certain respects as hereinafter provided;
     NOW THEREFORE in consideration of the premises and the covenants and
agreements of the parties hereto as hereinafter set forth, the parties hereby
covenant and agreement with each other as follows:
1. Definitions
     Capitalized words and expressions used in this Agreement that are defined
in the Sale and Purchase Agreement and are not otherwise defined herein, shall
have the meanings given to them in the Sale and Purchase Agreement.
2. Amendments
     The Vendors and the Purchaser agree that with effect on the date of this
Agreement, the Sale and Purchase Agreement is hereby amended as follows:



--------------------------------------------------------------------------------



 



-2-

  (a)   by deleting in Section 2.4 the words “within fifty (50) days following
the date of execution of this Agreement by both parties” and substituting
therefor the words “on or before July 11, 2008”;     (b)   by deleting in
Section 4.6 the words “within fifty (50) days following the date of execution of
this Agreement by both parties” and substituting therefor the words “on or
before July 11, 2008”;     (c)   by deleting in Section 9.1(a) the words “on the
date that is fifty (50) days following the date of execution of this Agreement
by both parties (or if such 50th day is not a Business Day, then on the next
following Business Day)” and substituting therefor the words “on July 11, 2008”;
and     (d)   by deleting in Section 9.4(a) the words “on the date that is fifty
(50) days following the date of execution of this Agreement by both parties (or
if such 50th day is not a Business Day, then on the next following Business
Day)” and substituting therefor the words “on July 11, 2008”.

3. Sale and Purchase Agreement Confirmed
     The Sale and Purchase Agreement is amended only to the extent provided in
this Agreement and all the provisions of the Sale and Purchase Agreement as
amended by this Agreement are confirmed and are in full force and effect.
Without limiting the generality of the foregoing, time is and shall remain of
the essence of the Sale and Purchase Agreement as amended by this Agreement.
4. Counterparts and Facsimile
     This Agreement may be signed in counterparts which, when each party has
executed and delivered a counterpart, shall have the same effect as if the
signature on such counterparts were upon the same instrument. This Agreement or
any counterpart of it may be signed by a party and delivered by facsimile
transmission or other form of electronic transmission and if so signed and
delivered, this Agreement or such counterpart shall for all purposes be as
effective as if the party had signed and delivered this Agreement or a
counterpart of it bearing an original signature.
5. Enurement
     This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns, subject to any terms
and conditions respecting assignment contained in the Sale and Purchase
Agreement, which terms and conditions shall apply equally to this Agreement.



--------------------------------------------------------------------------------



 



-3-

     IN WITNESS WHEREOF the Vendors and the Purchaser have executed this
Agreement by their respective authorized signatories as of the day and year
first above written.

          QLT INC.
      Per:  /s/ Robert L. Butchofsky                     560677 B.C. LTD.
      Per:  /s/ Robert L. Butchofsky                     630321 B.C. LTD.
      Per:  /s/ Robert L. Butchofsky                     DISCOVERY PARKS
HOLDINGS INC.
      Per:  /s/ Mark Betteridge                    



--------------------------------------------------------------------------------



 



801 & 887 GREAT NORTHERN WAY
AMENDED AND RESTATED
SALE AND PURCHASE AGREEMENT
BETWEEN
QLT INC.
560677 B.C. LTD.
630321 B.C. LTD.
AND
DISCOVERY PARKS HOLDINGS INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Article 1 Interpretation     2  
 
  1.1   Definitions     2  
 
  1.2   General Principles     6  
 
  1.3   Schedules     7  
 
                Article 2 Purchase and Sale     8  
 
  2.1   Agreement of Purchase and Sale     8  
 
  2.2   Payment of Purchase Price     8  
 
  2.3   Deposit     8  
 
  2.4   Allocation of Purchase Price     9  
 
                Article 3 Documents, Inspection and Confidentiality     9  
 
  3.1   Project Documents     9  
 
  3.2   Confidentiality     10  
 
  3.3   Inspection     10  
 
  3.4   Authorization     10  
 
                Article 4 General Covenants     11  
 
  4.1   Covenants of the Vendors     11  
 
  4.2   Leasing Activity     12  
 
  4.3   Estoppel Certificates     12  
 
  4.4   Approved Service Contracts     13  
 
  4.5   [Not Used]     13  
 
  4.6   QLT Lease     13  
 
                Article 5 Risk     13  
 
  5.1   Risk and Purchaser’s Election     13  
 
  5.2   Insurance Proceeds     14  
 
                Article 6 Adjustments and Related Matters     14  
 
  6.1   Adjustments     14  
 
  6.2   Further Adjustments     15  
 
  6.3   Adjustment Determination     16  
 
  6.4   Tenant Inducements and Rent-Free Periods     16  
 
                Article 7 Possession     16  
 
  7.1   Possession     16  
 
                Article 8 Representations and Warranties     16  
 
  8.1   Vendors’ Representations and Warranties     16  
 
  8.2   Survival of Warranties and Representations     21  
 
  8.3   As Is, Where Is     22  
 
  8.4   Purchaser’s Representations and Warranties     22  
 
                Article 9 Conditions Precedent     23  
 
  9.1   Purchaser’s Conditions Precedent     23  

 



--------------------------------------------------------------------------------



 



-ii-

                 
 
  9.2   Purchaser’s Closing Conditions     24  
 
  9.3   Satisfaction of Conditions Precedent     25  
 
  9.4   Vendors’ Condition Precedent     25  
 
  9.5   Vendors’ Closing Conditions     25  
 
  9.6   Nature of Conditions     26  
 
                Article 10 Closing     26  
 
  10.1   Closing     26  
 
  10.2   Vendors’ Closing Documents     26  
 
  10.3   Purchaser’s Closing Documents     28  
 
  10.4   Form of Documents     30  
 
  10.5   Payment in Trust     30  
 
  10.6   Registration     30  
 
  10.7   Closing     30  
 
  10.8   Concurrent Requirements     31  
 
  10.9   Discharge of Encumbrances     31  
 
  10.10   Delivery of Project Documents     32  
 
  10.11   Goods and Services and Social Services Tax     32  
 
  10.12   Purchaser Financing     32  
 
                Article 11 General     33  
 
  11.1   Further Assurances     33  
 
  11.2   Survival     33  
 
  11.3   Entire Agreement     33  
 
  11.4   Notices     33  
 
  11.5   Fees     35  
 
  11.6   Real Estate Commissions     35  
 
  11.7   Time     35  
 
  11.8   Tender     35  
 
  11.9   Assignment     36  
 
  11.10   Enurement     36  
 
  11.11   Counterparts     37  
 
  11.12   Execution     37  
 
  11.13   Amendment and Restatement     37  
 
  11.14   Conditions Precedent     37  

         
SCHEDULE A            ASSIGNMENT OF APPROVED SERVICE CONTRACTS
    A-1  
SCHEDULE B            ASSIGNMENT OF LEASES
    B-1  
SCHEDULE C            LANDS AND REGISTERED CHARGES
    C-1  
SCHEDULE D            ESTOPPEL CERTIFICATE
    D-1  
SCHEDULE E            PROJECT DOCUMENTS
    E-1  
SCHEDULE F            NOT USED
    F-1  
SCHEDULE G            EXCLUDED ASSETS
    G-1  
SCHEDULE H            QLT LEASE — PRINCIPAL TERMS AND CONDITIONS
    H-1  

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
SALE AND PURCHASE AGREEMENT
THIS AGREEMENT is an amendment and restatement of the Sale and Purchase
Agreement between the parties hereto dated for reference May 15, 2008 as amended
by an Amending Agreement dated for reference July 4, 2008, and is dated for
reference and to take effect as of July 11, 2008.
BETWEEN:
QLT INC. (“QLT”)
560677 B.C. LTD. (the “Lot F Nominee”)
630321 B.C. LTD. (the “Lot 1 Nominee”)
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
(the Lot F Nominee and the Lot 1 Nominee are together, the “Nominees”, and QLT
and the Nominees are together, the “Vendors”)
AND:
DISCOVERY PARKS HOLDINGS INC.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
(the “Purchaser”)
     WITNESSES THAT WHEREAS:
A. QLT is the sole beneficial owner and the Lot F Nominee is the registered
owner of the Lot F Property;
B. QLT is the sole beneficial owner and the Lot 1 Nominee is the registered
owner of the Lot 1 Property; and
C. QLT has agreed to sell and the Purchaser has agreed to purchase the Purchased
Assets, upon and subject to the terms and conditions set forth in this
Agreement;
D. For the foregoing purposes, the Vendors and the Purchaser entered into a Sale
and Purchase Agreement dated for reference May 15, 2008, as amended by an
Amending Agreement dated for reference July 4, 2008 (collectively, the “Original
Sale and Purchase Agreement”); and

 



--------------------------------------------------------------------------------



 



-2-
E. The Vendors and the Purchaser have agreed to amend and restate the Original
Sale and Purchase Agreement in certain respects as hereinafter provided;
     NOW THEREFORE in consideration of the premises and other good and valuable
consideration given by each of the parties hereto to each of the others (the
receipt and sufficiency of which are hereby acknowledged by each of them), the
parties hereto covenant and agree as follows:
ARTICLE 1
INTERPRETATION
1.1 Definitions
In this Agreement:
“Approved Financial Institution” means any one of the five largest (by assets)
Canadian Schedule I Chartered Banks or HSBC Bank Canada, as selected by the
Purchaser;
“Approved Service Contracts” means:

  (a)   Natural Gas Supply and Management Services Agreement dated May 1, 2003
among QLT and Direct Energy Marketing Limited;     (b)   HVAC Service Agreement
dated December 17, 2007 among QLT and Trane British Columbia; and     (c)  
those of the remaining Service Contracts that the Purchaser has approved in
writing on or before the date set out in Section 9.1(b) for satisfaction or
waiver of the conditions referred to in Section 9.1(b);

“Assignment of Approved Service Contracts” means an assignment substantially in
the form attached as Schedule A hereto with the blanks completed as appropriate;
“Assignment of Leases” means an assignment substantially in the form attached as
Schedule B hereto with the blanks completed as appropriate;
“Building” means all buildings and other improvements on the Lot F Property
including without limitation all plant, appurtenances, fixtures (including fixed
machinery and fixed equipment), structures and Mechanical Systems situate in or
on or forming part of such lands or of such buildings or other improvements, but
excluding the Excluded Assets;
“Business Day” means a day which is not a Saturday, Sunday or statutory holiday
(as defined in the Employment Standards Act (British Columbia)) in Vancouver,
British Columbia;
“Closing Date” means the 20th day following the later of:

 



--------------------------------------------------------------------------------



 



-3-

  (a)   the date the conditions referred to in Section 9.1(b) have been
satisfied or waived by the Purchaser; and     (b)   the date the condition
referred to in Section 9.4 has been satisfied or waived by QLT;

or if the LTO is not open for business on such date, then the day next following
such date on which the LTO is open for business;;
“Competition Act” means the Competition Act (Canada);
“Declarations of Trust” means, together:

  (a)   the declaration of trust in respect of the Lot F Property made on
December 3, 1998 between the Lot F Nominee and QLT (the “Lot F Declaration of
Trust”); and     (b)   the declaration of trust in respect of the Lot 1 Property
made on August 29, 2001 between the Lot 1 Nominee and QLT (the “Lot 1
Declaration of Trust”);

“Deposit” means the deposit referred to in Section 2.2(a);
“Development Permit” means the development permit for the Lot 1 Property issued
by the City of Vancouver numbered DE 407227;
“Environment” means all components of the earth including, without limitation,
all layers of the atmosphere, air, land, soil, water, organic or inorganic
matter and living organisms, and the interacting natural systems that include
the components referred to in this definition;
“Environmental Laws” means all Laws relating, in whole or in part, to the
enhancement or protection of the Environment, occupational safety, product
liability, public health, public safety and the transportation of dangerous
goods;
“Estoppel Certificate” means a certificate substantially in the form set out in
Schedule D hereto or in any other form or forms which may be required under the
terms of any of the Leases;
“Excluded Assets” means the fixtures, equipment and chattels described in
Schedule G hereto, and the leasehold improvements, trade fixtures and chattels
and personal property of Tenants under Leases;
“GST” has the meaning given in Section 10.11;
“GST Certificate” has the meaning given in Section 10.11;

 



--------------------------------------------------------------------------------



 



-4-
“Hazardous Waste” means “hazardous waste” as defined in the Environmental
Management Act (British Columbia) and in the Hazardous Waste Regulation under
the Environmental Management Act;
“Included Chattels” means all goods, equipment and chattels located in the
Building, but excluding the Excluded Assets;
“Laws” means all constitutions, treaties, laws, statutes, codes, ordinances,
orders, decrees, rules, regulations and municipal bylaws, whether domestic,
foreign or international, any judgments, orders, writs, injunctions, decisions,
rulings, decrees, and awards of any governmental authority, and any policies,
voluntary restraints, practices or guidelines of any governmental authority and
including, without limitation, any principals of common law and equity;
“Leases” means all leases, agreements to lease, licences and other rights in
existence on the date of this Agreement, either written or oral, copies or
details of which are delivered to the Purchaser as part of the Project
Documents, together with any further leases, agreements to lease and licences
entered into by the Vendors or either of them in accordance with Section 4.2;
“Lot F Property” means the lands and premises located at 887 Great Northern Way,
Vancouver, British Columbia and legally described in Schedule C hereto, but
excluding the Excluded Assets;
“Lot 1 Property” means the lands and premises located at 801 Great Northern Way,
Vancouver, British Columbia, legally described in Schedule C hereto, but
excluding the Excluded Assets;
“LTO” means the Land Title Office at New Westminster, British Columbia;
“Mechanical Systems” means all systems within the Lot F Property of a mechanical
nature including without limitation all heating, plumbing, electrical,
ventilation, drainage, elevators or other mechanical lifting devices and air
conditioning systems, but excluding the Excluded Assets;
“Notice” means any claim, citation, directive, litigation, investigation, letter
or other communication, written or oral, actual or threatened, from any person;
“Permitted Encumbrances” means:

  (a)   the encumbrances in respect of each of the Lot F Property and the Lot 1
Property described in Schedule C hereto;     (b)   the Leases;     (c)   any
leases or agreements to lease, or modifications or extensions to Leases entered
into by the Vendors or any of them in accordance with Section 4.2;

 



--------------------------------------------------------------------------------



 



-5-

  (d)   the QLT Lease to be entered into in accordance with Section 4.6;     (e)
  the rights reserved to or vested in or deemed to be reserved to or vested in
any governmental or public authority pursuant to any Crown Grants(s) applicable
to the Lot F Property or the Lot 1 Property or pursuant to any applicable
statutory provisions; and     (f)   any other liens, charges or encumbrances
expressly permitted in writing by the Purchaser including any security and
financing instruments and agreements granted or entered into by either or both
of the Nominees at the request of the Purchaser in connection with any financing
arranged by the Purchaser to finance the purchase of the Purchased Assets or any
of them;

“Project Documents” means all information in the Vendors’ control or possession,
that would be normally provided in a transaction of the nature contemplated
herein, including the information contemplated in Schedule E attached hereto to
the extent the same is in the Vendors’ control or possession;
“Properties” means the Lot F Property, the Building and the Lot 1 Property, but
excluding the Excluded Assets;
“Purchase Price” means the sum of Sixty-Eight Million Five Hundred Thousand
Canadian dollars ($68,500,000.00), which is exclusive of any applicable goods
and services taxes, provincial sales taxes and provincial social services taxes;
“Purchased Assets” means:

  (a)   the beneficial interest of QLT in the Properties;     (b)   the Shares;
    (c)   the Included Chattels;     (d)   the beneficial interest of QLT in the
Mechanical Systems;     (e)   the interest of QLT in the Leases;     (f)   the
interest of QLT in the Approved Service Contracts; and     (g)   the interest of
QLT in the Project Documents (including the Development Permit) to the extent
transferrable;

but excludes the Excluded Assets;
“Purchaser’s Solicitors” means Fraser Milner Casgrain LLP;
“QLT Lease” has the meaning given in Section 4.6;

 



--------------------------------------------------------------------------------



 



-6-
“Service Contracts” means all service contracts and agreements to enter into
service contracts together with all modifications, extensions, renewals, and
assignments thereof, both written and oral, made by or on behalf of QLT relating
to the management, servicing, repair and cleaning of the Lot F Property,
Building or Included Chattels or the furnishing of supplies or services thereto;
“Shares” means all of the issued and outstanding shares in the capital stock of
each of the Nominees;
“Short Form QLT Lease” has the meaning given in Section 4.6;
“Tenants” means the tenants and licensees under the Leases; and
“Vendors’ Solicitors” means Farris, Vaughan, Wills & Murphy LLP.
1.2 General Principles
For the purposes of this Agreement:

  (a)   “this Agreement” means this Agreement, including the Schedules hereto,
as the same may be supplemented or amended and in effect from time to time;    
(b)   except as otherwise expressly provided in this Agreement, any reference in
this Agreement to an Article, a Section, paragraph, subparagraph or Schedule is
a reference to the appropriate Article, Section, paragraph, subparagraph or
Schedule in or to this Agreement;     (c)   if any provision of this Agreement
or any part hereof is found or determined to be invalid it will be severable and
severed from this Agreement and the remainder of this Agreement will be
construed as if such invalid provision or part had been deleted from this
Agreement;     (d)   this Agreement and all matters arising hereunder will be
governed by and construed in accordance with the laws of British Columbia, which
will be deemed to be the proper law hereof, and the courts of British Columbia
will have the non-exclusive jurisdiction to entertain and determine all claims
and disputes arising out of or in any way connected with this Agreement (subject
to any arbitration provisions hereof) and the validity, existence and
enforceability hereof;     (e)   the headings used in this Agreement are for
convenience only and do not form part of this Agreement and shall not in any way
affect, limit, amplify or modify the terms hereof or the interpretation, scope
or intent thereof;     (f)   the words “herein”, “hereof” and “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section, paragraph, subparagraph or other subdivision or
Schedule hereof;

 



--------------------------------------------------------------------------------



 



-7-

  (g)   the word “including”, when following any general statement, term or
matter, will not be construed to limit such general statement, term or matter to
the specific items or matters set forth immediately following such word or to
similar items or matters, but will be construed to refer to all other items or
matters that could reasonably fall within the scope of such general statement,
term or matter, whether or not non-limiting language (such as “without
limitation”, “but not limited to” or words of similar import) is used with
reference thereto;     (h)   words importing the masculine gender include the
feminine or neuter gender and words in the singular include the plural, and vice
versa;     (i)   any reference to a statute includes and is a reference to such
statute and to the regulations made pursuant thereto, with all amendments made
thereto and in force from time to time, and to any statutes or any regulations
that may be passed which have the effect of supplementing or superseding such
statutes or regulations;     (j)   all references to monetary amounts in this
Agreement are references to Canadian dollars;     (k)   any action to be taken
pursuant to this Agreement on a day that is not a Business Day shall be taken on
the next succeeding Business Day; and     (l)   if any party to this Agreement
is comprised of more than one legal entity all of the obligations and
liabilities of that party shall be the joint and several obligations and
liabilities of each legal entity comprising such party.

1.3 Schedules
The following are the Schedules to this Agreement each of which is an integral
part hereof:

     
Schedule A
  Assignment of Approved Service Contracts
Schedule B
  Assignment of Leases
Schedule C
  Lands and Registered Charges
Schedule D
  Estoppel Certificate
Schedule E
  Project Documents
Schedule F
  NOT USED
Schedule G
  Excluded Assets
Schedule H
  QLT Lease — Principal Terms and Conditions

 



--------------------------------------------------------------------------------



 



-8-
ARTICLE 2
PURCHASE AND SALE
2.1 Agreement of Purchase and Sale
     Subject to the terms and conditions of this Agreement and based on the
warranties and representations herein contained, QLT agrees to sell and the
Purchaser agrees to purchase the Purchased Assets on the Closing Date for the
Purchase Price.
2.2 Payment of Purchase Price
     The Purchaser shall pay the Purchase Price for the Purchased Assets as
follows:

  (a)   by way of a deposit of Two Million Canadian Dollars ($2,000,000.00) paid
to the Vendors’ Solicitors as follows:

  (i)   the sum of Seven Hundred and Fifty Thousand Canadian Dollars
($750,000.00) by payment of such amount within two (2) Business Days after the
date of execution and delivery of this Agreement by both parties; and     (ii)  
the sum of One Million Two Hundred and Fifty Thousand Canadian Dollars
($1,250,000.00) by payment of such amount on the date the conditions referred to
in Section 9.1(b) have been satisfied or waived by the Purchaser;

and if the Purchaser defaults in paying when due all or any part of such deposit
then, at the option of the Vendors, the Vendors shall have no further
obligations under this Agreement and the Deposit and all interest thereon shall
be paid to QLT pursuant to Section 2.3(d); and

  (b)   by payment of the balance of the Purchase Price to QLT on the Closing
Date as provided in Article 10 and, if applicable, Section 11.8.

2.3 Deposit
     The Vendors’ Solicitors shall hold the Deposit as a stakeholder and shall
deposit each instalment of the Deposit in an Approved Financial Institution in
an interest bearing trust account forthwith following receipt thereof and shall
pay the Deposit and such interest as may be paid thereon by the Approved
Financial Institution only as directed in writing by the Vendors and the
Purchaser or their respective solicitors or as directed by a court of competent
jurisdiction. The Vendors and the Purchaser agree that the Deposit and such
interest as may be paid thereon by the Approved Financial Institution shall be
paid as follows (subject to any applicable withholding tax):

 



--------------------------------------------------------------------------------



 



-9-

  (a)   to QLT on account of the Purchase Price contemporaneously with the
completion of the transactions contemplated by this Agreement, with all interest
paid to the Purchaser;     (b)   to the Purchaser together with all interest if
any of the conditions referred to in Section 9.1 or Section 9.4 are neither
satisfied nor waived within the time provided, without prejudice to any other
rights of the parties under this Agreement, or if the Purchaser elects not to
complete the purchase pursuant to Section 5.1;     (c)   to the Purchaser
together with all interest if the transactions contemplated by this Agreement
are not completed by reason of any of the conditions referred to in Section 9.2
being neither satisfied nor waived or by reason of QLT’s default hereunder, but
without prejudice to any other rights of the Purchaser under or pursuant to this
Agreement; and     (d)   to QLT together with all interest if the transactions
contemplated by this Agreement are not completed by reason of any of the
conditions referred to in Section 9.5 being neither satisfied nor waived or by
reason of the Purchaser’s default hereunder, such payment being on account of
QLT’s damages, but without prejudice to any other rights of QLT under or
pursuant to this Agreement.

2.4 Allocation of Purchase Price
     QLT and the Purchaser acknowledge and agree that the Purchase Price will be
allocated among the Purchased Assets as follows:

                 
Lot F Property (land only)
    —     $ 9,432,000.00  
Building
    —     $ 47,731,383.00  
(includes Mechanical Systems fixtures, Leases and Approved Service Contracts)
    —     $ 10,840,000.00  
Lot 1 Property
    —     $ 10,840,000.00  
Included Chattels
    —     $ 496,614.00  
Shares — Lot F Nominee
    —     $ 1.00  
— Lot 1 Nominee
    —     $ 1.00  
Project Documents
    —     $ 1.00.  

ARTICLE 3
DOCUMENTS, INSPECTION AND CONFIDENTIALITY
3.1 Project Documents

  (a)   The Vendors shall, within three (3) Business Days after the date of
execution of this Agreement by both parties, deliver to the Purchaser or make
available for the

 



--------------------------------------------------------------------------------



 



-10-

      inspection of the Purchaser, as the case may be, as set out in Schedule E,
all Project Documents or true and complete copies thereof (to the extent that
the Vendors have not already provided copies of such material to the Purchaser).
Thereafter, the Vendors shall forthwith deliver to the Purchaser all such
further information respecting the Project Documents or the Properties that is
reasonably requested by the Purchaser and is within the control or possession of
the Vendors.

  (b)   The Purchaser acknowledges and agrees that the Vendors shall not have
any liability for any errors, omissions or inaccuracies in any of the Project
Documents that are studies, reports or other documents prepared by third
parties, except to the extent of any express representation, warranty, covenant
or agreement of the Vendors contained in this Agreement and subject to
Section 8.2.

3.2 Confidentiality
     Each party agrees to cause its respective directors, officers, employees,
agents and advisors to keep in strict confidence this Agreement (and, in the
case of the Purchaser only, all information with respect to the Properties
including the Project Documents) until such time as the transactions
contemplated by this Agreement are completed, unless otherwise required by law,
including applicable securities laws and/or the rules and policies of any
applicable stock exchange. If the transactions contemplated by this Agreement
are not completed for any reason, this obligation of the parties shall continue
and all materials delivered by the Vendors to the Purchaser hereunder shall,
upon request, forthwith be returned to the Vendors by the Purchaser. Each party,
without limiting its obligations hereunder, may disclose this information, on a
strictly confidential basis, to its respective professional advisers,
consultants and, in the case of the Purchaser, any lenders and/or co-investors
proposing to finance and/or invest in the acquisition of the Purchased Assets.
3.3 Inspection
     The Purchaser and its advisors shall be entitled, upon reasonable notice to
the Vendors and in accordance with the Vendors’ reasonable requirements as to
security, to enter the Properties and the Building (subject to the rights of
Tenants) and to carry out investigations, tests and studies of the Properties,
the Building and the Mechanical Systems. The Purchaser agrees to and shall
indemnify and hold harmless the Vendors and each of them from any and all costs,
expenses, liability, injury, loss or damage arising out of such entry or any
acts, investigations or tests carried out on the Properties pursuant thereto. In
carrying out such investigations, tests and studies, the Purchaser shall use all
reasonable efforts not to disrupt or unduly interfere with the business or
operations of QLT or Tenants carried on within the Properties.
3.4 Authorization
     The Vendors hereby expressly authorize the Purchaser and its agents,
consultants and advisors to meet with or correspond with the appropriate
statutory or governmental authorities for the purpose of verifying the accuracy
of the warranties and representations contained in this Agreement, including but
not limited to compliance with laws, bylaws, regulations and

 



--------------------------------------------------------------------------------



 



-11-
assessments. The Vendors will promptly at the Purchaser’s request execute and
deliver any authorizations reasonably required by the Purchaser to authorize the
statutory or governmental authorities to release such information to the
Purchaser.
ARTICLE 4
GENERAL COVENANTS
4.1 Covenants of the Vendors
     The Vendors shall:

  (a)   from and after the date of this Agreement to the Closing Date, maintain
the Properties in their present condition, reasonable wear and tear excepted,
and, subject to Article 5, do or cause to be done all necessary repairs and
maintenance as required to effect same, take all reasonable care to protect and
safeguard the Properties, and operate and otherwise deal with the Properties as
a careful and prudent owner would do and in such a manner that the warranties
and representations in Section 8.1 remain true and correct in all material
respects; provided that the Vendors shall not be obliged to make capital repairs
to the Properties except in case of emergency;     (b)   maintain in full force
and effect the existing insurance coverage in respect of the Properties until
the Closing Date;     (c)   observe and perform all of the landlord’s
obligations under the Leases and diligently enforce all of the landlord’s rights
and remedies thereunder;     (d)   take or cause to be taken all proper steps
and actions and corporate proceedings to enable QLT to vest a good and
marketable title to the Purchased Assets in the Purchaser free and clear of all
liens, encumbrances, defects in title, equities or claims of every nature and
kind except for Permitted Encumbrances and to enable QLT to carry out the sale
of the Purchased Assets and the Vendors to execute and deliver this Agreement as
valid and binding obligations of the Vendors;     (e)   maintain in all material
respects present levels of consumable supplies and spare parts in the Building
until the Closing Date;     (f)   pay, on or before the due date, all municipal
taxes, local improvement taxes, rates, levies and assessments of every nature or
kind with respect to the Properties for the 2008 calendar year that become due
and payable before the Closing Date; and     (g)   as of the Closing Date,
cancel or terminate at its expense all Service Contracts other than Approved
Service Contracts.

 



--------------------------------------------------------------------------------



 



-12-



4.2 Leasing Activity

  (a)   The Purchaser agrees that in the period following the date of execution
of this Agreement by both parties and up to the date for satisfaction or waiver
of the conditions referred to in Section 9.1(b), the Vendors may carry on their
leasing program for the Lot F Property and the Building. The Vendors agree that
they will not enter into any binding commitments with Tenants or prospective
tenants for the Lot F Property and the Building or any material modification of
any Lease during such period without first providing the Purchaser with a copy
of any such proposed binding commitment or material modification.     (b)   If
the transactions contemplated by this Agreement are completed, the Purchaser
will assume all such commitments from and after the Closing Date and will fully
perform the obligations of the Vendors pursuant to such commitments, including
honouring obligations to provide any tenant inducements to the Tenants or
prospective tenants of the Lot F Property and the Building, and being
responsible for all commissions that are payable and all landlord’s work
thereunder and the same will not be subject to adjustment on closing, except
that, if the term of any new lease commences prior to the Closing Date, then the
responsibility for any related tenant inducements (including landlord’s work)
and commissions will be pro-rated between QLT and the Purchaser on the basis of
the number of months of the initial term of such lease prior to the Closing Date
(as for QLT) and the number of months of the initial term of such lease after
the Closing Date (as for the Purchaser), and the same will be subject to
adjustment on closing.     (c)   The Vendors agree that after the conditions
referred to in Section 9.1(b) are satisfied or waived by the Purchaser, the
Vendors will not enter into any binding commitments with Tenants or prospective
tenants for the Lot F Property or the Building or any material modification of
any Lease without the Purchaser’s prior written approval, which approval may be
withheld in the Purchaser’s sole and absolute discretion.     (d)   The Vendors
agree that if they carry on the leasing program, they will do so in good faith
in the ordinary course following the date of execution of this Agreement by both
parties and will only consider commitments with tenants and prospective tenants
which are consistent with market driven leasing arrangements in the Vancouver
market.

4.3 Estoppel Certificates
     The Vendors shall use all reasonable commercial efforts to obtain and
deliver to the Purchaser prior to the completion of the purchase and sale of the
Purchased Assets, Estoppel Certificates executed by all Tenants. To the extent
that the Vendors are unable to obtain and deliver to the Purchaser prior to the
Closing Date Estoppel Certificates despite using all reasonable commercial
efforts to obtain the same, QLT will execute and deliver to the Purchaser on the
Closing Date certificates of QLT for such Tenants certifying the information
that would

 



--------------------------------------------------------------------------------



 



-13-
have been in the applicable Estoppel Certificates (the “Replacement Estoppel
Certificates”). The Replacement Estoppel Certificates will be deemed for all
purposes to be a representation and warranty hereunder by QLT of the truth and
accuracy of the matters set forth in the Replacement Estoppel Certificates,
subject to the limitations set forth in Sections 8.2 and 11.2. The Purchaser
shall, for a period of sixty (60) days after the Closing Date, return to QLT any
Replacement Estoppel Certificate (which shall be deemed null and void except in
the case of a material conflict of information contained in the Estoppel
Certificate and the Replacement Estoppel Certificate) for which QLT delivers to
the Purchaser an Estoppel Certificate in accordance with this Section 4.3 for
the same Lease.
4.4 Approved Service Contracts
     The Purchaser shall deliver to QLT on or before the date for satisfaction
or waiver by the Purchaser of the conditions set out in Section 9.1(b), a list
of those Service Contracts (if any), other than the Natural Gas Supply and
Management Services Agreement dated May 1, 2003 among QLT and Direct Energy
Marketing Limited, and the HVAC Service Agreement dated December 17, 2007 among
QLT and Trane British Columbia, that the Purchaser wishes to include in the
Approved Service Contracts.
4.5 [Not Used]
4.6 QLT Lease
     QLT and the Purchaser shall each in good faith negotiate and settle on or
before July 18, 2008 a lease of premises in the Building containing the
principal terms and conditions set out in Schedule H hereto, provided QLT may at
its sole option require that such lease be in registrable form, and QLT may
further elect that the parties also negotiate and settle a short form of the
lease for registration purposes (such lease, together with such short form if
QLT so elects are together, the “QLT Lease” and, if QLT so elects, such short
form is called the “Short Form QLT Lease”).
ARTICLE 5
RISK
5.1 Risk and Purchaser’s Election
     The Properties shall be at the risk of the Vendors until the completion of
the sale and purchase contemplated by this Agreement and, if there is any
material damage to the Building or the Mechanical Systems occurring before that
time, the Purchaser shall elect, no later than seven (7) days after receiving
written notice from QLT of the occurrence of such event (and in any event prior
to the Closing Date) by notice in writing, either:

  (a)   to terminate this Agreement, in which case the Deposit together with
accrued interest will be paid to the Purchaser in accordance with Section 2.3(b)
and neither the Vendors nor the Purchaser shall have any further obligation
hereunder; or

 



--------------------------------------------------------------------------------



 



-14-



  (b)   to complete the transactions contemplated by this Agreement.

QLT shall give to the Purchaser prompt written notice of the occurrence of any
material damage to the Building or the Mechanical Systems. Failure by the
Purchaser to so elect within the time provided above shall be deemed to be an
election to complete the transactions contemplated by this Agreement. For the
purpose of this Section, material damage means loss or damage to or destruction
of the Building or the Mechanical Systems to such an extent in either event that
a quantity surveyor engaged by QLT certifies that the replacement or repair
thereof cannot be completed for a cost of less than $2,000,000.00.
5.2 Insurance Proceeds
     The amount of any insurance proceeds in connection with loss or damage
occurring prior to the passing of risk and not applied by the Vendors or the
insurer to the cost of repairs, shall, if the Purchaser elects or is deemed to
have elected to complete, be assigned to and be payable to the Purchaser.
ARTICLE 6
ADJUSTMENTS AND RELATED MATTERS
6.1 Adjustments
     Adjustments will be made in accordance with the following provisions:

  (a)   except as otherwise provided herein, all adjustments, both incoming and
outgoing, with respect to the Properties, including taxes, utilities, rents,
common area and operating expenses, deposits and interest thereon, tenant
allowances, tenant recharges, fuel, licences, insurance, audit costs, payments
under Approved Service Contracts and other items normally adjusted between a
vendor and purchaser in the sale of similar properties shall be adjusted as of
the Closing Date so that QLT will bear and pay all expenses and receive all
income related to the Properties prior to the Closing Date and the Purchaser
will bear and pay all expenses and receive all income related to the Properties
from and including the Closing Date;     (b)   QLT will remain liable to remit,
in accordance with Part IX of the Excise Tax Act (Canada), any goods and
services tax exigible on taxable supplies made by QLT and that became payable
(as contemplated in Section 168 of the Excise Tax Act (Canada)) prior to the
Closing Date;     (c)   QLT shall not be credited with arrears of rent or other
charges owed by Tenants as of the Closing Date, except that QLT shall be
credited for arrears of rent and any other charges owed by any Tenant as of the
Closing Date in respect of the then current month so long as such Tenant is not
then in arrears for any previous month; the Purchaser and QLT each agree to
cooperate with the other in respect of the collection of any then current
arrears (including the full amount of any unpaid federal goods and services tax
payable by the Tenants on such arrears).

 



--------------------------------------------------------------------------------



 



-15-

      QLT shall provide the Purchaser with detailed information as to the
determination of the amount of such arrears, and the Purchaser shall take
reasonable steps in order to collect such arrears as soon as may be practicable.
If and when the Purchaser collects any such arrears the Purchaser will remit to
QLT that portion due to QLT in respect of the period prior to the dates of
adjustment for the respective components of such arrears, less any reasonable
third party collection costs. For greater certainty, QLT will be entitled to
receive the full amount of goods and services tax paid on arrears by the Tenants
if such goods and services tax became payable (as contemplated in Section 168 of
the Excise Tax Act (Canada)) prior to the Closing Date. Payment of rents and
recoveries shall be applied first to current rents and recoveries and the excess
to the latest arrears. QLT shall be entitled to attempt to collect any such
arrears the Purchaser has not collected within three (3) months after the
Closing Date, provided that it shall not be entitled to terminate any Tenant’s
lease or seize any of the Tenant’s property on the Tenant’s premises;     (d)  
although the Purchaser will be entitled, subject to QLT’s right under Section
6.1(c), to collect all rentals and other recoveries after the Closing Date
whether applicable to periods prior to or after the Closing Date, the Purchaser
and QLT agree to receive in trust and promptly remit to the other that portion
of any rentals or recoveries received by it as would reasonably be expected to
be credited to or by the other party hereunder on a subsequent adjustment,
subject to the provisions of Section 6.1(c). Any rents and recharges received by
QLT and designated by a Tenant or other occupant to be applied to a period
ending after the date of adjustment for the subject matter of such arrears will
be promptly paid or endorsed over to the Purchaser; and     (e)   if any dispute
arises with regard to the adjustments referred to in Article 6 either before or
after the Closing Date, the matter in dispute will be referred in the first
instance to the auditors of the Purchaser and the auditors of QLT for
determination. If such auditors cannot agree on a determination of the matter in
dispute within thirty (30) days following the reference to them, the matter in
dispute will be referred to a single arbitrator under the Commercial Arbitration
Act (British Columbia) or any successor legislation then in effect in British
Columbia. QLT and Purchaser will make any references mentioned herein
expeditiously and will share all arbitration costs equally.

6.2 Further Adjustments
     A further adjustment with respect to the matters set forth in Section 6.1
which could not be finally adjusted on the Closing Date will be made no later
than six (6) months after the Closing Date.

 



--------------------------------------------------------------------------------



 



-16-

6.3 Adjustment Determination
     Both before and after the Closing Date, QLT and the Purchaser will use
their best efforts to determine all adjustments.
6.4 Tenant Inducements and Rent-Free Periods
     Any existing free-rent periods or other existing tenant inducements or
leasing commissions occurring after the Closing Date (but excluding any of the
same that arise out of commitments entered into by the Vendors pursuant to
Section 4.2 except as provided therein) shall be set out in the tenancy schedule
delivered to the Purchaser as part of the Project Documents and determined on
the Closing Date and the applicable amounts so determined shall be present
valued at a discount rate of six percent (6%) per annum and the discounted
amount shall be the responsibility of QLT and paid by way of adjustment in
favour of the Purchaser on the Closing Date. The Purchaser shall indemnify and
save harmless QLT from and against any and all claims, charges, costs, expenses
and liabilities that QLT may at any time suffer or incur as a result of any
failure by the Purchaser to pay or perform any such free-rent periods, tenant
inducements or leasing commitments so adjusted.
ARTICLE 7
POSSESSION
7.1 Possession
     The Purchaser shall, upon completion of the sale and purchase, and subject
to the Permitted Encumbrances, the Leases, any commitments entered into by the
Vendors in accordance with Section 4.2, and the QLT Lease, have possession of
the Properties.
ARTICLE 8
REPRESENTATIONS AND WARRANTIES
8.1 Vendors’ Representations and Warranties
     QLT hereby represents and warrants to the Purchaser, regardless of any
independent investigations that the Purchaser may cause to be made, that:

  (a)   QLT is a duly incorporated and validly existing company in good standing
under the laws of the Province of British Columbia and has the corporate power
and capacity to own its interest in the Properties and to carry on its business;
    (b)   each Nominee is a duly incorporated and validly existing company in
good standing under the laws of the Province of British Columbia and has the
corporate power and capacity to hold legal title to the Lot F Property, in the
case of the Lot F Nominee, and the Lot 1 Property, in the case of the Lot 1
Nominee, in trust for QLT and to carry on its business;



--------------------------------------------------------------------------------



 



-17-



  (c)   none of QLT nor the Nominees are a non-resident of Canada within the
meaning of the Income Tax Act (Canada);     (d)   by the Closing Date, all
necessary corporate action on the part of the Vendors will have been taken to
authorize and approve the completion of the transactions contemplated by this
Agreement;     (e)   none of the Vendors has any indebtedness or liability to
any person, firm or corporation that might now or hereafter constitute a lien,
charge or encumbrance on the Purchased Assets or that would affect the
Purchaser’s right, from and after the Closing Date, to own, occupy (subject to
the Leases and the QLT Lease) and obtain revenue from the Properties, other than
Permitted Encumbrances;     (f)   subject to obtaining any required consents to
the assignment of the Approved Service Contracts, neither the execution of this
Agreement nor the completion of the transactions contemplated hereby will
conflict with or result in a breach of the respective constating documents of
any of the Vendors nor constitute a breach of, default under, or acceleration of
any obligation under, or constitute any event which, with the giving of notice
or lapse of time or otherwise, would constitute a breach of, default under, or
acceleration of any obligation under, any indenture, mortgage, deed of trust or
any other agreement to which any of the Vendors is a party or by which any of
them is bound or to which any of their assets are subject (including the
Declarations of Trust);     (g)   there is no action, suit, claim, arbitration,
judgment, investigation or proceeding outstanding or pending or, to the
knowledge of the Vendors, threatened against or affecting any of the Vendors and
pertaining to the Purchased Assets or any part thereof at law or in equity or
before or by any federal, provincial, municipal or other governmental
department, commission, board, bureau, agency or authority;     (h)   QLT has a
good and marketable beneficial title to the Properties, legal title to which is
held by the Lot F Nominee, in the case of the Lot F Property, and by the Lot 1
Nominee, in the case of the Lot 1 Property, each as nominee and bare trustee for
QLT pursuant to the Declarations of Trust, free and clear of all liens, charges
and encumbrances except the Permitted Encumbrances;     (i)   the Permitted
Encumbrances described in Schedule C are in full force and effect and have not
been further amended, none of the Vendors is in default thereunder, no other
party is, to the knowledge of the Vendors, in default thereunder and there are
no existing disputes thereunder;     (j)   all municipal taxes, local
improvement taxes, rates, levies and assessments of every nature and kind with
respect to the Properties for the 2007 calendar year and all preceding calendar
years, have been paid in full and, except as provided in the Permitted
Encumbrances described in Schedule C, none of the Vendors has, in connection
with the Properties, any present or future obligation to pay monies to



--------------------------------------------------------------------------------



 



-18-



      any statutory authority in connection with off-site roads, services,
utilities or similar services or to construct or provide off-site roads,
services, utilities or similar services in connection with the Properties;    
(k)   none of the Vendors is a party to or bound by any collective bargaining
agreements or any agreements with a trade union by which the Purchaser will be
bound by virtue of acquiring the Purchased Assets, and there are no employees of
the Vendors with respect to whom the Purchaser will assume or incur any
responsibility or liability by virtue of acquiring the Purchased Assets;     (l)
  with respect to the Properties:

  (i)   to the best of the knowledge of the Vendors, the Building is not subject
to any outstanding work order or notice of defect or non-compliance from any
provincial or municipal board or official or Board of Fire Underwriters or like
authority;     (ii)   except as disclosed in the Project Documents, none of the
Vendors has received any Notice from any governmental authority of
non-compliance with respect to Environmental Laws;     (iii)   except as
disclosed in the Project Documents, the Vendors have not at any time received,
handled, generated, used, stored, deposited, treated, transported or disposed of
any Hazardous Waste on the Lot F Property, the Lot 1 Property or within the
Building except in compliance with all applicable Environmental Laws; and    
(iv)   except as disclosed in the Project Documents, none of the Vendors has
received any Notice from any governmental authority that requires any remedial
action to be conducted or any works to be undertaken with respect to
environmental contamination of the Lot F Property, the Lot 1 Property or the
Building;

  (m)   the Included Chattels are free and clear of all liens, charges and
encumbrances;     (n)   none of the Vendors has received any Notice from any
governmental authority or has any knowledge of any intention of any statutory
authority to expropriate all or any part of the Properties;     (o)   none of
the Vendors has received any Notice from any governmental authority of any
intention of the applicable municipal authority to alter its zoning bylaw or
official community plan, if any, so as to affect or potentially affect in a
detrimental manner the Properties or the use thereof;     (p)   there are no
claims, actions or proceedings pending or, to the knowledge of the Vendors,
threatened, in law or in equity, that would materially interfere with the use
and enjoyment of the Properties or the occupancy or use of all or any part of



--------------------------------------------------------------------------------



 



-19-



      the Properties by the Purchaser or any Tenant or QLT under the QLT Lease
or that could affect the Purchaser’s right to own, occupy and obtain revenue
from the Properties;     (q)   with respect to the Leases:

  (i)   the Leases constitute all leases, agreements to lease, and other rights
in existence on the date of this Agreement, either written or oral, under which
any person, firm or corporation has any right to lease, use or occupy any
portion of the Lot F Property or the Building in the nature of a tenancy or
licence and all Tenants are at arm’s length from the Vendors;     (ii)   save
for the current month’s rent, there are no deposits, prepaid rents or other
prepaid expenses which have been received from any Tenants except as set forth
in the Project Documents;     (iii)   the copies of the Leases which the Vendors
will be making available to the Purchaser for review are true copies thereof;  
  (iv)   the Leases are good, valid and subsisting and enforceable against the
Tenants, and are, to the best of the knowledge of the Vendors, in good standing
except as specifically set forth in the Project Documents, and there are no
existing disputes thereunder, and none of the Vendors has received any notice
from any Tenant alleging any default by the Vendors or requiring the Vendors to
take any action not taken, and except as set forth in the Project Documents the
Leases have not been modified, extended, renewed or, to the knowledge of the
Vendors assigned by any Tenant, and the Leases constitute the whole of the
respective agreements of the Vendors or any of them with the Tenants with
respect to the occupancy of the Lot F Property and the Building by the Tenants;
    (v)   the Vendors have observed and performed in substantially all respects
all of the landlord’s covenants set forth in the Leases;     (vi)   neither the
Leases nor the rents payable under them have been assigned by the Vendors and
none of the Tenants have any presently enforceable rights or claims to set off
or abatement with respect to future rents except as set forth in the Leases;    
(vii)   none of the Tenants are entitled to any capital contributions, tenant
allowances, inducements, or concessions which have not been fully paid or
satisfied by the Vendors except as set forth in the Project Documents, and none
of the Vendors is obliged to pay any Tenants for improvements, fixtures or
equipment during or on termination of any term or renewal thereof except as set
forth in the Leases;



--------------------------------------------------------------------------------



 



-20-

  (viii)   the Tenants have each taken possession of the premises demised by
their respective Leases and are paying regular instalments of monthly rent in
accordance with the terms of their respective Leases; and     (ix)   none of the
Vendors has received any Notice indicating that the Tenants do not operate their
premises and their businesses within the Lot F Property and the Building
pursuant to all validly issued and required licences and entirely in accordance
with all lawful requirements of all applicable statutory authorities;

  (r)   the Service Contracts which the Vendors will deliver to the Purchaser
pursuant to Section 3.1 constitute all of the Service Contracts respecting the
Properties and set forth the whole of the agreements between the Vendors or any
of them and the other parties thereto and there is no default thereunder;    
(s)   the operating budget, operating expense summaries and capital improvement
summaries included with the Project Documents present fairly the expenses
relating to the Properties for the periods reported on;     (t)   the Lot F
Nominee has no beneficial interest in the Lot F Property and has carried on no
business or activity of any kind whatsoever other than holding legal title to
the Lot F Property in trust for QLT and dealing with the Lot F Property on
behalf of and as directed by QLT, and the Lot 1 Nominee has no beneficial
interest in the Lot 1 Property and has carried on no business or activity of any
kind whatsoever other than holding legal title to the Lot 1 Property in trust
for QLT and dealing with the Lot 1 Property on behalf of and as directed by QLT;
    (u)   the aggregate value of the Purchased Assets, determined in relation to
the transactions contemplated by this Agreement as of the time and in the manner
prescribed by the Notifiable Transactions Regulations pursuant to the
Competition Act, is less than $50,000,000;     (v)   QLT is the sole beneficial
owner of the Shares and such Shares are free and clear of all liens, charges,
options and encumbrances except any of the nature described in subsection (f) of
the definition of Permitted Encumbrances;     (w)   no person has any rights to
acquire any shares in the capital of the Nominees, except for the Purchaser
under this Agreement;     (x)   the Nominees have not filed tax returns for
Income Tax, Capital Tax or GST, have no liability for payment of any such taxes,
and no assessment for such taxes has ever been levied against either of the
Nominees;     (y)   on the Closing Date, the Lot F Nominee will have no assets
other than bare legal title to the Lot F Property, and will have no liabilities
except:



--------------------------------------------------------------------------------



 



-21-



  (i)   liabilities for the current year’s property taxes and other assessments
with respect to the Lot F Property which are the responsibility of QLT as
beneficial owner of the Lot F Property and are adjusted pursuant to Article 6 on
the Closing Date;     (ii)   liabilities under the Permitted Encumbrances
relating to the Lot F Property;     (iii)   liabilities to the Purchaser under
this Agreement; and     (iv)   liabilities incurred with respect to the Lot F
Property as registered owner thereof (subject to the other provisions of this
Agreement including the other provisions of this Section 8.1 and Section 8.3);

  (z)   on the Closing Date, the Lot 1 Nominee will have no assets other than
bare legal title to the Lot 1 Property, and will have no liabilities except:

  (i)   liabilities for the current year’s property taxes and other assessments
with respect to the Lot 1 Property which are the responsibility of QLT as
beneficial owner of the Lot 1 Property and are adjusted pursuant to Article 6 on
the Closing Date;     (ii)   liabilities under the Permitted Encumbrances
relating to the Lot 1 Property;     (iii)   liabilities to the Purchaser under
this Agreement; and     (iv)   liabilities incurred with respect to the Lot 1
Property as registered owner thereof (subject to the other provisions of this
Agreement including the other provisions of this Section 8.1 and Section 8.3);

      and     (aa)   there is no action or proceeding of any kind pending or, to
the knowledge of QLT, threatened against any of the Vendors which might
materially affect the ability of QLT to carry out the terms of this Agreement.

8.2 Survival of Warranties and Representations
     The representations and warranties contained in Section 8.1 shall survive
the Closing Date and shall continue in full force and effect for the benefit of
the Purchaser for a period of twenty-four (24) months after the Closing Date,
notwithstanding any independent inquiry or investigation by the Purchaser.
Notice of any claim by the Purchaser for breach of representation or warranty
must be made in writing no later than twenty-four (24) months after the Closing
Date. QLT shall have no liability to the Purchaser whatsoever for the inaccuracy
or breach of any representation or warranty to the extent that the Purchaser had
actual knowledge of such inaccuracy or breach prior to the date on which the
conditions referred to in Section 9.1(b) are



--------------------------------------------------------------------------------



 



-22-

satisfied or waived. The Purchaser agrees to give written notice to QLT of any
such inaccuracy or breach as soon as reasonably practicable after the Purchaser
acquires knowledge thereof.
8.3 As Is, Where Is
     The Purchaser acknowledges and agrees as follows:

  (a)   that subject to Section 8.1(l), it is the obligation of the Purchaser to
satisfy itself that there is no Hazardous Waste or other hazardous substances or
contamination on, in or about the Properties, and that the Vendors have no
obligation to make any investigations, tests or studies with respect to the
existence of any Hazardous Waste or other hazardous substances or contamination
on, in or about the Properties;     (b)   that the Purchaser is purchasing the
Purchased Assets in an “as is/where is” condition, that it enters into this
Agreement relying entirely upon its own inspections and the representations,
warranties and covenants of QLT specifically set out herein, and that there are
no representations, warranties, guarantees, agreements or conditions, whether
direct or collateral, or express or implied, which induced the Purchaser to
enter into this Agreement or on which reliance is placed by the Purchaser, or
which affect this Agreement or the Purchased Assets, other than as specifically
set out in this Agreement; and     (c)   that the Purchaser is relying on its
own due diligence in reviewing the Project Documents and, except as specifically
set out herein, the Project Documents are not intended to constitute a
representation or warranty as to any of the contents thereof on the part of the
Vendors.

The Purchaser hereby waives any requirement for the Vendors to obtain or provide
to the Purchaser a “site profile” for the Properties under any applicable laws.
8.4 Purchaser’s Representations and Warranties
     The Purchaser hereby represents and warrants to QLT, regardless of any
independent investigations that QLT may cause to be made, that:

  (a)   the Purchaser is a duly incorporated and validly existing company in
good standing under the laws of British Columbia and has the power and capacity
to enter into and carry out the transactions contemplated by this Agreement;    
(b)   by the Closing Date, all necessary corporate action on the part of the
Purchaser will have been taken to authorize and approve the execution and
delivery of this Agreement and the completion of the transactions contemplated
herein;     (c)   there is no action, suit, claim, arbitration, judgment,
investigation or proceeding outstanding or pending or, to the Purchaser’s
knowledge, threatened against the Purchaser before any court, arbiter,
arbitration panel, administrative tribunal or



--------------------------------------------------------------------------------



 



-23-



      agency which, if decided adversely to the Purchaser, might materially
affect the Purchaser’s ability to perform its obligations to purchase the
Purchased Assets and complete the transactions contemplated by this Agreement,
and, to the knowledge of the Purchaser, no state of facts exists which could
constitute the basis of any such action, suit, claim, arbitration, judgment,
investigation or proceeding;     (d)   neither the execution of this Agreement
nor the completion of the transactions contemplated hereby will constitute a
breach of, default under, or acceleration of any obligation under, or constitute
any event which, with the giving of notice or lapse of time or otherwise, would
constitute a breach of, default under, or acceleration of any obligation under
any indenture, mortgage, deed of trust or other agreement to which the Purchaser
is a party or by which the Purchaser is bound or to which any of the Purchaser’s
assets are subject;     (e)   no consent or approval of or registration,
declaration or filing with, any governmental commission, board, court or other
regulatory body is required for the execution or delivery of this Agreement by
the Purchaser, the validity or enforceability of this Agreement against the
Purchaser, or the performance by the Purchaser of any of its obligations
hereunder; and     (f)   the Purchaser is not a non-Canadian within the meaning
of the Investment Canada Act (Canada).

ARTICLE 9
CONDITIONS PRECEDENT
9.1 Purchaser’s Conditions Precedent
     The Purchaser’s obligation to complete the transactions contemplated by
this Agreement is subject to satisfaction of the following conditions, each of
which is for the sole benefit of the Purchaser and may be waived by the
Purchaser giving notice in writing to QLT of such waiver at or before the time
provided for satisfaction thereof:

  (a)   on or before 5:00 p.m. (Vancouver time) on July 18, 2008, the Purchaser
shall have reached agreement with QLT in writing on the form of QLT Lease in
accordance with Section 4.6;     (a.1)   on or before 5:00 p.m. (Vancouver time)
on July 16, 2008, the Purchaser shall have obtained a term sheet for the
financing of the Purchased Assets on terms and conditions acceptable to the
Purchaser in its sole discretion provided that, in the event the Purchaser
removes this condition, the Purchaser shall provide QLT with a summary
containing the particulars of the terms and conditions of such term sheet as
confirmation that an acceptable term sheet has been received by the Purchaser;
and



--------------------------------------------------------------------------------



 



-24-



  (b)   on or before 5:00 p.m. (Vancouver time) on July 30, 2008, the Purchaser
shall have:

  (i)   obtained financing for the Purchased Assets on terms and conditions
acceptable to the Purchaser in its sole discretion; and     (ii)   conducted all
physical, economic, environmental and other investigations, inquiries of third
parties and such other tests and studies as the Purchaser may elect to conduct
with respect to the Building, the Lot F Property and the Lot 1 Property, such
investigations, inquiries, tests and studies to be conducted at the Purchaser’s
sole cost and expense and to be satisfactory to the Purchaser.

The Purchaser agrees to provide QLT and their agents with a weekly update on its
progress in satisfying the above conditions. If any of the conditions set out
above in this Section is neither satisfied nor waived by the Purchaser at or
before the time provided above for satisfaction thereof, then, unless QLT and
the Purchaser otherwise agree in writing, neither QLT nor the Purchaser shall
have any further obligation to complete the transactions contemplated by this
Agreement, and the Deposit and interest thereon shall be returned to the
Purchaser in accordance with Section 2.3(b), without prejudice to any other
rights of the parties under or pursuant to this Agreement.
9.2 Purchaser’s Closing Conditions
     The Purchaser’s obligation to complete the transactions contemplated by
this Agreement is subject to satisfaction of the following conditions, each of
which is for the sole benefit of the Purchaser and may be waived by the
Purchaser giving notice in writing to QLT of such waiver at or before the time
provided for satisfaction thereof:

  (a)   at the time for commencement of closing on the Closing Date, the
representations and warranties of QLT contained in Section 8.1, save as
contemplated herein and subject to Section 8.2, shall be true on and as of the
Closing Date in all material respects with the same effect as though such
representations and warranties had been made on and as of the Closing Date; and
    (b)   at the time for commencement of closing on the Closing Date, all of
the covenants and agreements of QLT to be performed at or before such time
pursuant to this Agreement shall have been duly performed in all material
respects.

     If any of the conditions set out above in this Section is neither satisfied
nor waived by the Purchaser at or before the time provided above for
satisfaction thereof, then, unless QLT and the Purchaser otherwise agree in
writing, the Purchaser shall either:

  (c)   complete the transactions contemplated by this Agreement notwithstanding
the non-satisfaction of the condition or conditions, in which event such
completion shall constitute a waiver of such condition or conditions to the
extent not satisfied



--------------------------------------------------------------------------------



 



-25-



      as conditions of closing, but any such waiver and completion shall be
without prejudice to any of the Purchaser’s other rights under this Agreement;
or     (d)   by notice in writing to QLT, elect not to complete the transactions
contemplated by this Agreement, in which event the Deposit plus accrued interest
shall be returned to the Purchaser in accordance with Section 2.3(c), without
prejudice to any other rights of the Purchaser under or pursuant to this
Agreement.

9.3 Satisfaction of Conditions Precedent
     The Purchaser will use all reasonable commercial efforts to facilitate the
satisfaction of the conditions set forth in Sections 9.1 and 9.2.
9.4 Vendors’ Condition Precedent
     QLT’s obligation to complete the transactions contemplated by this
Agreement is subject to satisfaction of the following condition, which is for
the sole benefit of QLT and may be waived by QLT giving notice in writing to the
Purchaser of such waiver at or before the time provided for satisfaction
thereof, namely, that on or before 5:00 p.m. (Vancouver time) on July 18, 2008,
QLT shall have reached agreement with the Purchaser in writing on the form of
QLT Lease in accordance with Section 4.6. If this condition is neither satisfied
nor waived by QLT at or before the time provided above for satisfaction thereof,
then, unless QLT and the Purchaser otherwise agree in writing, neither QLT nor
the Purchaser shall have any further obligation to complete the transactions
contemplated by this Agreement, and the Deposit and interest thereon shall be
returned to the Purchaser in accordance with Section 2.3(b), without prejudice
to any other rights of the parties under or pursuant to this Agreement.
9.5 Vendors’ Closing Conditions
     QLT’s obligation to complete the transactions contemplated by this
Agreement is subject to satisfaction of the following conditions, each of which
is for the sole benefit of QLT and may be waived by QLT giving notice in writing
to the Purchaser of such waiver at or before the time provided for satisfaction
thereof:

  (a)   at the time for commencement of closing on the Closing Date, the
representations and warranties of the Purchaser contained in Section 8.4 shall
be true on and as of the Closing Date in all material respects with the same
effect as though such representations and warranties had been made on and as of
the Closing Date; and     (b)   at the time for commencement of closing on the
Closing Date, all of the covenants and agreements of the Purchaser to be
performed at or before such time pursuant to this Agreement shall have been duly
performed in all material respects.

If any of the conditions set out above in this Section is neither satisfied nor
waived by QLT at or before the time provided above for satisfaction thereof,
then, unless QLT and the Purchaser otherwise agree in writing, QLT shall either:



--------------------------------------------------------------------------------



 



-26-

  (c)   complete the transactions contemplated by this Agreement notwithstanding
the non-satisfaction of the condition or conditions, in which event such
completion shall constitute a waiver of such condition or conditions to the
extent not satisfied as conditions of closing, but any such waiver and
completion shall be without prejudice to any of QLT’s other rights under this
Agreement; or     (d)   by notice in writing to the Purchaser, elect not to
complete the transactions contemplated by this Agreement, in which event the
Deposit plus accrued interest shall be paid to QLT in accordance with
Section 2.3(d), without prejudice to any other rights of QLT under or pursuant
to this Agreement.

9.6 Nature of Conditions
     The Vendors and the Purchaser acknowledge and agree that although the
obligations of the parties to complete the transactions contemplated by this
Agreement are subject to satisfaction or waiver of the conditions set forth in
Sections 9.1, 9.2, 9.4 and 9.5, those conditions are not conditions to there
being a binding agreement between the parties, and until the time limited for
satisfaction or waiver of such conditions has expired, this Agreement is not
void, voidable, revocable or, except for default or as otherwise expressly
provided in this Agreement, capable of being terminated, by any of the parties
hereto, by reason only that any such condition has been neither satisfied nor
waived. Without limiting the generality of the foregoing, each party
acknowledges the receipt of $10.00 and other good and valuable consideration
paid by the other parties in consideration of the recipient not revoking its
execution and delivery of this Agreement, except for default or as otherwise
expressly provided in this Agreement, while this Agreement remains subject to
the conditions set forth in Sections 9.1, 9.2, 9.4 and 9.5.
ARTICLE 10
CLOSING
10.1 Closing
     Unless otherwise agreed between the Vendors’ Solicitors and the Purchaser’s
Solicitors, the closing of the purchase and sale of the Purchased Assets shall
commence a 9:00 a.m. (Vancouver time) on the Closing Date in the offices of the
Vendors’ Solicitors, at 25th Floor, 700 West Georgia Street, Vancouver, British
Columbia.
10.2 Vendors’ Closing Documents
     Before the Closing Date, QLT will deliver to the Purchaser’s Solicitors, to
be held in escrow as hereinafter provided, the following:

  (a)   a transfer to the Purchaser of QLT’s beneficial interest in the
Properties duly executed by QLT;     (b)   [not used]

 



--------------------------------------------------------------------------------



 



-27-

  (c)   the Assignment of Leases, duly executed by QLT;     (d)   the Assignment
of Approved Service Contracts, duly executed by QLT;     (e)   the QLT Lease,
duly executed by QLT as tenant;     (f)   a bill of sale absolute conveying to
the Purchaser the Included Chattels and the interest of QLT in the Project
Documents to the extent such interest is transferrable, duly executed by QLT;  
  (g)   a certificate dated the Closing Date of a responsible officer of QLT
having knowledge of the facts certifying that to the knowledge of such officer
the representations and warranties set out in Section 8.1 are true and correct
as at the Closing Date in all material respects and that the Vendors’ covenants
and agreements to be observed or performed before the closing on the Closing
Date pursuant to this Agreement have been duly observed and performed in all
material respects, in each case with particulars of any applicable exceptions;  
  (h)   a statement of adjustments approved by QLT;     (i)   agreements between
QLT and the Nominees as follows:

  (i)   an agreement between QLT and the Lot F Nominee, duly executed by QLT and
the Lot F Nominee, containing a written direction from QLT to the Lot F Nominee
that, from and after the Closing Date, the Lot F Nominee will hold legal title
to the Lot F Property in trust for the Purchaser, containing a release by the
Lot F Nominee of all claims against QLT under the Lot F Declaration of Trust,
and terminating the Lot F Declaration of Trust; and     (ii)   an agreement
between QLT and the Lot 1 Nominee, duly executed by QLT and the Lot 1 Nominee,
containing a written direction from QLT to the Lot 1 Nominee that, from and
after the Closing Date, the Lot 1 Nominee will hold legal title to the Lot 1
Property in trust for the Purchaser, containing a release by the Lot 1 Nominee
of all claims against QLT under the Lot 1 Declaration of Trust, and terminating
the Lot 1 Declaration of Trust;”;

  (j)   resolutions of the directors of the Lot F Nominee authorizing the
transfer of the Shares in the capital stock of the Lot F Nominee to the
Purchaser, the registration of such Shares in the name of the Purchaser and the
issuance of a new share certificate representing such Shares in the name of the
Purchaser;     (k)   resolutions of the directors of the Lot 1 Nominee
authorizing the transfer of the Shares in the capital stock of the Lot 1 Nominee
to the Purchaser, the registration of such Shares in the name of the Purchaser
and the issuance of a new share certificate representing such Shares in the name
of the Purchaser;



--------------------------------------------------------------------------------



 



-28-

  (l)   the share certificate(s) representing all the Shares in the capital
stock of the Lot F Nominee, duly endorsed for transfer to the Purchaser and duly
executed share certificates in the name of the Purchaser representing all such
Shares;     (m)   the share certificate(s) representing all the Shares in the
capital stock of the Lot 1 Nominee, duly endorsed for transfer to the Purchaser
and duly executed share certificates in the name of the Purchaser representing
all such Shares;     (n)   resignations in writing of the current directors and
officers of each of the Nominees;     (o)   minute books for the Nominees (to
the extent not previously delivered to the Purchaser’s Solicitors) and the seals
of the Nominees;     (p)   a notice from QLT, the Lot F Nominee and the
Purchaser to the Tenants giving notice of the sale of the Shares in the capital
of the Lot F Nominee, the Lot F Property and the Building and directing that
rent and all other amounts payable to the Landlord under the Leases be paid to
the Purchaser or as the Purchaser may direct, duly executed by QLT;     (q)  
the Estoppel Certificates required pursuant to Section 4.3 (and, if required,
the Replacement Estoppel Certificates); and     (r)   such further documents,
certificates and assurances of QLT as may be requisite in the reasonable opinion
of the Purchaser’s Solicitors to complete the transactions contemplated by this
Agreement and for more perfectly and absolutely assigning, transferring,
assuring to and vesting in the Purchaser, title to the Purchased Assets, free
and clear from all claims, liens, charges, encumbrances and caveats other than
the Permitted Encumbrances, provided that the Purchaser’s Solicitors have
prepared and delivered them to the Vendors’ Solicitors at least five
(5) Business Days prior to the Closing Date.

10.3 Purchaser’s Closing Documents
     Before the Closing Date, the Purchaser will deliver to Vendors’ Solicitors,
to be held in escrow as hereinafter provided, the following:

  (a)   the Assignment of Leases, duly executed by the Purchaser;     (b)   the
Assignment of Approved Service Contracts, duly executed by the Purchaser;    
(c)   the bill of sale absolute referred to in Section 10.2(f) which requires
execution by the Purchaser, duly executed by the Purchaser;     (d)   the GST
Certificate, duly executed by the Purchaser;



--------------------------------------------------------------------------------



 



-29-

  (e)   a general indemnity from the Purchaser in favour of Vendors with respect
to matters arising from and after the Closing Date in respect of the obligations
assumed by the Purchaser in Section 4.2 and in the documents referred to in
Sections 10.3(a), (b), (c) and (d) above;     (f)   a certificate dated the
Closing Date of a responsible officer of the Purchaser having knowledge of the
facts certifying that to the knowledge of such officer the representations and
warranties set out in Section 8.4 are true and correct as at the Closing Date in
all material respects and that the Purchaser’s covenants and agreements to be
observed or performed before the closing on the Closing Date pursuant to this
Agreement have been duly observed and performed in all material respects, in
each case with particulars of any applicable exceptions;     (g)   a statement
of adjustments approved by the Purchaser;     (h)   resolutions of the new
shareholder of the Lot F Nominee appointing new directors of the Lot F Nominee;
    (i)   resolutions of the new shareholder of the Lot 1 Nominee appointing new
directors of the Lot 1 Nominee;     (j)   resolutions of the new directors of
the Lot F Nominee appointing new officers of the Lot F Nominee and changing the
registered and records office for the Lot F Nominee to an office other than the
Vendors’ Solicitors;     (k)   resolutions of the new directors of the Lot 1
Nominee appointing new officers of the Lot 1 Nominee and changing the registered
and records office for the Lot 1 Nominee to an office other than the Vendors’
Solicitors;     (l)   such duly executed documents as are required for filing in
the office of the Registrar of Companies (British Columbia) to effect a change
of the directors of each of the Nominees and the registered and records offices
for each of the Nominees from the current directors and the current registered
and records offices for the Nominees to the new directors appointed for each of
the Nominees and to new registered and records offices for each of the Nominees
selected by the Purchaser;     (m)   the QLT Lease, duly executed by the
Purchaser and the Lot F Nominee as landlord;     (n)   a notice from QLT, the
Lot F Nominee and the Purchaser to the Tenants giving notice of the sale of the
Shares in the capital of the Lot F Nominee, the Lot F Property and the Building
and directing that rent and all other amounts payable to the Landlord under the
Leases be paid to the Purchaser or as the Purchaser may direct, duly executed by
the Lot F Nominee and the Purchaser; and



--------------------------------------------------------------------------------



 



-30-

  (o)   such further documents, certificates and assurances of the Purchaser as
may be requisite in the reasonable opinion of the Vendors’ Solicitors to
complete the transactions contemplated by this Agreement, provided that the
Vendors’ Solicitors have prepared and delivered them to the Purchaser’s
Solicitors at least five (5) Business Days prior to the Closing Date.

10.4 Form of Documents
     All documents referred to in Sections 10.2 and 10.3 shall be in form and
substance satisfactory to the solicitors for the party entitled to delivery
thereof, acting reasonably, and shall be agreed to not less than five
(5) Business Days prior to the Closing Date.
10.5 Payment in Trust
     On or before the Closing Date, the Purchaser will pay to the Purchaser’s
Solicitors in trust the amount due to QLT pursuant to Section 2.2(b), as
adjusted pursuant to Article 6, together with any other amounts payable by the
Purchaser or the Purchaser’s Solicitors on or after the Closing Date pursuant to
this Agreement under Sections 10.11, 11.5 and, if applicable, 11.8, less the
amount to be advanced to the Purchaser on the Closing Date under any mortgage
financing arranged by the Purchaser.
10.6 Registration
     Forthwith following the payment in Section 10.5 and after receipt by the
Purchaser’s Solicitors of the documents referred to in Section 10.2 and after
receipt by the Vendors’ Solicitors of the documents referred to in Section 10.3,
and subject to the requirements of Section 10.12 being satisfied, if applicable:

  (a)   the Purchaser will cause the Purchaser’s Solicitors to file in the LTO
on the Closing Date any security documents applicable to any mortgage financing
arranged by the Purchaser, concurrently with the filing referred to in
Section 10.6(b); and     (b)   if QLT elects to register the QLT Lease, QLT will
cause the Vendors’ Solicitors to file in the LTO on the Closing Date the QLT
Lease or the Short Form QLT Lease, as applicable, concurrently with the filing
referred to in Section 10.6(a), so that the QLT Lease or the Short Form QLT
Lease, as applicable, will have the priority of registration required by the QLT
Lease;

the intent being that, if QLT elects to register the QLT Lease, the documents
referred to in Sections 10.6 (a) and (b) will be filed together as one package.
10.7 Closing
     If there are any filings in the LTO under Section 10.6, forthwith following
such filings and a post filing for registration check of title for each of the
Lot F Property and the Lot 1 Property in the LTO indicating that any security
documents applicable to any mortgage financing



--------------------------------------------------------------------------------



 



-31-

arranged by the Purchaser submitted to the LTO in accordance with Section 10.6
and, if QLT elects to register the QLT Lease, the QLT Lease or the Short
Form QLT Lease, as applicable, submitted to the LTO in accordance with
Section 10.6, have been noted on the title for the Lot F Property and the Lot 1
Property, as applicable, as pending registrations, and indicating that in the
normal course of LTO procedures:

  (a)   the security documents that have been filed for registration in the LTO
pursuant to Section 10.6 will be registered subject only to the Permitted
Encumbrances and any other charges granted by or claimed through the Purchaser;
and     (b)   if QLT elects to register the QLT Lease, the QLT Lease or the
Short Form QLT Lease, as applicable, will be registered against title to Lot F
with the priority required by its terms;

the Purchaser will cause the Purchaser’s Solicitors to deliver to the Vendors’
Solicitors in trust on the Closing Date a wire transfer payable to the Vendors’
Solicitors in trust for the amount due to QLT pursuant to Section 2.2(b), as
adjusted pursuant to Article 6, and after receipt by the Vendors’ Solicitors of
such payment, the Purchaser’s Solicitors will be entitled to release the
documents referred to in Section 10.2 to the Purchaser, the Vendors’ Solicitors
will be entitled to release such payment and the documents referred to in
Section 10.3 to QLT, and the Vendors’ Solicitors will be entitled to (and will
be directed by the parties to) pay to QLT the Deposit and to release to the
Purchaser all interest earned on the Deposit
10.8 Concurrent Requirements
     It is a condition of this Agreement that all requirements of Sections 10.5
to 10.7 are concurrent requirements and it is specifically agreed that nothing
will be completed on the Closing Date until everything required to be paid,
executed and delivered on the Closing Date has been so paid, executed and
delivered and until the Purchaser’s Solicitors have satisfied themselves as to
registration and priority of any security documents applicable to any mortgage
financing arranged by the Purchaser that have been filed for registration in the
LTO, as provided in Section 10.7, and, if QLT elects to register the QLT Lease,
the Vendors’ Solicitors have satisfied themselves as to registration and
priority of the QLT Lease or the Short Form QLT Lease, as applicable, as
provided in Section 10.7.
10.9 Discharge of Encumbrances
     If on the Closing Date there are any judgments, liens, claims of lien or
any other financial charges against title to the Purchased Assets which are not
Permitted Encumbrances, QLT will not be required to clear the title to the
Purchased Assets prior to the receipt of the net sales proceeds of the Purchased
Assets, but will be obligated to do so forthwith following receipt of such net
sales proceeds and, in that event, the Purchaser’s Solicitors may pay the net
sales proceeds to the Vendors’ Solicitors on the condition that the Vendors’
Solicitors undertake to forthwith pay off and discharge any such judgment, lien,
claim of lien or other financial charge.



--------------------------------------------------------------------------------



 



-32-

10.10 Delivery of Project Documents
     QLT will, within two (2) Business Days after of the Closing Date, deliver
to the Purchaser or as the Purchaser may direct, to the extent not previously
delivered:

  (a)   the original Project Documents;     (b)   keys and master keys to all
units and facilities of the Properties.

10.11 Goods and Services and Social Services Tax

  (a)   The Purchaser represents and warrants that it will on the Closing Date
be registered under Subdivision (d) of Division V of Part IX of the Excise Tax
Act and will on the Closing Date provide QLT with a certificate (the “GST
Certificate”) stating that the Purchaser is registered with Canada Revenue
Agency for the purposes of goods and services tax (“GST”) and setting out its
GST registration number.     (b)   The Purchaser agrees that, if and to the
extent required under Part IX of the Excise Tax Act, it will remit directly to
Canada Revenue Agency any tax that may be exigible under Part IX of the Excise
Tax Act in respect of the purchase and sale of the Purchased Assets. Such tax
shall be payable by the Purchaser in addition to the Purchase Price.     (c)  
The Purchaser agrees that it will remit directly to the Minister of Finance any
tax that may be exigible under the Social Service Tax Act (British Columbia) in
respect of the purchase and sale of the Included Chattels. Such tax shall be
payable by the Purchaser in addition to the Purchase Price.     (d)   The
Purchaser will pay any amount required to be paid by the Purchaser pursuant to
Section 10.11(b) or Section 10.11(c) to the Purchaser’s Solicitors in trust on
or before the Closing Date and the Purchaser’s Solicitors will undertake to the
Vendors’ Solicitors to make the payment as required forthwith upon completion of
registration as contemplated in Section 10.7.

10.12 Purchaser Financing
     If the Purchaser is relying on a new mortgage to finance a portion of the
Purchase Price, the Purchaser, while still required to pay the amount due to QLT
pursuant to Section 2.2(b), as adjusted pursuant to Article 6, in accordance
with Section 10.7 and, if applicable, Section 11.8, may wait to pay such amount
to QLT until after the new mortgage documents have been lodged for registration
in the LTO, but only if, before such lodging, the Purchaser has:

  (a)   made payment into trust in accordance with Section 10.5, and such funds
paid into trust, together with the anticipated proceeds of the new mortgage, are
sufficient to enable the Purchaser’s Solicitors to pay the amounts required to
be



--------------------------------------------------------------------------------



 



-33-

      paid by them on the Closing Date under this Agreement (including any
amounts payable under Sections 10.11, 11.5 and, if applicable, 11.8);

  (b)   fulfilled all the new mortgagee’s conditions for funding except the
lodging of the mortgage for registration in the LTO; and     (c)   made
available to the Vendors’ Solicitors, an undertaking of the Purchaser’s
Solicitors satisfactory to the Vendors’ Solicitors acting reasonably, to pay the
portion of the Purchase Price secured by the new mortgage upon the lodging of
the new mortgage documents in the LTO and the advance by the new mortgagee of
the mortgage proceeds.

ARTICLE 11
GENERAL
11.1 Further Assurances
     Each of the parties shall execute and deliver all such further documents
and do such further acts and things as may be reasonably required from time to
time to give effect to this Agreement.
11.2 Survival
     All of the representations, warranties, covenants and agreements of the
Vendors and the Purchaser contained in this Agreement will survive the closing
of the purchase and sale of the Purchased Assets contemplated by this Agreement
for a period of twenty-four (24) months following the Closing Date.
11.3 Entire Agreement
     This Agreement and the agreements and instruments to be executed and
delivered by the parties pursuant to this Agreement constitute the entire
agreement between the Vendors and the Purchaser pertaining to the purchase and
sale of the Purchased Assets and the other transactions contemplated by this
Agreement and supersede all prior agreements and undertakings, negotiations and
discussions, whether oral or written, of the Vendors and the Purchaser
pertaining to the purchase and sale of the Purchased Assets and the other
transactions contemplated by this Agreement, and there are no warranties,
representations, covenants or agreements between the Vendors and Purchaser
pertaining to the purchase and sale of the Purchased Assets except as set forth
herein and in such agreements and instruments.
11.4 Notices
     Any notice, document or communication required or permitted to be given
hereunder shall be in writing and delivered by hand or sent by facsimile to the
party to which it is to be given as follows:



--------------------------------------------------------------------------------



 



-34-

To QLT and, until after closing, the Nominees:
QLT Inc.
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
Attention: Cameron Nelson
Fax No.: (604) 707-7253
with a copy to:
Farris, Vaughan, Wills & Murphy LLP
25th Floor, 700 West Georgia Street
Vancouver, British Columbia
V7Y 1B3
Attention: Paul S. Richardson
Fax No.: (604) 661-9349
To the Purchaser and, after closing, to the Nominees:
Discovery Parks Holdings Inc.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
Attention: Tom Douglas
Fax No.: (604) 734-7278
with a copy to:
Fraser Milner Casgrain LLP
15th Floor, 1040 West Georgia Street
Vancouver, British Columbia
V6E 4H8

Attention: John Third
Fax No.: (604) 683-5214
or to such other address or fax number as any party may in writing advise. Any
notice, document or communication will be deemed to have been given when
delivered, if delivered, and on the following Business Day after transmission if
sent by facsimile.



--------------------------------------------------------------------------------



 



-35-

11.5 Fees
     Each of the parties will pay its own legal fees. The Purchaser shall pay
all goods and services tax, social services tax, registration fees and property
transfer tax payable in connection with its purchase of the Purchased Assets and
QLT will pay all costs incurred in clearing title thereto as required herein. If
QLT elects to register the QLT Lease, QLT will also pay all registration fees
and property transfer tax in connection with registration of the QLT Lease or
the Short Form QLT Lease, as applicable,.
11.6 Real Estate Commissions
     QLT represents and warrants to the Purchaser that neither QLT nor either of
the Nominees retained any agent, salesman, consultant or other third party in
connection with the sale of the Purchased Assets other than Colliers Macaulay
Nicolls Inc. and covenant and agree with the Purchaser that QLT will cause the
Vendors’ Solicitors to pay the fee payable to Colliers Macaulay Nicolls Inc. in
respect of the sale of the Purchased Assets (for certainty, excluding any
leasing commissions) out of the sale proceeds. The Purchaser represents and
warrants to QLT that it has not retained any agent, salesman, consultant or
other third party in connection with the purchase of the Purchased Assets and
that the Purchaser is not liable to pay any commission to any third party in
respect of such transaction. The Purchaser covenants and agrees to indemnify and
save harmless QLT from and against any real estate commissions, fees or any
other payments that the Purchaser has contracted or is liable to pay in respect
of the purchase of the Purchased Assets.
11.7 Time
     Time shall be of the essence of this Agreement.
11.8 Tender

  (a)   Any tender of documents or money may be made upon the party being
tendered or upon its solicitors and money may be tendered by wire transfer or by
solicitor’s certified cheque or bank draft from an Approved Financial
Institution.     (b)   Subject to Section 11.8(c), but notwithstanding any other
provision of this Agreement, the parties agree that, if the Purchaser is
required by applicable legislation to cause the amount set out in
Section 2.2(b), as adjusted, to be paid by electronic or wire transfer of funds,
then:

  (i)   the Purchaser will make all commercially reasonable efforts to ensure
that such amount will be transferred to and received by the Vendors’ Solicitors
on or before 3:00 p.m. (Vancouver time) on the Closing Date; and     (ii)   if
for any reason out of the control of the Purchaser (which, for greater
certainty, will not include any event which is a default by the Purchaser under
this Agreement), the Purchaser cannot ensure that such an amount will be
received by the Vendors’ Solicitors on or before the time and date



--------------------------------------------------------------------------------



 



-36-

      set out in Section 11.8(b)(i), then subject to Section 11.8(c), the
Purchaser will be entitled to pay such amount on or before 3:00 p.m. (Vancouver
time) on the Business Day next following the Closing Date so long as, in
addition to such amount, the Purchaser also pays to QLT at the same time
interest on such amount, at a rate equal to the Prime Rate plus one percent (1%)
per annum, for each day from and including the Closing Date to but not including
the day such payment is made. “Prime Rate”, as used herein, means that variable
annual rate of interest quoted by the main branch of HSBC Bank Canada,
Vancouver, British Columbia, from time to time as the rate of interest used by
it as a reference rate for setting rates of interest on Canadian dollar loans in
Canada repayable on demand and commonly referred to by such Bank as its “prime
rate”.

  (c)   If the Purchaser is relying on a new mortgage to finance a portion of
the Purchase Price, the Purchaser shall only be entitled pursuant to
Section 11.8(b) to pay the amount set out in Section 2.2(b), as adjusted, on the
Business Day next following the Closing Date if, on the Closing Date, the
Purchaser’s Solicitors have in their possession discharges of the security
documents applicable to the Purchaser’s mortgage financing duly executed by the
mortgagee, and an amount equal to the registration fees that would be payable on
registration in the LTO of such discharges, and have given the Vendors’
Solicitors an undertaking satisfactory to the Vendors’ Solicitors acting
reasonably to lodge such documents for registration in the LTO and to pay the
registration fees payable in respect thereof if payment of the amounts set out
in Section 2.2(b), as adjusted, and interest (if applicable) is not made in
accordance with Section 11.8(b) and the security documents applicable to the
Purchaser’s mortgage financing are finally registered in the LTO before they can
be withdrawn from the LTO by the Purchaser’s Solicitors.

11.9 Assignment
     The Purchaser shall not be entitled to assign its rights under this
Agreement without the prior written consent of QLT, which consent may be
arbitrarily withheld. Any approval by QLT of an assignment will be subject to
the Purchaser delivering to QLT a written assumption from the assignee in favour
of the Vendors pursuant to which the assignee assumes all of the obligations of
the Purchaser hereunder. No assignment will relieve the Purchaser of its
liability hereunder.
11.10 Enurement
     This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns permitted in
accordance with Section 11.9.



--------------------------------------------------------------------------------



 



-37-

11.11 Counterparts
     This Agreement may be executed in counterparts and when each party has
executed a counterpart each of such counterparts shall be deemed to be an
original and all of such counterparts when taken together shall constitute one
and the same agreement.
11.12 Execution
     This Agreement may be executed and delivered by facsimile.
11.13 Amendment and Restatement
     This Agreement amends and restates the Original Sale and Purchase
Agreement, and this Agreement shall take effect as provided at the top of page 1
of this Agreement at which time this Agreement shall govern the relationship
between the parties hereto with respect to the subject matters of this
Agreement, on the terms and conditions contained herein.
11.14 Conditions Precedent
     For greater certainty:

  (a)   the Purchaser hereby gives notice that:

  (i)   the conditions set out in Sections 9.1(a)(iii) and (iv) of the Original
Sale and Purchase Agreement have been satisfied; and     (ii)   the condition
set out in Section 9.1(a)(v) of the Original Sale and Purchase Agreement is
hereby waived;

      and QLT hereby acknowledges receipt of such notice; and     (b)   QLT
hereby gives notice that the condition set out in Section 9.4(a)(ii) of the
Original Sale and Purchase Agreement has been satisfied, and the Purchaser
hereby acknowledges receipt of such notice.



--------------------------------------------------------------------------------



 



-38-



     IN WITNESS WHEREOF this Agreement has been executed as of the day and year
first above written.

          QLT INC.
      Per:   /s/ Cameron Nelson             560677 B.C. LTD.
      Per:   /s/ Robert L. Butchofsky             630321 B.C. LTD.
      Per:   /s/ Robert L. Butchofsky         DISCOVERY PARKS HOLDINGS INC.
      Per:   /s/ Tom Douglas      



--------------------------------------------------------------------------------



 



A-1
SCHEDULE A
ASSIGNMENT OF APPROVED SERVICE CONTRACTS
THIS AGREEMENT made as of the ____ day of _______________, 2008.
BETWEEN:
QLT INC.
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
(the “Vendor”)
AND:
DISCOVERY PARKS HOLDINGS INC.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
(the “Purchaser”)
     WHEREAS by an agreement (the “Purchase Agreement”) dated for reference ,
2008 between the Vendor and the Purchaser, the Vendor agreed to sell and the
Purchaser agreed to purchase certain interests in the lands and premises at 887
Great Northern Way, Vancouver, British Columbia on the terms and conditions set
forth in the Purchase Agreement.
     NOW THEREFORE THIS ASSIGNMENT WITNESSES that in consideration of the mutual
covenants herein contained and other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged by each of the parties)
the Vendor and the Purchaser covenant and agree as follows:
1. Definitions
     In this Assignment:

  (c)   terms which are defined in the Purchase Agreement which are used and
capitalized in this Assignment shall have the respective meanings specified in
the Purchase Agreement except as otherwise defined herein;     (d)   “Approved
Service Contracts” means the service contracts described in Exhibit A hereto;
and     (e)   “Closing Date” means •, 2008.



--------------------------------------------------------------------------------



 



A-2



2. Assignment
     Subject to paragraph 4, the Vendor hereby absolutely assigns, transfers and
sets over unto the Purchaser:

  (a)   all of the Vendor’s right, title and interest in and to the Approved
Service Contracts;     (b)   any and all payments due or accruing due or at any
time after the Closing Date to become due to the Vendor under the Approved
Service Contracts; and     (c)   the benefit of all warranties and covenants
made or given by the parties to the Approved Service Contracts other than the
Vendor;

with full power and authority to sue for damages for breach of any warranty or
covenant or for specific performance of covenants in the name of the Vendor.
3. Assumption
     As of the Closing Date, the Purchaser does hereby assume those obligations
of the Vendor under the Approved Service Contracts which are to be observed or
performed on or after the Closing Date and which did not arise directly or
indirectly as a result of a default by the Vendor occurring prior to the Closing
Date (which obligations are herein called the “Assumed Obligations”) and
covenants and agrees with the Vendor that from and including the Closing Date,
the Purchaser will observe and perform all the Assumed Obligations and will
indemnify and save harmless the Vendor from and against any and all liabilities
of every nature and kind with respect to any non-performance or non-observance
by the Purchaser, or any persons claiming through or under the Purchaser, of the
Assumed Obligations. It is specifically understood and agreed by the Vendor that
the Purchaser does not assume any obligations other than the Assumed Obligations
nor does the Purchaser agree to indemnify or save harmless with respect to any
of the obligations other than the Assumed Obligations.
4. Third Party Consents
     If any consent, approval, release or waiver of a third party (herein called
the “Required Consent”) is required to permit the assignment and transfer by the
Vendor to the Purchaser of any of the Approved Service Contracts:

  (a)   the assignment and transfer of any applicable Approved Service Contract
in respect of which the Required Consent has not been received on the Closing
Date will not be effective until the applicable Required Consent has been
received;     (b)   until such time, the Approved Service Contract in respect of
which the Required Consent is required will be held by the Vendor in trust and
as bare trustee for the benefit of the Purchaser;     (c)   such transfer and
assignment shall take effect immediately upon the Required Consent being given;
and



--------------------------------------------------------------------------------



 



A-3



  (d)   until such time, the Vendor and the Purchaser shall use their
commercially reasonable efforts to obtain the Required Consent.

Nothing in this paragraph 4 shall relieve any of the parties from their
respective obligations under paragraphs 3, 5, and 6 of this Assignment, and the
provisions of paragraphs 3, 5 and 6 shall have effect as of the Closing Date as
if all Required Consents to the assignment and transfer of the Approved Service
Contracts had been given as of the Closing Date.
5. Further Assurances
     Each of the parties shall at all times hereafter execute and deliver all
such further documents and instruments and shall do such further acts and things
as may be reasonably required to give full effect to this Assignment.
6. Indemnity
     The Vendor covenants and agrees with the Purchaser that the Vendor will
indemnify and save harmless the Purchaser from and against all obligations which
were to be observed or performed by the Vendor under the Approved Service
Contracts prior to the Closing Date and against any and all liabilities of every
nature and kind under the Approved Service Contracts arising from any default of
the Vendor thereunder occurring prior to the Closing Date. The foregoing
indemnity will cease to be of any force or effect on that date which is twelve
(12) months following the Closing Date (except in respect of any claims written
notice of which has been delivered to the Vendor prior to such date).
7. Governing Law
     This Assignment shall be governed by and construed in accordance with the
laws of the Province of British Columbia and of Canada applicable to the
Province of British Columbia.
8. Enurement
     This Assignment shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.
9. Counterparts
     This Assignment may be executed in counterparts and when each party has
executed a counterpart each of such counterparts shall be deemed to be an
original and all of such counterparts when taken together shall constitute one
and the same agreement.



--------------------------------------------------------------------------------



 



A-4

10. Execution
     This Assignment may be executed and delivered by facsimile.
     IN WITNESS WHEREOF this Assignment has been executed as of the day and year
first above written.

            QLT INC.
      Per:           DISCOVERY PARKS HOLDINGS INC.
      Per:      



--------------------------------------------------------------------------------



 



A-5

         

EXHIBIT A
[Description of Approved Service Contracts]



--------------------------------------------------------------------------------



 



B-1

SCHEDULE B
ASSIGNMENT OF LEASES
THIS AGREEMENT made as of the _____ day of _____________, 2008.
BETWEEN:
QLT INC.
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
(the “Vendor”)
AND:
DISCOVERY PARKS HOLDINGS INC.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
(the “Purchaser”)
     WHEREAS by an agreement (the “Purchase Agreement”) dated for reference ,
2008 between the Vendor and the Purchaser, the Vendor agreed to sell and the
Purchaser agreed to purchase certain interests in the lands and premises at 887
Great Northern Way, Vancouver, British Columbia on the terms and conditions set
forth in the Purchase Agreement.
     NOW THEREFORE THIS ASSIGNMENT WITNESSES that in consideration of the mutual
covenants herein contained and other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged by each of the parties)
the Vendor and the Purchaser covenant and agree as follows:
1. Definitions
     In this Assignment:

  (a)   terms which are defined in the Purchase Agreement which are used and
capitalized in this Assignment shall have the respective meanings specified in
the Purchase Agreement except as otherwise defined herein;     (b)   “Closing
Date” means •, 2008;     (c)   “Leases” means the leases described in Exhibit A
hereto; and     (d)   “Tenants” means the tenants under the Leases.



--------------------------------------------------------------------------------



 



B-2



2. Assignment
     The Vendor hereby absolutely assigns, transfers and sets over unto the
Purchaser:

  (a)   all of the Vendor’s right, title and interest in and to the Leases and
the reversions thereof;     (b)   any and all rents or other payments due or
accruing due or at any time on and after the Closing Date become due under the
Leases or any extensions or renewals thereof;     (c)   the benefit of all
guarantees and indemnities of the Leases; and     (d)   the benefit of all
covenants by the Tenants or any covenantor of any of the Leases;

with full power and authority to demand, collect, sue for, distrain for,
recover, receive and give receipts for all rents and other moneys payable
thereunder to enforce payment thereof or performance of covenants in the name of
the Vendor.
3. Assumption
     As of the Closing Date, the Purchaser does hereby assume those obligations
of the Vendor under the Leases which are to be observed or performed on or after
the Closing Date and which did not arise directly or indirectly as a result of a
default by the Vendor occurring prior to the Closing Date (which obligations are
herein called the “Assumed Obligations”) and covenants and agrees with the
Vendor that from and including the Closing Date, the Purchaser will observe and
perform all the Assumed Obligations and will indemnify and save harmless the
Vendor from and against any and all liabilities of every nature and kind with
respect to any non-performance or non-observance by the Purchaser, or any
persons claiming through or under the Purchaser, of the Assumed Obligations. It
is specifically understood and agreed by the Vendor that the Purchaser does not
assume any obligations other than the Assumed Obligations nor does the Purchaser
agree to indemnify or save harmless with respect to any of the obligations other
than the Assumed Obligations.
4. Further Assurances
     Each of the parties shall at all times hereafter execute and deliver all
such further documents and instruments, including, without limitation,
agreements with Tenants covering the assumption by the Purchaser of the Assumed
Obligations, and shall do such further acts and things as may be reasonably
required to give full effect to this Assignment.
5. Indemnity
     The Vendor covenants and agrees with the Purchaser that the Vendor will
indemnify and save harmless the Purchaser from and against all obligations which
were to be observed or performed by the Vendor under the Leases prior to the
Closing Date and against any and all liabilities of every nature and kind under
the Leases arising from any default of the Vendor



--------------------------------------------------------------------------------



 



B-3

thereunder occurring prior to the Closing Date. The foregoing indemnity will
cease to be of any force or effect on that date which is twelve (12) months
following the Closing Date (except in respect of any claims written notice of
which has been delivered to the Vendor prior to such date).
6. Governing Law
     This Assignment shall be governed by and construed in accordance with the
laws of the Province of British Columbia and of Canada applicable in the
Province of British Columbia.
7. Enurement
     This Assignment shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.
8. Counterparts
     This Assignment may be executed in counterparts and when each party has
executed a counterpart each of such counterparts shall be deemed to be an
original and all of such counterparts when taken together shall constitute one
and the same agreement.
9. Execution
     This Assignment may be executed and delivered by facsimile.
     IN WITNESS WHEREOF this Assignment has been executed as of the day and year
first above written.

            QLT INC.
      Per:           DISCOVERY PARKS HOLDINGS INC.
      Per:      



--------------------------------------------------------------------------------



 



B-4

         

EXHIBIT A
[Description of Leases]



--------------------------------------------------------------------------------



 



C-1

SCHEDULE C
LANDS AND REGISTERED CHARGES
LOT F PROPERTY — 877 GREAT NORTHERN WAY

      Legal Description   Permitted Encumbrances
City of Vancouver
  Right of Way 459460M
Parcel Identifier 024-175-650
  Undersurface Rights 481915M
Lot F, District Lot 264A and
  Covenant BM161486
District Lot 2037, Group 1
  Covenant BN334036
New Westminster District
  Covenant BW46704
Plan LMP38193
  Statutory Right of Way BW46705

LOT 1 PROPERTY — 801 GREAT NORTHERN WAY

      Legal Description   Permitted Encumbrances
City of Vancouver
  Right of Way 459460M
Parcel Identifier 025-102-419
  Undersurface Rights 481915M
Lot 1, District Lots 264A and 2037
  Covenant BN316004
Group 1
  Covenant BR180931
New Westminster District
  Covenant BR180945
Plan LMP50588
  Statutory Right of Way BR180946
 
  Restrictive Covenant BR226615
 
  Easement BR226616
 
  Covenant BV108681
 
  Statutory Right of Way BV108682
 
  Statutory Right of Way BV108683
 
  Equitable Charge BV108684
 
  Covenant BV108686
 
  Statutory Right of Way BV108687
 
  Equitable Charge BV108688
 
  Easement and Indemnity Agreement BV108689
 
  Statutory Right of Way BV108690
 
  Equitable Charge BV108691
 
  Covenant BV108692
 
  Covenant BW46701
 
  Statutory Right of Way BW46702
 
  Covenant BX494384



--------------------------------------------------------------------------------



 



D-1

SCHEDULE D
ESTOPPEL CERTIFICATE
TO: DISCOVERY PARKS HOLDINGS INC. (the “Purchaser”)
RE: The lease between _______________________________________ and the
undersigned, as tenant, dated __________________ (the “Lease”) of certain
premises (the “Premises”) described in the Lease which Premises are located in
the building at 887 Great Northern Way, Vancouver, British Columbia (the
“Property”)
We understand the Purchaser will be purchasing the Property and that the
Purchaser has requested certain information concerning the Lease. In connection
with this request and knowing that the Purchaser and its Lenders and its and
their respective successors and assigns intend to rely on this Certificate, we
certify to the Purchaser and its Lenders that:
1. The Lease has been validly executed and delivered by the undersigned, the
undersigned has unconditionally accepted the possession of the Premises except
as set out in item 4 of the Notes herein and the undersigned is in possession of
the Premises.
2. The Lease contains the entire and only agreement between QLT Inc. and 560677
B.C. Ltd. (the “Landlord”) and the undersigned pertaining to the undersigned’s
occupation of the Premises. The Lease has not been altered, amended or assigned
by the undersigned nor has all or any part of the Premises been sublet by the
undersigned except as set out in item 1 of the Notes herein.
3. The rent payable pursuant to the Lease has been paid through the period
ending __________________, 2008. No rent is prepaid to the Landlord except for
the current month’s rent nor has the undersigned deposited any security with the
Landlord except as set out in item 2 of the Notes herein.
4. The undersigned is not claiming any deduction, abatement or set-off against
the Landlord with respect to the undersigned’s obligations to pay rent and
additional rent pursuant to the Lease except as set out in item 4 of the Notes
herein.
5. The term of the Lease will end _______________. There is no right to renew or
extend the term except as set out in item 3 of the Notes herein. The monthly
minimum rental is _______________. The monthly additional rent (being charged
for operating costs, premises HVAC charges, premises Hydro charges, premises
Realty Tax charges and common area Realty Taxes), exclusive of the Federal Goods
and Services Tax, is presently _______________. The monthly minimum rental and
the monthly additional rent are calculated on the basis that the leasable area
of the Premises has been accepted as being _______________ square feet.
6. The Premises conform to the Landlord’s obligations under the Lease.
7. There is no existing default under the Lease on the part of the undersigned
or, so far as the undersigned is aware, on the part of the Landlord.



--------------------------------------------------------------------------------



 



D-2

8. The undersigned does not have any right of first refusal or option either to
purchase the Property or lease any space in the Property except as set out in
item 5 of the Notes herein.
9. The undersigned has no claims against the Landlord, financial or otherwise,
except as set out in item 4 of the Notes herein.
NOTES:

1.   Sublet:   2.   Security Deposit:   3.   Renewals:   4.   Claims:   5.  
Rights of First Refusal or Options to Purchase or Lease:   6.   Other Matters:

DATED the ________ day of ____________________, 2008.

            • (TENANT)
      By:           Authorized Signing Officer        By:           Authorized
Signing Officer   



--------------------------------------------------------------------------------



 



E-1

         

SCHEDULE E
PROJECT DOCUMENTS
To be delivered unless otherwise indicated and to the extent not already
delivered.

1.   The most recent land title search reports and registered charges, liens and
encumbrances.   2.   Complete executed copies of all Leases, subleases,
assignments, guarantees and indemnities together with all exhibits, amendments
and addenda and a copy of all current lease proposals and letters of intent.  
3.   Schedule of outstanding leasing commissions, tenant allowances and
inducements.   4.   Copy of current year’s operating budget for the Lot F
Property and the Building.   5.   Current and last two (2) year’s operating
expense summaries for the Lot F Property and the Building for years 2006 and
2007 (to be delivered).   6.   Logs relating to the Building’s operations and
maintenance (to be made available).   7.   Current and last two (2) year’s
property tax bills and any pending valuation adjustments and all tax appeal
files (to be made available).   8.   Copies of all Service Contracts.   9.  
Copies of all environmental reports.   10.   All available plans and
specifications (civil, architectural, structural, mechanical, electrical and
plumbing) (to be made available).   11.   All available plans and specifications
relating to the Development Permit (to be made available).   12.   Copies of
geotechnical report and construction testing reports (to be made available).  
13.   Copies of the last two (2) years capital improvement summaries.   14.  
Schedule of major building systems including chillers, boilers, roof, etc.
(size, age and type) (to be made available).   15.   Copies of all Certificates
of Occupancy.   16.   Inventory of Included Chattels.   17.   Inventory of
Excluded Assets.   18.   Schedule of all claims and litigation affecting the
Properties (if any).   19.   Copies of the Declarations of Trust.   20.   True
copies of the policies of insurance carried by the Vendors in respect of the
Properties (to be made available).   21.   Copy of the Development Permit.



--------------------------------------------------------------------------------



 



F-1



SCHEDULE F
NOT USED



--------------------------------------------------------------------------------



 



G-1

SCHEDULE G
EXCLUDED ASSETS

                  Current Location   Description   EL #   Quantity
Information Technology
               
Server Room and
  All Fixtures, Equipment       all
Mechanical room
               
 
               
Server Room
  Server Room Fiber Cabling       all
2-9D
  Nortel Option 61 (PBX)       all
 
  phone system including            
 
  phones, base stations,            
 
  switchboards and companion            
 
  wireless system            
 
               
Facility
  3Com Switches       all
Facility
  Cisco Wireless switches       all
Facility
  Cisco access points       all
Facility
  Desktops, Laptops and any       all
 
  associated peripherals            
 
  that do not control            
 
  building systems            
 
               
Laboratory
               
2-17H
  Autoclave   1770     1  
2-15F
  Glassware Washer (Scientek)   1253     1  
2-15F
  Glass Drying Oven (VWR)   1456     1  
2-15F
  Autoclave (AMSCO)   0077     1  
2-15F
  Millipore RO System   1668     1  
2-23B
  Millipore RO System   1050     1  
2-15F
  VWR Vented Hood   1757     1  
2-17J
  NMR         1  
2- 6E
  AVD         1  
 
               
1-11B Core Lab
  nonaffixed husbandry and       all
 
  laboratory equipment            
Facility
  Chambers       all
Facility
  Incubators (all )       all
Facility
  Laboratory Equipment (eg       all
 
  HPLC, Mass Specs, balance,            
 
  BSC)            
 
               
1-14F, 1 - 12F Device Labs
  all equipment       all
2-6G PMF
  Equipment, including       all
 
  isolators, mobile carts,            
 
  VHP generators, TCU, and            
 
  any non affixed equipment            
 
               
2-6L PMF Mechanical
  any non affixed equipment       all
 
               
Furniture
               
2-26D meeting room
  8’ Boat Table and Chairs       all
2 10W meeting room
  All existing furniture       all
3- 8U meeting room
  5’ Round Table and chairs       all
3 - 26C meeting room
  5’ Round Table and Chairs       all



--------------------------------------------------------------------------------



 



G-2

                  Current Location   Description   EL #   Quantity
2- 10 B coffee station
  All existing furniture       all
1-11U Copy Centre
  All existing Furniture       all
2-8R copy room
  All existing Furniture       all
G-6H Shipping
  Benches         2  
 
               
Various
  Answer Workstations 6x8         75  
Various
  Pedestals         75  
Various
  Chairs         75  
 
               
2 - 6 R IT Support Room
  All furniture and shelving       All
 
               
Various
  60 x 30 Grey tables         6  
 
               
3-14F archives
  Compact shelving         1  
3- 17 D archives
  Compact shelving         3  
2nd floor, phase 2 1st
  Metro, EZ rect Shelving       All
floor
               
 
               
Various
  Combo Cabinets         55  
Various
  Tear drop tables         30  
Various
  Woolore desks         15  
Various
  DeStijl desks         40  
Various
  Chairs         55  
Various
  Guest Chair         80  
Various
  Pedestals         55  
Various
  File Cabinets 6 drawer         20  
 
  File Cabinets 5 drawer            
Various
  (Steelcase)         115  
Various
  Printer stands         15  
Various
  book cases         50  
Various
  2 drawer File cabinets         12  
 
               
Executive Furniture
               
 
               
Various
  Krug         5  
Various
  Chairs         5  
Various
  CanCan Chair         10  
Various
  Krug combo cabinet         5  
3- 12w
  CEO Furniture       All
 
               
Misc
               
P1 Shop
  Shop Compressor         1  
P1 Shop
  all equipment and supplies       all
Facility
  Rees Monitoring System and associated panels
and probes   0227, 0087        
Cafeteria
  Cappuccino Machine         1  
P1 Parkade
  Leased BOC Nitrogen Tank         1  



--------------------------------------------------------------------------------



 



G-3

                  Current Location   Description   EL #   Quantity
Facility
  Leased Water Coolers       All
Facility
  Leased photcopiers       All
Facility
  All art       All
 
               
Boardroom 3rd Floor
  Mesh Back Chairs           18
 
  Cancan Chairs           15
 
               
South West corner Lot 1
  QLT Sign            
 
               
Various
  miscellaneous, heavily       all
 
  used, non standard and            
 
  mismatched furniture            
 
  intended for sale at            
 
  employee garage sale to            
 
  occur prior to close            

Those items identified as “excluded” on the nine plans attached to this Schedule

 



--------------------------------------------------------------------------------



 



Plan 1 of 9
Shaded Items Excluded
(GRAPHIC) [o41545o4154501.gif]

 



--------------------------------------------------------------------------------



 



Plan 2 of 9
Shaded Items Excluded
(GRAPHIC) [o41545o4154502.gif]

 



--------------------------------------------------------------------------------



 



Plan 3 of 9
Shaded Items Excluded
(GRAPHIC) [o41545o4154503.gif]

 



--------------------------------------------------------------------------------



 



Plan 4 of 9
Shaded Items Excluded
(GRAPHIC) [o41545o4154504.gif]

 



--------------------------------------------------------------------------------



 



Plan 5 of 9
All Furniture and Chattels in Hatched Areas Excluded
(GRAPHIC) [o41545o4154505.gif]

 



--------------------------------------------------------------------------------



 



Plan 6 of 9
All Furniture and Chattels in Hatched Areas Excluded
(GRAPHIC) [o41545o4154506.gif]

 



--------------------------------------------------------------------------------



 



Plan 7 of 9
All Furniture and Chattels in Hatched Areas Excluded
(GRAPHIC) [o41545o4154507.gif]

 



--------------------------------------------------------------------------------



 



Plan 8 of 9
Shaded Items Excluded
(GRAPHIC) [o41545o4154508.gif]

 



--------------------------------------------------------------------------------



 



Plan 9 of 9
Shaded Items Excluded
(GRAPHIC) [o41545o4154509.gif]

 



--------------------------------------------------------------------------------



 



H-1

SCHEDULE H
QLT LEASE — PRINCIPAL TERMS AND CONDITIONS
The Vendor agrees to lease a portion of the office space within the Building
pursuant to Section 4.6. Following is a summary of the general business terms
upon which the Vendor will lease premises within the Building, namely;

     
Tenant:
  QLT Inc.
 
   
Landlord:
  Discovery Parks Holdings Inc. or permitted assignee
 
   
Building Address:
  887 Great Northern Way, Vancouver BC
 
   
Leased Area:
  Approximately 44,000 square feet of office and laboratory space in a location
to be agreed upon. The Tenant will be responsible for all costs associated with
the demise of the Leased Area and all work shall be completed to City of
Vancouver code requirements.
 
   
Term:
  Five (5) years
 
   
Lease Commencement Date:
  Closing Date, with rent commencing on the first day of the month following the
Closing Date.
 
   
Renewal Options:
  Two options of five (5) years each to be exercised 12 months in advance of the
expiry to the Term or any Renewal thereof. The renewal rent to be based upon
market rent for similar premises and shall not be less than the rent paid by the
Tenant during the last year of the Term or any renewal thereof.
 
   
Form of Lease:
  Net lease
 
   
Basic Rental Rate:
  $32.50 per square foot / annum
 
   
Additional Rent:
  Proportionate share plus any additional costs attributed to the laboratory
component of the Tenant’s tenancy
 
   
Parking:
  Seventy (70) Stalls at a rental rate of $65.00 per stall per month. The Tenant
may also make arrangements directly with the other existing tenant of the
Building for the use of a portion of such other tenant’s parking stalls, with
50% of the other parking stalls so obtained from such other tenant then being
made available to the Tenant by the Landlord under the lease at a rental rate of
$65.00 per stall per month.



--------------------------------------------------------------------------------



 



H-2

     
Security Deposit:
  The Tenant will provide the Landlord with a security deposit equal to one
(1) month’s Basic and Additional Rent at the commencement of the Term. The
security deposit will be returned to the Tenant at the end of the lease.
 
   
Rent Deposit:
  The Tenant will provide the Landlord with a rent deposit equal to ten
(10) months’ Basic Rent and estimated Additional Rent at the Closing Date. The
amount of the rent deposit will be reduced by one-fifth (1/5) of the original
amount at the end of each year of the Term by the application of the amount of
such reduction towards payment of the Basic Rent and Additional Rent for the
11th, 12th, 23rd, 24th, 35th, 36th, 47th and 48th months, and with the balance
of such deposit to be applied against Basic Rent and Additional Rent due for the
59th and 60th months of the Term. For greater certainty, the Tenant shall not be
required to pay Basic Rent and Additional Rent for such periods for which such
rent deposit has been so applied.
 
   
Signage:
  Subject to relevant municipal approval, QLT may continue to display signage
currently in place on the Building and shall be responsible for any costs
associated with maintaining such signage.
 
   
Use:
  Laboratory and office space
 
   
Building Access:
  Twenty-four (24) hours per day, seven days a week
 
   
Landlord Operations:
  The Landlord will operate the Building in a first class manner.

 



--------------------------------------------------------------------------------



 



THIRD AMENDING AGREEMENT
     THIS AGREEMENT dated for reference July 16, 2008,
BETWEEN:
QLT INC. (“QLT”)
560677 B.C. LTD. (the “Lot F Nominee”)
630321 B.C. LTD. (the “Lot 1 Nominee”)
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
(the Lot F Nominee and the Lot 1 Nominee are together, the “Nominees”, and QLT
and
the Nominees are together, the “Vendors”)
AND:
DISCOVERY PARKS HOLDINGS INC.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
(the “Purchaser”)
     WITNESSES THAT WHEREAS:
A. The Vendors and the Purchaser entered into a Sale and Purchase Agreement
dated for reference May 15, 2008, as amended by an Amending Agreement dated for
reference July 4, 2008 and as amended and restated by an Amended and Restated
Sale and Purchase Agreement dated for reference July 11, 2008, for the purchase
and sale of certain lands and premises as described therein (collectively, the
“Sale and Purchase Agreement”); and
B. The Vendors and the Purchaser have agreed to amend the Sale and Purchase
Agreement in certain respects as hereinafter provided;
     NOW THEREFORE in consideration of the premises and the covenants and
agreements of the parties hereto as hereinafter set forth, the parties hereby
covenant and agreement with each other as follows:
1. Definitions
     Capitalized words and expressions used in this Agreement that are defined
in the Sale and Purchase Agreement and are not otherwise defined herein, shall
have the meanings given to them in the Sale and Purchase Agreement.
2. Amendments
     The Vendors and the Purchaser agree that with effect on the date of this
Agreement, the Sale and Purchase Agreement is hereby amended as follows:



--------------------------------------------------------------------------------



 



 

-2-

  (a)   by deleting in Sections 4.6, 9.1(a) and 9.4 of the Sale and Purchase
Agreement the date “July 18, 2008” and in each case substituting therefor the
date “July 25, 2008”; and     (b)   by deleting in Section 9.1(a.1) of the Sale
and Purchase Agreement the date “July 16, 2008” and substituting therefor the
date “July 18, 2008”.

3. Sale and Purchase Agreement Confirmed
     The Sale and Purchase Agreement is amended only to the extent provided in
this Agreement and all the provisions of the Sale and Purchase Agreement as
amended by this Agreement are confirmed and are in full force and effect.
Without limiting the generality of the foregoing, time is and shall remain of
the essence of the Sale and Purchase Agreement as amended by this Agreement.
4. Counterparts and Facsimile
     This Agreement may be signed in counterparts which, when each party has
executed and delivered a counterpart, shall have the same effect as if the
signature on such counterparts were upon the same instrument. This Agreement or
any counterpart of it may be signed by a party and delivered by facsimile
transmission or other form of electronic transmission and if so signed and
delivered, this Agreement or such counterpart shall for all purposes be as
effective as if the party had signed and delivered this Agreement or a
counterpart of it bearing an original signature.
5. Enurement
     This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns, subject to any terms
and conditions respecting assignment contained in the Sale and Purchase
Agreement, which terms and conditions shall apply equally to this Agreement.
     IN WITNESS WHEREOF the Vendors and the Purchaser have executed this
Agreement by their respective authorized signatories as of the day and year
first above written.

               
QLT INC.
    560677 B.C. LTD.      
 
             
Per: Per:
  /s/ Robert L. Butchofsky   Per: Per:   /s/ Robert L. Butchofsky  
 
             
 
             
630321 B.C. LTD.
  DISCOVERY PARKS HOLDINGS INC.  
 
             
Per: Per:
  /s/ Robert L. Butchofsky   Per: /s/ Mark Betteridge  
 
             

 



--------------------------------------------------------------------------------



 



FOURTH AMENDING AGREEMENT
     THIS AGREEMENT dated for reference July 18, 2008,
BETWEEN:
QLT INC. (“QLT”)
560677 B.C. LTD. (the “Lot F Nominee”)
630321 B.C. LTD. (the “Lot 1 Nominee”)
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
(the Lot F Nominee and the Lot 1 Nominee are together, the “Nominees”, and QLT
and the Nominees are together, the “Vendors”)
AND:
DISCOVERY PARKS HOLDINGS INC.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
(the “Purchaser”)
     WITNESSES THAT WHEREAS:
A. The Vendors and the Purchaser entered into a Sale and Purchase Agreement
dated for reference May 15, 2008, as amended by an Amending Agreement dated for
reference July 4, 2008, as amended and restated by an Amended and Restated Sale
and Purchase Agreement dated for reference July 11, 2008, and as amended by an
amending agreement dated for reference July 16, 2008, for the purchase and sale
of certain lands and premises as described therein (collectively, the “Sale and
Purchase Agreement”); and
B. The Vendors and the Purchaser have agreed to amend the Sale and Purchase
Agreement in certain respects as hereinafter provided;
     NOW THEREFORE in consideration of the premises and the covenants and
agreements of the parties hereto as hereinafter set forth, the parties hereby
covenant and agreement with each other as follows:



--------------------------------------------------------------------------------



 



-2-

1. Definitions
     Capitalized words and expressions used in this Agreement that are defined
in the Sale and Purchase Agreement and are not otherwise defined herein, shall
have the meanings given to them in the Sale and Purchase Agreement.
2. Amendments
     The Vendors and the Purchaser agree that with effect on the date of this
Agreement, the Sale and Purchase Agreement is hereby amended by deleting in
Section 9.1(a.1) of the Sale and Purchase Agreement the words “on or before 5:00
p.m. (Vancouver time) on July 18, 2008” and substituting therefor the words “on
or before 12 o’clock noon (Vancouver time) on July 23, 2008”.
3. Sale and Purchase Agreement Confirmed
     The Sale and Purchase Agreement is amended only to the extent provided in
this Agreement and all the provisions of the Sale and Purchase Agreement as
amended by this Agreement are confirmed and are in full force and effect.
Without limiting the generality of the foregoing, time is and shall remain of
the essence of the Sale and Purchase Agreement as amended by this Agreement.
4. Counterparts and Facsimile
     This Agreement may be signed in counterparts which, when each party has
executed and delivered a counterpart, shall have the same effect as if the
signature on such counterparts were upon the same instrument. This Agreement or
any counterpart of it may be signed by a party and delivered by facsimile
transmission or other form of electronic transmission and if so signed and
delivered, this Agreement or such counterpart shall for all purposes be as
effective as if the party had signed and delivered this Agreement or a
counterpart of it bearing an original signature.
5. Enurement
     This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns, subject to any terms
and conditions respecting assignment contained in the Sale and Purchase
Agreement, which terms and conditions shall apply equally to this Agreement.



--------------------------------------------------------------------------------



 



-3-

     IN WITNESS WHEREOF the Vendors and the Purchaser have executed this
Agreement by their respective authorized signatories as of the day and year
first above written.

                      QLT INC.       560677 B.C. LTD.    
 
                   
Per:
  /s/ Robert L. Butchofsky       Per:   /s/ Robert L. Butchofsky    
 
                   
 
                      630321 B.C. LTD.       DISCOVERY PARKS HOLDINGS INC.    
 
                   
Per:
  /s/ Robert L. Butchofsky       Per:   /s/ Mark Betteridge    
 
                   





--------------------------------------------------------------------------------



 



FIFTH AMENDING AGREEMENT
     THIS AGREEMENT dated for reference July 23, 2008,
BETWEEN:
QLT INC. (“QLT”)
560677 B.C. LTD. (the “Lot F Nominee”)
630321 B.C. LTD. (the “Lot 1 Nominee”)
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
(the Lot F Nominee and the Lot 1 Nominee are together, the “Nominees”, and QLT
and the Nominees are together, the “Vendors”)
AND:
DISCOVERY PARKS HOLDINGS INC.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
(the “Purchaser”)
     WITNESSES THAT WHEREAS:
A. The Vendors and the Purchaser entered into a Sale and Purchase Agreement
dated for reference May 15, 2008, as amended by an Amending Agreement dated for
reference July 4, 2008, as amended and restated by an Amended and Restated Sale
and Purchase Agreement dated for reference July 11, 2008, as amended by an
amending agreement dated for reference July 16, 2008, and as amended by an
amending agreement date for reference July 18, 2008, for the purchase and sale
of certain lands and premises as described therein (collectively, the “Sale and
Purchase Agreement”); and
B. The Vendors and the Purchaser have agreed to amend the Sale and Purchase
Agreement in certain respects as hereinafter provided;
     NOW THEREFORE in consideration of the premises and the covenants and
agreements of the parties hereto as hereinafter set forth, the parties hereby
covenant and agreement with each other as follows:
1. Definitions
     Capitalized words and expressions used in this Agreement that are defined
in the Sale and Purchase Agreement and are not otherwise defined herein, shall
have the meanings given to them in the Sale and Purchase Agreement.
2. Amendments
     The Vendors and the Purchaser agree that with effect on the date of this
Agreement, the Sale and Purchase Agreement is hereby amended by deleting in
Section 9.1(a.1) of the Sale and



--------------------------------------------------------------------------------



 



-2-

Purchase Agreement the words “on or before 12 o’clock noon (Vancouver time) on
July 23, 2008” and substituting therefor the words “on or before 5:00 p.m.
(Vancouver time) on July 25, 2008”.
3. Sale and Purchase Agreement Confirmed
     The Sale and Purchase Agreement is amended only to the extent provided in
this Agreement and all the provisions of the Sale and Purchase Agreement as
amended by this Agreement are confirmed and are in full force and effect.
Without limiting the generality of the foregoing, time is and shall remain of
the essence of the Sale and Purchase Agreement as amended by this Agreement.
4. Counterparts and Facsimile
     This Agreement may be signed in counterparts which, when each party has
executed and delivered a counterpart, shall have the same effect as if the
signature on such counterparts were upon the same instrument. This Agreement or
any counterpart of it may be signed by a party and delivered by facsimile
transmission or other form of electronic transmission and if so signed and
delivered, this Agreement or such counterpart shall for all purposes be as
effective as if the party had signed and delivered this Agreement or a
counterpart of it bearing an original signature.
5. Enurement
     This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns, subject to any terms
and conditions respecting assignment contained in the Sale and Purchase
Agreement, which terms and conditions shall apply equally to this Agreement.
     IN WITNESS WHEREOF the Vendors and the Purchaser have executed this
Agreement by their respective authorized signatories as of the day and year
first above written.

                      QLT INC.       560677 B.C. LTD.    
 
                   
Per:
  /s/ Robert L. Butchofsky       Per:   /s/ Robert L. Butchofsky    
 
                   
 
                    630321 B.C. LTD.       DISCOVERY PARKS HOLDINGS INC.    
 
                   
Per:
  s/ Robert L. Butchofsky       Per:   /s/ Mark Betteridge    
 
                   





--------------------------------------------------------------------------------



 



SIXTH AMENDING AGREEMENT
     THIS AGREEMENT dated for reference July 25, 2008,
BETWEEN:
QLT INC. (“QLT”)
560677 B.C. LTD. (the “Lot F Nominee”)
630321 B.C. LTD. (the “Lot 1 Nominee”)
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
(the Lot F Nominee and the Lot 1 Nominee are together, the “Nominees”, and QLT
and the Nominees are together, the “Vendors”)
AND:
DISCOVERY PARKS HOLDINGS INC.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
(the “Purchaser”)
     WITNESSES THAT WHEREAS:
A. The Vendors and the Purchaser entered into a Sale and Purchase Agreement
dated for reference May 15, 2008, as amended by an Amending Agreement dated for
reference July 4, 2008, as amended and restated by an Amended and Restated Sale
and Purchase Agreement dated for reference July 11, 2008, as amended by amending
agreements dated for reference July 16, 2008, July 18, 2008 and July 23, 2008,
for the purchase and sale of certain lands and premises as described therein
(collectively, the “Sale and Purchase Agreement”); and
B. The Vendors and the Purchaser have agreed to amend the Sale and Purchase
Agreement in certain respects as hereinafter provided;
     NOW THEREFORE in consideration of the premises and the covenants and
agreements of the parties hereto as hereinafter set forth, the parties hereby
covenant and agreement with each other as follows:
1. Definitions
     Capitalized words and expressions used in this Agreement that are defined
in the Sale and Purchase Agreement and are not otherwise defined herein, shall
have the meanings given to them in the Sale and Purchase Agreement.
2. Amendments
     The Vendors and the Purchaser agree that with effect on the date of this
Agreement, the Sale and Purchase Agreement is hereby amended as follows:

 



--------------------------------------------------------------------------------



 



-2-

  (a)   by deleting in Sections 4.6, 9.1(a) and 9.4 of the Sale and Purchase
Agreement the date “July 25, 2008” and in each case substituting therefor the
date “July 30, 2008”; and     (b)   by deleting in Section 9.1(a.1) of the Sale
and Purchase Agreement the date “July 25, 2008” and substituting therefor the
date “July 30, 2008”.

3. Sale and Purchase Agreement Confirmed
     The Sale and Purchase Agreement is amended only to the extent provided in
this Agreement and all the provisions of the Sale and Purchase Agreement as
amended by this Agreement are confirmed and are in full force and effect.
Without limiting the generality of the foregoing, time is and shall remain of
the essence of the Sale and Purchase Agreement as amended by this Agreement.
4. Counterparts and Facsimile
     This Agreement may be signed in counterparts which, when each party has
executed and delivered a counterpart, shall have the same effect as if the
signature on such counterparts were upon the same instrument. This Agreement or
any counterpart of it may be signed by a party and delivered by facsimile
transmission or other form of electronic transmission and if so signed and
delivered, this Agreement or such counterpart shall for all purposes be as
effective as if the party had signed and delivered this Agreement or a
counterpart of it bearing an original signature.
5. Enurement
     This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns, subject to any terms
and conditions respecting assignment contained in the Sale and Purchase
Agreement, which terms and conditions shall apply equally to this Agreement.
     IN WITNESS WHEREOF the Vendors and the Purchaser have executed this
Agreement by their respective authorized signatories as of the day and year
first above written.

                  QLT INC.   560677 B.C. LTD.    
 
               
Per:
  /s/ Robert L. Butchofsky   Per:   /s/ Robert L. Butchofsky    
 
               
 
                630321 B.C. LTD.   DISCOVERY PARKS HOLDINGS INC.    
 
               
Per:
  /s/ Robert L. Butchofsky   Per:   /s/ Mark Betteridge    
 
               



--------------------------------------------------------------------------------



 



801 & 887 GREAT NORTHERN WAY
SECOND AMENDED AND RESTATED
SALE AND PURCHASE AGREEMENT
BETWEEN
QLT INC.
560677 B.C. LTD.
630321 B.C. LTD.
AND
DISCOVERY PARKS HOLDINGS INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Article 1 Interpretation     2  
1.1
  Definitions     2  
1.2
  General Principles     6  
1.3
  Schedules     7  
 
            Article 2 Purchase and Sale     8  
2.1
  Agreement of Purchase and Sale     8  
2.2
  Payment of Purchase Price     8  
2.3
  Deposit     8  
2.4
  Allocation of Purchase Price     9  
2.5
  QLT Security     9  
 
            Article 3 Documents, Inspection and Confidentiality     10  
3.1
  Project Documents     10  
3.2
  Confidentiality     10  
3.3
  Inspection     10  
3.4
  Authorization     11  
 
            Article 4 General Covenants     11  
4.1
  Covenants of the Vendors     11  
4.2
  Leasing Activity     12  
4.3
  Estoppel Certificates     12  
4.4
  Approved Service Contracts     13  
4.5
  QLT Security Documents     13  
4.6
  QLT Lease     13  
4.7
  First Mortgage Financing     13  
 
            Article 5 Risk     13  
5.1
  Risk and Purchaser’s Election     13  
5.2
  Insurance Proceeds     14  
 
            Article 6 Adjustments and Related Matters     14  
6.1
  Adjustments     14  
6.2
  Further Adjustments     15  
6.3
  Adjustment Determination     15  
6.4
  Tenant Inducements and Rent-Free Periods     16  
 
            Article 7 Possession     16  
7.1
  Possession     16  
 
            Article 8 Representations and Warranties     16  
8.1
  Vendors’ Representations and Warranties     16  
8.2
  Survival of Warranties and Representations     21  
8.3
  As Is, Where Is     21  
8.4
  Purchaser’s Representations and Warranties     21  

 



--------------------------------------------------------------------------------



 



-ii-

              Article 9 Conditions Precedent     22  
9.1
  Purchaser’s Conditions Precedent     22  
9.2
  Purchaser’s Closing Conditions     23  
9.3
  Satisfaction of Conditions Precedent     23  
9.4
  Vendors’ Condition Precedent     23  
9.5
  Vendors’ Closing Conditions     24  
9.6
  Nature of Conditions     24  
 
            Article 10 Closing     25  
10.1
  Closing     25  
10.2
  Vendors’ Closing Documents     25  
10.3
  Purchaser’s Closing Documents     27  
10.4
  Form of Documents     28  
10.5
  Payment in Trust     28  
10.6
  Registration     28  
10.7
  Closing     29  
10.8
  Concurrent Requirements     29  
10.9
  Discharge of Encumbrances     30  
10.10
  Delivery of Project Documents     30  
10.11
  Goods and Services and Social Services Tax     30  
10.12
  Purchaser Financing     31  
 
            Article 11 General     31  
11.1
  Further Assurances     31  
11.2
  Survival     31  
11.3
  Entire Agreement     31  
11.4
  Notices     32  
11.5
  Fees     33  
11.6
  Real Estate Commissions     33  
11.7
  Time     33  
11.8
  Tender     33  
11.9
  Assignment     34  
11.10
  Enurement     35  
11.11
  Counterparts     35  
11.12
  Execution     35  
11.13
  Amendment and Restatement     35  
11.14
  Conditions Precedent     35  
 
           
SCHEDULE A
  ASSIGNMENT OF APPROVED SERVICE CONTRACTS     A-1  
SCHEDULE B
  ASSIGNMENT OF LEASES     B-1  
SCHEDULE C
  LANDS AND REGISTERED CHARGES     C-1  
SCHEDULE D
  ESTOPPEL CERTIFICATE     D-1  
SCHEDULE E
  PROJECT DOCUMENTS     E-1  
SCHEDULE F
  NOT USED     F-1  
SCHEDULE G
  EXCLUDED ASSETS     G-1  



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
SALE AND PURCHASE AGREEMENT
THIS AGREEMENT is an amendment and restatement of the Sale and Purchase
Agreement between the parties hereto dated for reference May 15, 2008 as amended
by an Amending Agreement dated for reference July 4, 2008, as amended and
restated by an Amended and Restated Sale and Purchase Agreement dated for
reference July 11, 2008, and as amended by amending agreements dated for
reference July 16, 2008, July 18, 2008, July 23, 2008 and July 25, 2008, and is
dated for reference and to take effect as of July 30, 2008.
BETWEEN:
QLT INC. (“QLT”)
560677 B.C. LTD. (the “Lot F Nominee”)
630321 B.C. LTD. (the “Lot 1 Nominee”)
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
(the Lot F Nominee and the Lot 1 Nominee are together, the “Nominees”, and QLT
and the Nominees are together, the “Vendors”)
AND:
DISCOVERY PARKS HOLDINGS INC.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
(the “Purchaser”)
     WITNESSES THAT WHEREAS:
A. QLT is the sole beneficial owner and the Lot F Nominee is the registered
owner of the Lot F Property;
B. QLT is the sole beneficial owner and the Lot 1 Nominee is the registered
owner of the Lot 1 Property; and
C. QLT has agreed to sell and the Purchaser has agreed to purchase the Purchased
Assets, upon and subject to the terms and conditions set forth in this
Agreement;
D. For the foregoing purposes, the Vendors and the Purchaser entered into a Sale
and Purchase Agreement dated for reference May 15, 2008, as amended by an
Amending Agreement dated for reference July 4, 2008, as amended and restated by
an Amended and Restated Sale and Purchase Agreement dated for reference July 11,
2008, and as amended by amending agreements dated for reference July 16, 2008,
July 18, 2008, July 23, 2008 and July 25, 2008 (collectively, the “Original Sale
and Purchase Agreement”); and



--------------------------------------------------------------------------------



 



-2-

E. The Vendors and the Purchaser have agreed to amend and restate the Original
Sale and Purchase Agreement in certain respects as hereinafter provided;
     NOW THEREFORE in consideration of the premises and other good and valuable
consideration given by each of the parties hereto to each of the others (the
receipt and sufficiency of which are hereby acknowledged by each of them), the
parties hereto covenant and agree as follows:
ARTICLE 1
INTERPRETATION
1.1 Definitions
     In this Agreement:
“Approved Financial Institution” means any one of the five largest (by assets)
Canadian Schedule I Chartered Banks or HSBC Bank Canada, as selected by the
Purchaser;
“Approved Service Contracts” means:

  (a)   Natural Gas Supply and Management Services Agreement dated May 1, 2003
among QLT and Direct Energy Marketing Limited;     (b)   HVAC Service Agreement
dated December 17, 2007 among QLT and Trane British Columbia; and     (c)  
those of the remaining Service Contracts that the Purchaser has approved in
writing on or before the date set out in Section 9.1(b) for satisfaction or
waiver of the condition referred to in Section 9.1(b);

“Assignment of Approved Service Contracts” means an assignment substantially in
the form attached as Schedule A hereto with the blanks completed as appropriate;
“Assignment of Leases” means an assignment substantially in the form attached as
Schedule B hereto with the blanks completed as appropriate;
“Building” means all buildings and other improvements on the Lot F Property
including without limitation all plant, appurtenances, fixtures (including fixed
machinery and fixed equipment), structures and Mechanical Systems situate in or
on or forming part of such lands or of such buildings or other improvements, but
excluding the Excluded Assets;
“Business Day” means a day which is not a Saturday, Sunday or statutory holiday
(as defined in the Employment Standards Act (British Columbia)) in Vancouver,
British Columbia;
“Closing Date” means the 29th day of August, 2008;
“Competition Act” means the Competition Act (Canada);
“Declarations of Trust” means, together:



--------------------------------------------------------------------------------



 



-3-

  (a)   the declaration of trust in respect of the Lot F Property made on
December 3, 1998 between the Lot F Nominee and QLT (the “Lot F Declaration of
Trust”); and     (b)   the declaration of trust in respect of the Lot 1 Property
made on August 29, 2001 between the Lot 1 Nominee and QLT (the “Lot 1
Declaration of Trust”);

“Deposit” means the deposit referred to in Section 2.2(a);
“Development Permit” means the development permit for the Lot 1 Property issued
by the City of Vancouver numbered DE 407227;
“Environment” means all components of the earth including, without limitation,
all layers of the atmosphere, air, land, soil, water, organic or inorganic
matter and living organisms, and the interacting natural systems that include
the components referred to in this definition;
“Environmental Laws” means all Laws relating, in whole or in part, to the
enhancement or protection of the Environment, occupational safety, product
liability, public health, public safety and the transportation of dangerous
goods;
“Estoppel Certificate” means a certificate substantially in the form set out in
Schedule D hereto or in any other form or forms which may be required under the
terms of any of the Leases;
“Excluded Assets” means the fixtures, equipment and chattels described in
Schedule G hereto, and the leasehold improvements, trade fixtures and chattels
and personal property of Tenants under Leases;
“GST” has the meaning given in Section 10.11;
“GST Certificate” has the meaning given in Section 10.11;
“Hazardous Waste” means “hazardous waste” as defined in the Environmental
Management Act (British Columbia) and in the Hazardous Waste Regulation under
the Environmental Management Act;
“Included Chattels” means all goods, equipment and chattels located in the
Building, but excluding the Excluded Assets;
“Laws” means all constitutions, treaties, laws, statutes, codes, ordinances,
orders, decrees, rules, regulations and municipal bylaws, whether domestic,
foreign or international, any judgments, orders, writs, injunctions, decisions,
rulings, decrees, and awards of any governmental authority, and any policies,
voluntary restraints, practices or guidelines of any governmental authority and
including, without limitation, any principals of common law and equity;
“Leases” means all leases, agreements to lease, licences and other rights in
existence on the date of this Agreement, either written or oral, copies or
details of which are delivered to the Purchaser as part of the Project
Documents, together with any further leases, agreements to lease and licences
entered into by the Vendors or either of them in accordance with Section 4.2;



--------------------------------------------------------------------------------



 



-4-

“Lot F Property” means the lands and premises located at 887 Great Northern Way,
Vancouver, British Columbia and legally described in Schedule C hereto, but
excluding the Excluded Assets;
“Lot 1 Property” means the lands and premises located at 801 Great Northern Way,
Vancouver, British Columbia, legally described in Schedule C hereto, but
excluding the Excluded Assets;
“LTO” means the Land Title Office at New Westminster, British Columbia;
“Mechanical Systems” means all systems within the Lot F Property of a mechanical
nature including without limitation all heating, plumbing, electrical,
ventilation, drainage, elevators or other mechanical lifting devices and air
conditioning systems, but excluding the Excluded Assets;
“Notice” means any claim, citation, directive, litigation, investigation, letter
or other communication, written or oral, actual or threatened, from any person;
“Permitted Encumbrances” means:

  (a)   the encumbrances in respect of each of the Lot F Property and the Lot 1
Property described in Schedule C hereto;     (b)   the Leases;     (c)   any
leases or agreements to lease, or modifications or extensions to Leases entered
into by the Vendors or any of them in accordance with Section 4.2;     (d)   the
QLT Lease to be entered into in accordance with Section 4.6;     (e)   the
rights reserved to or vested in or deemed to be reserved to or vested in any
governmental or public authority pursuant to any Crown Grants(s) applicable to
the Lot F Property or the Lot 1 Property or pursuant to any applicable statutory
provisions; and     (f)   any other liens, charges or encumbrances expressly
permitted in writing by the Purchaser including any security and financing
instruments and agreements granted or entered into by either or both of the
Nominees at the request of the Purchaser in connection with any financing
arranged by the Purchaser to finance the purchase of the Purchased Assets or any
of them;

“Project Documents” means all information in the Vendors’ control or possession,
that would be normally provided in a transaction of the nature contemplated
herein, including the information contemplated in Schedule E attached hereto to
the extent the same is in the Vendors’ control or possession;
“Properties” means the Lot F Property, the Building and the Lot 1 Property, but
excluding the Excluded Assets;



--------------------------------------------------------------------------------



 



-5-

“Purchase Price” means the sum of Sixty-Five Million Five Hundred Thousand
Canadian dollars ($65,500,000.00), which is exclusive of any applicable goods
and services taxes, provincial sales taxes and provincial social services taxes;
“Purchased Assets” means:

  (a)   the beneficial interest of QLT in the Properties;     (b)   the Shares;
    (c)   the Included Chattels;     (d)   the beneficial interest of QLT in the
Mechanical Systems;     (e)   the interest of QLT in the Leases;     (f)   the
interest of QLT in the Approved Service Contracts; and     (g)   the interest of
QLT in the Project Documents (including the Development Permit) to the extent
transferrable;

but excludes the Excluded Assets;
“Purchaser’s Solicitors” means Fraser Milner Casgrain LLP;
“QLT Lease” has the meaning given in Section 4.6;
“QLT Mortgage” has the meaning given in subsection (i) of the definition of QLT
Security Documents;
“QLT Security Documents” means:

  (a)   a mortgage of the Lot F Property (including the Building) and the Lot 1
Property, granted by the Nominees as the registered owners in favour of QLT, in
the principal amount of $12,000,000.00 bearing interest at the rate of 6.5% per
annum calculated and payable monthly and having a term of two (2) years from the
Closing Date, including an assignment of rents (such mortgage and assignment of
rents being herein together called the “QLT Mortgage”);     (b)   a Beneficiary
Authorization and Charge granted by the Purchaser as beneficial owner of the Lot
F Property (including the Building) and the Lot 1 Property, among other things
mortgaging and charging all the estate, right, title and interest of the
Purchaser in and to the Lot F Property (including the Building) and the Lot 1
Property in favour of QLT, as security for the principal amount, interest and
all other amounts that may at any time be or become owing to QLT under the QLT
Mortgage;     (c)   a general security agreement granted by the Lot F Nominee
and the Purchaser granting to QLT a security interest in all present and after
acquired personal property of the Lot F Nominee located at the Lot F Property
and all present and after acquired personal property of the Purchaser located at
the Lot F Property; and



--------------------------------------------------------------------------------



 



-6-

  (d)   all such certified copies of resolutions, certificates and other
documents as QLT may reasonably require in connection with the documents
referred to in subsections (a), (b) and (c) of this definition including,
without limitation:

  (i)   a certified copy of a declaration of trust by which the Lot F Nominee as
registered owner of the Lot F Property (including the Building) holds the Lot F
Property (including the Building) in trust as bare trustee for the Purchaser;  
  (ii)   a certified copy of a declaration of trust by which the Lot 1 Nominee
as registered owner of the Lot 1 Property holds the Lot 1 Property in trust as
bare trustee for the Purchaser;     (iii)   an opinion of the Purchaser’s
Solicitors addressed to QLT and the Vendors’ Solicitors as to the corporate
status, power and capacity of the Nominees and the Purchaser and as to the due
authorization, execution and delivery of all the other QLT Security Documents;

“Service Contracts” means all service contracts and agreements to enter into
service contracts together with all modifications, extensions, renewals, and
assignments thereof, both written and oral, made by or on behalf of QLT relating
to the management, servicing, repair and cleaning of the Lot F Property,
Building or Included Chattels or the furnishing of supplies or services thereto;
“Shares” means all of the issued and outstanding shares in the capital stock of
each of the Nominees;
“Short Form QLT Lease” has the meaning given in Section 4.6;
“Tenants” means the tenants and licensees under the Leases; and
“Vendors’ Solicitors” means Farris, Vaughan, Wills & Murphy LLP.
1.2 General Principles
     For the purposes of this Agreement:

  (a)   “this Agreement” means this Agreement, including the Schedules hereto,
as the same may be supplemented or amended and in effect from time to time;    
(b)   except as otherwise expressly provided in this Agreement, any reference in
this Agreement to an Article, a Section, paragraph, subparagraph or Schedule is
a reference to the appropriate Article, Section, paragraph, subparagraph or
Schedule in or to this Agreement;     (c)   if any provision of this Agreement
or any part hereof is found or determined to be invalid it will be severable and
severed from this Agreement and the remainder of this Agreement will be
construed as if such invalid provision or part had been deleted from this
Agreement;



--------------------------------------------------------------------------------



 



-7-

  (d)   this Agreement and all matters arising hereunder will be governed by and
construed in accordance with the laws of British Columbia, which will be deemed
to be the proper law hereof, and the courts of British Columbia will have the
non-exclusive jurisdiction to entertain and determine all claims and disputes
arising out of or in any way connected with this Agreement (subject to any
arbitration provisions hereof) and the validity, existence and enforceability
hereof;     (e)   the headings used in this Agreement are for convenience only
and do not form part of this Agreement and shall not in any way affect, limit,
amplify or modify the terms hereof or the interpretation, scope or intent
thereof;     (f)   the words “herein”, “hereof” and “hereunder” and words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section, paragraph, subparagraph or other subdivision or Schedule
hereof;     (g)   the word “including”, when following any general statement,
term or matter, will not be construed to limit such general statement, term or
matter to the specific items or matters set forth immediately following such
word or to similar items or matters, but will be construed to refer to all other
items or matters that could reasonably fall within the scope of such general
statement, term or matter, whether or not non-limiting language (such as
“without limitation”, “but not limited to” or words of similar import) is used
with reference thereto;     (h)   words importing the masculine gender include
the feminine or neuter gender and words in the singular include the plural, and
vice versa;     (i)   any reference to a statute includes and is a reference to
such statute and to the regulations made pursuant thereto, with all amendments
made thereto and in force from time to time, and to any statutes or any
regulations that may be passed which have the effect of supplementing or
superseding such statutes or regulations;     (j)   all references to monetary
amounts in this Agreement are references to Canadian dollars;     (k)   any
action to be taken pursuant to this Agreement on a day that is not a Business
Day shall be taken on the next succeeding Business Day; and     (l)   if any
party to this Agreement is comprised of more than one legal entity all of the
obligations and liabilities of that party shall be the joint and several
obligations and liabilities of each legal entity comprising such party.

1.3 Schedules
     The following are the Schedules to this Agreement each of which is an
integral part hereof:



--------------------------------------------------------------------------------



 



-8-

Schedule A            Assignment of Approved Service Contracts
Schedule B            Assignment of Leases
Schedule C            Lands and Registered Charges
Schedule D            Estoppel Certificate
Schedule E            Project Documents
Schedule F            NOT USED
Schedule G            Excluded Assets
ARTICLE 2
PURCHASE AND SALE
2.1 Agreement of Purchase and Sale
     Subject to the terms and conditions of this Agreement and based on the
warranties and representations herein contained, QLT agrees to sell and the
Purchaser agrees to purchase the Purchased Assets on the Closing Date for the
Purchase Price.
2.2 Payment of Purchase Price
     The Purchaser shall pay the Purchase Price for the Purchased Assets as
follows:

  (a)   by way of a deposit of Two Million Canadian Dollars ($2,000,000.00) paid
to the Vendors’ Solicitors as follows:

  (i)   the sum of Seven Hundred and Fifty Thousand Canadian Dollars
($750,000.00) by payment of such amount within two (2) Business Days after the
date of execution and delivery of this Agreement by both parties; and     (ii)  
the sum of One Million Two Hundred and Fifty Thousand Canadian Dollars
($1,250,000.00) by payment of such amount on the date the condition referred to
in Section 9.1(b) has been satisfied or waived by the Purchaser;

and if the Purchaser defaults in paying when due all or any part of such deposit
then, at the option of the Vendors, the Vendors shall have no further
obligations under this Agreement and the Deposit and all interest thereon shall
be paid to QLT pursuant to Section 2.3(d);

  (b)   by way of vendor financing secured by the QLT Security Documents to be
granted by the Purchaser and the Nominees in favour of QLT on the Closing Date,
the sum of Twelve Million Canadian Dollars ($12,000,000.00); and     (c)   by
payment of the balance of the Purchase Price to QLT on the Closing Date as
provided in Article 10 and, if applicable, Section 11.8.

2.3 Deposit
     The Vendors’ Solicitors shall hold the Deposit as a stakeholder and shall
deposit each instalment of the Deposit in an Approved Financial Institution in
an interest bearing trust account forthwith following receipt thereof and shall
pay the Deposit and such interest as may be paid thereon by the Approved
Financial Institution only as directed in writing by the Vendors and the



--------------------------------------------------------------------------------



 



-9-

Purchaser or their respective solicitors or as directed by a court of competent
jurisdiction. The Vendors and the Purchaser agree that the Deposit and such
interest as may be paid thereon by the Approved Financial Institution shall be
paid as follows (subject to any applicable withholding tax):

  (a)   to QLT on account of the Purchase Price contemporaneously with the
completion of the transactions contemplated by this Agreement, with all interest
paid to the Purchaser;     (b)   to the Purchaser together with all interest if
any of the conditions referred to in Section 9.1 or Section 9.4 are neither
satisfied nor waived within the time provided, without prejudice to any other
rights of the parties under this Agreement, or if the Purchaser elects not to
complete the purchase pursuant to Section 5.1;     (c)   to the Purchaser
together with all interest if the transactions contemplated by this Agreement
are not completed by reason of any of the conditions referred to in Section 9.2
being neither satisfied nor waived or by reason of QLT’s default hereunder, but
without prejudice to any other rights of the Purchaser under or pursuant to this
Agreement; and     (d)   to QLT together with all interest if the transactions
contemplated by this Agreement are not completed by reason of any of the
conditions referred to in Section 9.5 being neither satisfied nor waived or by
reason of the Purchaser’s default hereunder, such payment being on account of
QLT’s damages, but without prejudice to any other rights of QLT under or
pursuant to this Agreement.

2.4 Allocation of Purchase Price
     QLT and the Purchaser acknowledge and agree that the Purchase Price will be
allocated among the Purchased Assets as follows:

                 
Lot F Property (land only)
    —     $ 8,832,000.00  
Building
(includes Mechanical Systems fixtures, Leases and Approved Service Contracts)
    —     $ 45,331,383.00  

               
Lot 1 Property
    —     $ 10,840,000.00  
Included Chattels
    —     $ 496,614.00  
Shares — Lot F Nominee
    —     $ 1.00  
— Lot 1 Nominee
    —     $ 1.00  
Project Documents
    —     $ 1.00.  

2.5 QLT Security
     As security for payment of the portion of the Purchase Price referred to in
Section 2.2(b), the Purchaser and the Nominees shall grant to QLT on the Closing
Date the QLT Security Documents. The Purchaser covenants that on registration of
the QLT Mortgage in the LTO as contemplated by Section 10.6, the QLT Mortgage
shall be registered against title to the Lot F Property and the Lot 1 Property
as follows:



--------------------------------------------------------------------------------



 



-10-

  (a)   in the case of the Lot F Property, subject only to Permitted
Encumbrances and first mortgage financing of the Purchaser not to exceed
$33,000,000.00 in principal amount; and     (b)   in the case of the Lot 1
Property, subject only to Permitted Encumbrances and first mortgage financing of
the Purchaser not to exceed $5,500,000.00 in principal amount.

ARTICLE 3
DOCUMENTS, INSPECTION AND CONFIDENTIALITY
3.1 Project Documents

  (a)   The Vendors shall, within three (3) Business Days after the date of
execution of this Agreement by both parties, deliver to the Purchaser or make
available for the inspection of the Purchaser, as the case may be, as set out in
Schedule E, all Project Documents or true and complete copies thereof (to the
extent that the Vendors have not already provided copies of such material to the
Purchaser). Thereafter, the Vendors shall forthwith deliver to the Purchaser all
such further information respecting the Project Documents or the Properties that
is reasonably requested by the Purchaser and is within the control or possession
of the Vendors.     (b)   The Purchaser acknowledges and agrees that the Vendors
shall not have any liability for any errors, omissions or inaccuracies in any of
the Project Documents that are studies, reports or other documents prepared by
third parties, except to the extent of any express representation, warranty,
covenant or agreement of the Vendors contained in this Agreement and subject to
Section 8.2.

3.2 Confidentiality
     Each party agrees to cause its respective directors, officers, employees,
agents and advisors to keep in strict confidence this Agreement (and, in the
case of the Purchaser only, all information with respect to the Properties
including the Project Documents) until such time as the transactions
contemplated by this Agreement are completed, unless otherwise required by law,
including applicable securities laws and/or the rules and policies of any
applicable stock exchange. If the transactions contemplated by this Agreement
are not completed for any reason, this obligation of the parties shall continue
and all materials delivered by the Vendors to the Purchaser hereunder shall,
upon request, forthwith be returned to the Vendors by the Purchaser. Each party,
without limiting its obligations hereunder, may disclose this information, on a
strictly confidential basis, to its respective professional advisers,
consultants and, in the case of the Purchaser, any lenders and/or co-investors
proposing to finance and/or invest in the acquisition of the Purchased Assets.
3.3 Inspection
     The Purchaser and its advisors shall be entitled, upon reasonable notice to
the Vendors and in accordance with the Vendors’ reasonable requirements as to
security, to enter the Properties and the Building (subject to the rights of
Tenants) and to carry out investigations, tests and studies of the Properties,
the Building and the Mechanical Systems. The Purchaser agrees to and shall
indemnify and hold harmless the Vendors and each of them from any and all costs,
expenses, liability, injury, loss or damage arising out of such entry or any
acts, investigations or tests carried out on the Properties pursuant thereto. In
carrying out such investigations, tests and studies, the



--------------------------------------------------------------------------------



 



-11-

Purchaser shall use all reasonable efforts not to disrupt or unduly interfere
with the business or operations of QLT or Tenants carried on within the
Properties.
3.4 Authorization
     The Vendors hereby expressly authorize the Purchaser and its agents,
consultants and advisors to meet with or correspond with the appropriate
statutory or governmental authorities for the purpose of verifying the accuracy
of the warranties and representations contained in this Agreement, including but
not limited to compliance with laws, bylaws, regulations and assessments. The
Vendors will promptly at the Purchaser’s request execute and deliver any
authorizations reasonably required by the Purchaser to authorize the statutory
or governmental authorities to release such information to the Purchaser.
ARTICLE 4
GENERAL COVENANTS
4.1 Covenants of the Vendors
     The Vendors shall:

  (a)   from and after the date of this Agreement to the Closing Date, maintain
the Properties in their present condition, reasonable wear and tear excepted,
and, subject to Article 5, do or cause to be done all necessary repairs and
maintenance as required to effect same, take all reasonable care to protect and
safeguard the Properties, and operate and otherwise deal with the Properties as
a careful and prudent owner would do and in such a manner that the warranties
and representations in Section 8.1 remain true and correct in all material
respects; provided that the Vendors shall not be obliged to make capital repairs
to the Properties except in case of emergency;     (b)   maintain in full force
and effect the existing insurance coverage in respect of the Properties until
the Closing Date;     (c)   observe and perform all of the landlord’s
obligations under the Leases and diligently enforce all of the landlord’s rights
and remedies thereunder;     (d)   take or cause to be taken all proper steps
and actions and corporate proceedings to enable QLT to vest a good and
marketable title to the Purchased Assets in the Purchaser free and clear of all
liens, encumbrances, defects in title, equities or claims of every nature and
kind except for Permitted Encumbrances and to enable QLT to carry out the sale
of the Purchased Assets and the Vendors to execute and deliver this Agreement as
valid and binding obligations of the Vendors;     (e)   maintain in all material
respects present levels of consumable supplies and spare parts in the Building
until the Closing Date;     (f)   pay, on or before the due date, all municipal
taxes, local improvement taxes, rates, levies and assessments of every nature or
kind with respect to the Properties for the 2008 calendar year that become due
and payable before the Closing Date; and



--------------------------------------------------------------------------------



 



-12-

  (g)   as of the Closing Date, cancel or terminate at its expense all Service
Contracts other than Approved Service Contracts.

4.2 Leasing Activity

  (a)   The Purchaser agrees that in the period following the date of execution
of this Agreement by both parties and up to the date for satisfaction or waiver
of the condition referred to in Section 9.1(b), the Vendors may carry on their
leasing program for the Lot F Property and the Building. The Vendors agree that
they will not enter into any binding commitments with Tenants or prospective
tenants for the Lot F Property and the Building or any material modification of
any Lease during such period without first providing the Purchaser with a copy
of any such proposed binding commitment or material modification.     (b)   If
the transactions contemplated by this Agreement are completed, the Purchaser
will assume all such commitments from and after the Closing Date and will fully
perform the obligations of the Vendors pursuant to such commitments, including
honouring obligations to provide any tenant inducements to the Tenants or
prospective tenants of the Lot F Property and the Building, and being
responsible for all commissions that are payable and all landlord’s work
thereunder and the same will not be subject to adjustment on closing, except
that, if the term of any new lease commences prior to the Closing Date, then the
responsibility for any related tenant inducements (including landlord’s work)
and commissions will be pro-rated between QLT and the Purchaser on the basis of
the number of months of the initial term of such lease prior to the Closing Date
(as for QLT) and the number of months of the initial term of such lease after
the Closing Date (as for the Purchaser), and the same will be subject to
adjustment on closing.     (c)   The Vendors agree that after the condition
referred to in Section 9.1(b) is satisfied or waived by the Purchaser, the
Vendors will not enter into any binding commitments with Tenants or prospective
tenants for the Lot F Property or the Building or any material modification of
any Lease without the Purchaser’s prior written approval, which approval may be
withheld in the Purchaser’s sole and absolute discretion.     (d)   The Vendors
agree that if they carry on the leasing program, they will do so in good faith
in the ordinary course following the date of execution of this Agreement by both
parties and will only consider commitments with tenants and prospective tenants
which are consistent with market driven leasing arrangements in the Vancouver
market.

4.3 Estoppel Certificates
     The Vendors shall use all reasonable commercial efforts to obtain and
deliver to the Purchaser prior to the completion of the purchase and sale of the
Purchased Assets, Estoppel Certificates executed by all Tenants. To the extent
that the Vendors are unable to obtain and deliver to the Purchaser prior to the
Closing Date Estoppel Certificates despite using all reasonable commercial
efforts to obtain the same, QLT will execute and deliver to the Purchaser on the
Closing Date certificates of QLT for such Tenants certifying the information
that would have been in the applicable Estoppel Certificates (the “Replacement
Estoppel Certificates”). The



--------------------------------------------------------------------------------



 



-13-

Replacement Estoppel Certificates will be deemed for all purposes to be a
representation and warranty hereunder by QLT of the truth and accuracy of the
matters set forth in the Replacement Estoppel Certificates, subject to the
limitations set forth in Sections 8.2 and 11.2. The Purchaser shall, for a
period of sixty (60) days after the Closing Date, return to QLT any Replacement
Estoppel Certificate (which shall be deemed null and void except in the case of
a material conflict of information contained in the Estoppel Certificate and the
Replacement Estoppel Certificate) for which QLT delivers to the Purchaser an
Estoppel Certificate in accordance with this Section 4.3 for the same Lease.
4.4 Approved Service Contracts
     The Purchaser shall deliver to QLT on or before the date for satisfaction
or waiver by the Purchaser of the condition set out in Section 9.1(b), a list of
those Service Contracts (if any), other than the Natural Gas Supply and
Management Services Agreement dated May 1, 2003 among QLT and Direct Energy
Marketing Limited, and the HVAC Service Agreement dated December 17, 2007 among
QLT and Trane British Columbia, that the Purchaser wishes to include in the
Approved Service Contracts.
4.5 QLT Security Documents
     QLT and the Purchaser shall each negotiate in good faith with the intent of
settling on or before August 7, 2008 the forms of the QLT Security Documents.
The parties acknowledge that the Purchaser’s first mortgage lender will require
a priority and standstill agreement with QLT as second mortgagee and QLT and the
Purchaser agree to negotiate in good faith with the intent of settling on or
before August 7, 2008 the form of such agreement.
4.6 QLT Lease
     The Purchaser agrees to grant to QLT on the Closing Date a lease of
premises in the Building in the form of the lease settled between the Purchaser
and QLT, subject to no encumbrances except the Permitted Encumbrances, security
documents for first mortgage financing of the Purchaser not to exceed
$33,000,000.00 in principal amount, and the QLT Mortgage, provided QLT may at
its sole option require that such lease be in registrable form, and QLT may
further elect that the parties also negotiate and settle a short form of the
lease for registration purposes (such lease, together with such short form if
QLT so elects are together, the “QLT Lease” and, if QLT so elects, such short
form is called the “Short Form QLT Lease”).
4.7 First Mortgage Financing
     The Purchaser shall forthwith commence to carry out all actions required to
complete the due diligence and legal documentation for the Purchaser’s first
mortgage financing for the Lot F Property and the first mortgage financing for
the Lot 1 Property, notwithstanding that the Purchaser may not have received a
commitment letter for such financing.
ARTICLE 5
RISK
5.1 Risk and Purchaser’s Election
     The Properties shall be at the risk of the Vendors until the completion of
the sale and purchase contemplated by this Agreement and, if there is any
material damage to the Building or



--------------------------------------------------------------------------------



 



-14-

the Mechanical Systems occurring before that time, the Purchaser shall elect, no
later than seven (7) days after receiving written notice from QLT of the
occurrence of such event (and in any event prior to the Closing Date) by notice
in writing, either:

  (a)   to terminate this Agreement, in which case the Deposit together with
accrued interest will be paid to the Purchaser in accordance with Section 2.3(b)
and neither the Vendors nor the Purchaser shall have any further obligation
hereunder; or     (b)   to complete the transactions contemplated by this
Agreement.

QLT shall give to the Purchaser prompt written notice of the occurrence of any
material damage to the Building or the Mechanical Systems. Failure by the
Purchaser to so elect within the time provided above shall be deemed to be an
election to complete the transactions contemplated by this Agreement. For the
purpose of this Section, material damage means loss or damage to or destruction
of the Building or the Mechanical Systems to such an extent in either event that
a quantity surveyor engaged by QLT certifies that the replacement or repair
thereof cannot be completed for a cost of less than $2,000,000.00.
5.2 Insurance Proceeds
     The amount of any insurance proceeds in connection with loss or damage
occurring prior to the passing of risk and not applied by the Vendors or the
insurer to the cost of repairs, shall, if the Purchaser elects or is deemed to
have elected to complete, be assigned to and be payable to the Purchaser.
ARTICLE 6
ADJUSTMENTS AND RELATED MATTERS
6.1 Adjustments
     Adjustments will be made in accordance with the following provisions:

  (a)   except as otherwise provided herein, all adjustments, both incoming and
outgoing, with respect to the Properties, including taxes, utilities, rents,
common area and operating expenses, deposits and interest thereon, tenant
allowances, tenant recharges, fuel, licences, insurance, audit costs, payments
under Approved Service Contracts and other items normally adjusted between a
vendor and purchaser in the sale of similar properties shall be adjusted as of
the Closing Date so that QLT will bear and pay all expenses and receive all
income related to the Properties prior to the Closing Date and the Purchaser
will bear and pay all expenses and receive all income related to the Properties
from and including the Closing Date;     (b)   QLT will remain liable to remit,
in accordance with Part IX of the Excise Tax Act (Canada), any goods and
services tax exigible on taxable supplies made by QLT and that became payable
(as contemplated in Section 168 of the Excise Tax Act (Canada)) prior to the
Closing Date;     (c)   QLT shall not be credited with arrears of rent or other
charges owed by Tenants as of the Closing Date, except that QLT shall be
credited for arrears of rent and any other charges owed by any Tenant as of the
Closing Date in respect of the then current month so long as such Tenant is not
then in arrears for any previous month;



--------------------------------------------------------------------------------



 



-15-

      the Purchaser and QLT each agree to cooperate with the other in respect of
the collection of any then current arrears (including the full amount of any
unpaid federal goods and services tax payable by the Tenants on such arrears).
QLT shall provide the Purchaser with detailed information as to the
determination of the amount of such arrears, and the Purchaser shall take
reasonable steps in order to collect such arrears as soon as may be practicable.
If and when the Purchaser collects any such arrears the Purchaser will remit to
QLT that portion due to QLT in respect of the period prior to the dates of
adjustment for the respective components of such arrears, less any reasonable
third party collection costs. For greater certainty, QLT will be entitled to
receive the full amount of goods and services tax paid on arrears by the Tenants
if such goods and services tax became payable (as contemplated in Section 168 of
the Excise Tax Act (Canada)) prior to the Closing Date. Payment of rents and
recoveries shall be applied first to current rents and recoveries and the excess
to the latest arrears. QLT shall be entitled to attempt to collect any such
arrears the Purchaser has not collected within three (3) months after the
Closing Date, provided that it shall not be entitled to terminate any Tenant’s
lease or seize any of the Tenant’s property on the Tenant’s premises;     (d)  
although the Purchaser will be entitled, subject to QLT’s right under Section
6.1(c), to collect all rentals and other recoveries after the Closing Date
whether applicable to periods prior to or after the Closing Date, the Purchaser
and QLT agree to receive in trust and promptly remit to the other that portion
of any rentals or recoveries received by it as would reasonably be expected to
be credited to or by the other party hereunder on a subsequent adjustment,
subject to the provisions of Section 6.1(c). Any rents and recharges received by
QLT and designated by a Tenant or other occupant to be applied to a period
ending after the date of adjustment for the subject matter of such arrears will
be promptly paid or endorsed over to the Purchaser; and     (e)   if any dispute
arises with regard to the adjustments referred to in Article 6 either before or
after the Closing Date, the matter in dispute will be referred in the first
instance to the auditors of the Purchaser and the auditors of QLT for
determination. If such auditors cannot agree on a determination of the matter in
dispute within thirty (30) days following the reference to them, the matter in
dispute will be referred to a single arbitrator under the Commercial Arbitration
Act (British Columbia) or any successor legislation then in effect in British
Columbia. QLT and Purchaser will make any references mentioned herein
expeditiously and will share all arbitration costs equally.

6.2 Further Adjustments
     A further adjustment with respect to the matters set forth in Section 6.1
which could not be finally adjusted on the Closing Date will be made no later
than six (6) months after the Closing Date.
6.3 Adjustment Determination
     Both before and after the Closing Date, QLT and the Purchaser will use
their best efforts to determine all adjustments.





--------------------------------------------------------------------------------



 



-16-

6.4   Tenant Inducements and Rent-Free Periods

     Any existing free-rent periods or other existing tenant inducements or
leasing commissions occurring after the Closing Date (but excluding any of the
same that arise out of commitments entered into by the Vendors pursuant to
Section 4.2 except as provided therein) shall be set out in the tenancy schedule
delivered to the Purchaser as part of the Project Documents and determined on
the Closing Date and the applicable amounts so determined shall be present
valued at a discount rate of six percent (6%) per annum and the discounted
amount shall be the responsibility of QLT and paid by way of adjustment in
favour of the Purchaser on the Closing Date. The Purchaser shall indemnify and
save harmless QLT from and against any and all claims, charges, costs, expenses
and liabilities that QLT may at any time suffer or incur as a result of any
failure by the Purchaser to pay or perform any such free-rent periods, tenant
inducements or leasing commitments so adjusted.
ARTICLE 7
POSSESSION

7.1   Possession

     The Purchaser shall, upon completion of the sale and purchase, and subject
to the Permitted Encumbrances, the Leases, any commitments entered into by the
Vendors in accordance with Section 4.2, and the QLT Lease, have possession of
the Properties.
ARTICLE 8
REPRESENTATIONS AND WARRANTIES

8.1   Vendors’ Representations and Warranties

     QLT hereby represents and warrants to the Purchaser, regardless of any
independent investigations that the Purchaser may cause to be made, that:

  (a)   QLT is a duly incorporated and validly existing company in good standing
under the laws of the Province of British Columbia and has the corporate power
and capacity to own its interest in the Properties and to carry on its business;
    (b)   each Nominee is a duly incorporated and validly existing company in
good standing under the laws of the Province of British Columbia and has the
corporate power and capacity to hold legal title to the Lot F Property, in the
case of the Lot F Nominee, and the Lot 1 Property, in the case of the Lot 1
Nominee, in trust for QLT and to carry on its business;     (c)   none of QLT
nor the Nominees are a non-resident of Canada within the meaning of the Income
Tax Act (Canada);     (d)   by the Closing Date, all necessary corporate action
on the part of the Vendors will have been taken to authorize and approve the
completion of the transactions contemplated by this Agreement;     (e)   none of
the Vendors has any indebtedness or liability to any person, firm or corporation
that might now or hereafter constitute a lien, charge or encumbrance on the
Purchased Assets or that would affect the Purchaser’s right, from and after the



--------------------------------------------------------------------------------



 



-17-

      Closing Date, to own, occupy (subject to the Leases and the QLT Lease) and
obtain revenue from the Properties, other than Permitted Encumbrances;

  (f)   subject to obtaining any required consents to the assignment of the
Approved Service Contracts, neither the execution of this Agreement nor the
completion of the transactions contemplated hereby will conflict with or result
in a breach of the respective constating documents of any of the Vendors nor
constitute a breach of, default under, or acceleration of any obligation under,
or constitute any event which, with the giving of notice or lapse of time or
otherwise, would constitute a breach of, default under, or acceleration of any
obligation under, any indenture, mortgage, deed of trust or any other agreement
to which any of the Vendors is a party or by which any of them is bound or to
which any of their assets are subject (including the Declarations of Trust);    
(g)   there is no action, suit, claim, arbitration, judgment, investigation or
proceeding outstanding or pending or, to the knowledge of the Vendors,
threatened against or affecting any of the Vendors and pertaining to the
Purchased Assets or any part thereof at law or in equity or before or by any
federal, provincial, municipal or other governmental department, commission,
board, bureau, agency or authority;     (h)   QLT has a good and marketable
beneficial title to the Properties, legal title to which is held by the Lot F
Nominee, in the case of the Lot F Property, and by the Lot 1 Nominee, in the
case of the Lot 1 Property, each as nominee and bare trustee for QLT pursuant to
the Declarations of Trust, free and clear of all liens, charges and encumbrances
except the Permitted Encumbrances;     (i)   the Permitted Encumbrances
described in Schedule C are in full force and effect and have not been further
amended, none of the Vendors is in default thereunder, no other party is, to the
knowledge of the Vendors, in default thereunder and there are no existing
disputes thereunder;     (j)   all municipal taxes, local improvement taxes,
rates, levies and assessments of every nature and kind with respect to the
Properties for the 2007 calendar year and all preceding calendar years, have
been paid in full and, except as provided in the Permitted Encumbrances
described in Schedule C, none of the Vendors has, in connection with the
Properties, any present or future obligation to pay monies to any statutory
authority in connection with off-site roads, services, utilities or similar
services or to construct or provide off-site roads, services, utilities or
similar services in connection with the Properties;     (k)   none of the
Vendors is a party to or bound by any collective bargaining agreements or any
agreements with a trade union by which the Purchaser will be bound by virtue of
acquiring the Purchased Assets, and there are no employees of the Vendors with
respect to whom the Purchaser will assume or incur any responsibility or
liability by virtue of acquiring the Purchased Assets;     (l)   with respect to
the Properties:

  (i)   to the best of the knowledge of the Vendors, the Building is not subject
to any outstanding work order or notice of defect or non-compliance from any



--------------------------------------------------------------------------------



 



-18-

      provincial or municipal board or official or Board of Fire Underwriters or
like authority;

  (ii)   except as disclosed in the Project Documents, none of the Vendors has
received any Notice from any governmental authority of non-compliance with
respect to Environmental Laws;     (iii)   except as disclosed in the Project
Documents, the Vendors have not at any time received, handled, generated, used,
stored, deposited, treated, transported or disposed of any Hazardous Waste on
the Lot F Property, the Lot 1 Property or within the Building except in
compliance with all applicable Environmental Laws; and     (iv)   except as
disclosed in the Project Documents, none of the Vendors has received any Notice
from any governmental authority that requires any remedial action to be
conducted or any works to be undertaken with respect to environmental
contamination of the Lot F Property, the Lot 1 Property or the Building;

  (m)   the Included Chattels are free and clear of all liens, charges and
encumbrances;     (n)   none of the Vendors has received any Notice from any
governmental authority or has any knowledge of any intention of any statutory
authority to expropriate all or any part of the Properties;     (o)   none of
the Vendors has received any Notice from any governmental authority of any
intention of the applicable municipal authority to alter its zoning bylaw or
official community plan, if any, so as to affect or potentially affect in a
detrimental manner the Properties or the use thereof;     (p)   there are no
claims, actions or proceedings pending or, to the knowledge of the Vendors,
threatened, in law or in equity, that would materially interfere with the use
and enjoyment of the Properties or the occupancy or use of all or any part of
the Properties by the Purchaser or any Tenant or QLT under the QLT Lease or that
could affect the Purchaser’s right to own, occupy and obtain revenue from the
Properties;     (q)   with respect to the Leases:

  (i)   the Leases constitute all leases, agreements to lease, and other rights
in existence on the date of this Agreement, either written or oral, under which
any person, firm or corporation has any right to lease, use or occupy any
portion of the Lot F Property or the Building in the nature of a tenancy or
licence and all Tenants are at arm’s length from the Vendors;     (ii)   save
for the current month’s rent, there are no deposits, prepaid rents or other
prepaid expenses which have been received from any Tenants except as set forth
in the Project Documents;     (iii)   the copies of the Leases which the Vendors
will be making available to the Purchaser for review are true copies thereof;



--------------------------------------------------------------------------------



 



-19-



  (iv)   the Leases are good, valid and subsisting and enforceable against the
Tenants, and are, to the best of the knowledge of the Vendors, in good standing
except as specifically set forth in the Project Documents, and there are no
existing disputes thereunder, and none of the Vendors has received any notice
from any Tenant alleging any default by the Vendors or requiring the Vendors to
take any action not taken, and except as set forth in the Project Documents the
Leases have not been modified, extended, renewed or, to the knowledge of the
Vendors assigned by any Tenant, and the Leases constitute the whole of the
respective agreements of the Vendors or any of them with the Tenants with
respect to the occupancy of the Lot F Property and the Building by the Tenants;
    (v)   the Vendors have observed and performed in substantially all respects
all of the landlord’s covenants set forth in the Leases;     (vi)   neither the
Leases nor the rents payable under them have been assigned by the Vendors and
none of the Tenants have any presently enforceable rights or claims to set off
or abatement with respect to future rents except as set forth in the Leases;    
(vii)   none of the Tenants are entitled to any capital contributions, tenant
allowances, inducements, or concessions which have not been fully paid or
satisfied by the Vendors except as set forth in the Project Documents, and none
of the Vendors is obliged to pay any Tenants for improvements, fixtures or
equipment during or on termination of any term or renewal thereof except as set
forth in the Leases;     (viii)   the Tenants have each taken possession of the
premises demised by their respective Leases and are paying regular instalments
of monthly rent in accordance with the terms of their respective Leases; and    
(ix)   none of the Vendors has received any Notice indicating that the Tenants
do not operate their premises and their businesses within the Lot F Property and
the Building pursuant to all validly issued and required licences and entirely
in accordance with all lawful requirements of all applicable statutory
authorities;

  (r)   the Service Contracts which the Vendors will deliver to the Purchaser
pursuant to Section 3.1 constitute all of the Service Contracts respecting the
Properties and set forth the whole of the agreements between the Vendors or any
of them and the other parties thereto and there is no default thereunder;    
(s)   the operating budget, operating expense summaries and capital improvement
summaries included with the Project Documents present fairly the expenses
relating to the Properties for the periods reported on;     (t)   the Lot F
Nominee has no beneficial interest in the Lot F Property and has carried on no
business or activity of any kind whatsoever other than holding legal title to
the Lot F Property in trust for QLT and dealing with the Lot F Property on
behalf of and as directed by QLT, and the Lot 1 Nominee has no beneficial
interest in the Lot 1 Property and has carried on no business or activity of any
kind whatsoever



--------------------------------------------------------------------------------



 



-20-

      other than holding legal title to the Lot 1 Property in trust for QLT and
dealing with the Lot 1 Property on behalf of and as directed by QLT;

  (u)   the aggregate value of the Purchased Assets, determined in relation to
the transactions contemplated by this Agreement as of the time and in the manner
prescribed by the Notifiable Transactions Regulations pursuant to the
Competition Act, is less than $50,000,000;     (v)   QLT is the sole beneficial
owner of the Shares and such Shares are free and clear of all liens, charges,
options and encumbrances except any of the nature described in subsection (f) of
the definition of Permitted Encumbrances;     (w)   no person has any rights to
acquire any shares in the capital of the Nominees, except for the Purchaser
under this Agreement;     (x)   the Nominees have not filed tax returns for
Income Tax, Capital Tax or GST, have no liability for payment of any such taxes,
and no assessment for such taxes has ever been levied against either of the
Nominees;     (y)   on the Closing Date, the Lot F Nominee will have no assets
other than bare legal title to the Lot F Property, and will have no liabilities
except:

  (i)   liabilities for the current year’s property taxes and other assessments
with respect to the Lot F Property which are the responsibility of QLT as
beneficial owner of the Lot F Property and are adjusted pursuant to Article 6 on
the Closing Date;     (ii)   liabilities under the Permitted Encumbrances
relating to the Lot F Property;     (iii)   liabilities to the Purchaser under
this Agreement; and     (iv)   liabilities incurred with respect to the Lot F
Property as registered owner thereof (subject to the other provisions of this
Agreement including the other provisions of this Section 8.1 and Section 8.3);

  (z)   on the Closing Date, the Lot 1 Nominee will have no assets other than
bare legal title to the Lot 1 Property, and will have no liabilities except:

  (i)   liabilities for the current year’s property taxes and other assessments
with respect to the Lot 1 Property which are the responsibility of QLT as
beneficial owner of the Lot 1 Property and are adjusted pursuant to Article 6 on
the Closing Date;     (ii)   liabilities under the Permitted Encumbrances
relating to the Lot 1 Property;     (iii)   liabilities to the Purchaser under
this Agreement; and     (iv)   liabilities incurred with respect to the Lot 1
Property as registered owner thereof (subject to the other provisions of this
Agreement including the other provisions of this Section 8.1 and Section 8.3);

     and



--------------------------------------------------------------------------------



 



-21-

  (aa)   there is no action or proceeding of any kind pending or, to the
knowledge of QLT, threatened against any of the Vendors which might materially
affect the ability of QLT to carry out the terms of this Agreement.

8.2   Survival of Warranties and Representations

     The representations and warranties contained in Section 8.1 shall survive
the Closing Date and shall continue in full force and effect for the benefit of
the Purchaser for a period of twenty-four (24) months after the Closing Date,
notwithstanding any independent inquiry or investigation by the Purchaser.
Notice of any claim by the Purchaser for breach of representation or warranty
must be made in writing no later than twenty-four (24) months after the Closing
Date. QLT shall have no liability to the Purchaser whatsoever for the inaccuracy
or breach of any representation or warranty to the extent that the Purchaser had
actual knowledge of such inaccuracy or breach prior to the date on which the
condition referred to in Section 9.1(b) is satisfied or waived. The Purchaser
agrees to give written notice to QLT of any such inaccuracy or breach as soon as
reasonably practicable after the Purchaser acquires knowledge thereof.

8.3   As Is, Where Is

     The Purchaser acknowledges and agrees as follows:

  (a)   that subject to Section 8.1(l), it is the obligation of the Purchaser to
satisfy itself that there is no Hazardous Waste or other hazardous substances or
contamination on, in or about the Properties, and that the Vendors have no
obligation to make any investigations, tests or studies with respect to the
existence of any Hazardous Waste or other hazardous substances or contamination
on, in or about the Properties;     (b)   that the Purchaser is purchasing the
Purchased Assets in an “as is/where is” condition, that it enters into this
Agreement relying entirely upon its own inspections and the representations,
warranties and covenants of QLT specifically set out herein, and that there are
no representations, warranties, guarantees, agreements or conditions, whether
direct or collateral, or express or implied, which induced the Purchaser to
enter into this Agreement or on which reliance is placed by the Purchaser, or
which affect this Agreement or the Purchased Assets, other than as specifically
set out in this Agreement; and     (c)   that the Purchaser is relying on its
own due diligence in reviewing the Project Documents and, except as specifically
set out herein, the Project Documents are not intended to constitute a
representation or warranty as to any of the contents thereof on the part of the
Vendors.

The Purchaser hereby waives any requirement for the Vendors to obtain or provide
to the Purchaser a “site profile” for the Properties under any applicable laws.

8.4   Purchaser’s Representations and Warranties

     The Purchaser hereby represents and warrants to QLT, regardless of any
independent investigations that QLT may cause to be made, that:



--------------------------------------------------------------------------------



 



-22-

  (a)   the Purchaser is a duly incorporated and validly existing company in
good standing under the laws of British Columbia and has the power and capacity
to enter into and carry out the transactions contemplated by this Agreement;    
(b)   by the Closing Date, all necessary corporate action on the part of the
Purchaser will have been taken to authorize and approve the execution and
delivery of this Agreement and the completion of the transactions contemplated
herein;     (c)   there is no action, suit, claim, arbitration, judgment,
investigation or proceeding outstanding or pending or, to the Purchaser’s
knowledge, threatened against the Purchaser before any court, arbiter,
arbitration panel, administrative tribunal or agency which, if decided adversely
to the Purchaser, might materially affect the Purchaser’s ability to perform its
obligations to purchase the Purchased Assets and complete the transactions
contemplated by this Agreement, and, to the knowledge of the Purchaser, no state
of facts exists which could constitute the basis of any such action, suit,
claim, arbitration, judgment, investigation or proceeding;     (d)   neither the
execution of this Agreement nor the completion of the transactions contemplated
hereby will constitute a breach of, default under, or acceleration of any
obligation under, or constitute any event which, with the giving of notice or
lapse of time or otherwise, would constitute a breach of, default under, or
acceleration of any obligation under any indenture, mortgage, deed of trust or
other agreement to which the Purchaser is a party or by which the Purchaser is
bound or to which any of the Purchaser’s assets are subject;     (e)   no
consent or approval of or registration, declaration or filing with, any
governmental commission, board, court or other regulatory body is required for
the execution or delivery of this Agreement by the Purchaser, the validity or
enforceability of this Agreement against the Purchaser, or the performance by
the Purchaser of any of its obligations hereunder; and     (f)   the Purchaser
is not a non-Canadian within the meaning of the Investment Canada Act (Canada).

ARTICLE 9
CONDITIONS PRECEDENT

9.1   Purchaser’s Conditions Precedent

     The Purchaser’s obligation to complete the transactions contemplated by
this Agreement is subject to satisfaction of the following conditions, each of
which is for the sole benefit of the Purchaser and may be waived by the
Purchaser giving notice in writing to QLT of such waiver at or before the time
provided for satisfaction thereof:

  (a)   on or before 5:00 p.m. (Vancouver time) on August 7, 2008, the Purchaser
shall have reached agreement with QLT in writing on the form of the QLT Security
Documents in accordance with Section 4.5; and     (b)   on or before 5:00 p.m.
(Vancouver time) on August 7, 2008, the Purchaser shall have obtained financing
for the Purchased Assets on terms and conditions acceptable to the Purchaser in
its sole discretion.



--------------------------------------------------------------------------------



 



-23-



The Purchaser agrees to provide QLT and their agents with a weekly update on its
progress in satisfying the above conditions. If any of the conditions set out
above in this Section is neither satisfied nor waived by the Purchaser at or
before the time provided above for satisfaction thereof, then, unless QLT and
the Purchaser otherwise agree in writing, neither QLT nor the Purchaser shall
have any further obligation to complete the transactions contemplated by this
Agreement, and the Deposit and interest thereon shall be returned to the
Purchaser in accordance with Section 2.3(b), without prejudice to any other
rights of the parties under or pursuant to this Agreement.

9.2   Purchaser’s Closing Conditions

     The Purchaser’s obligation to complete the transactions contemplated by
this Agreement is subject to satisfaction of the following conditions, each of
which is for the sole benefit of the Purchaser and may be waived by the
Purchaser giving notice in writing to QLT of such waiver at or before the time
provided for satisfaction thereof:

  (a)   at the time for commencement of closing on the Closing Date, the
representations and warranties of QLT contained in Section 8.1, save as
contemplated herein and subject to Section 8.2, shall be true on and as of the
Closing Date in all material respects with the same effect as though such
representations and warranties had been made on and as of the Closing Date; and
    (b)   at the time for commencement of closing on the Closing Date, all of
the covenants and agreements of QLT to be performed at or before such time
pursuant to this Agreement shall have been duly performed in all material
respects.

If any of the conditions set out above in this Section is neither satisfied nor
waived by the Purchaser at or before the time provided above for satisfaction
thereof, then, unless QLT and the Purchaser otherwise agree in writing, the
Purchaser shall either:

  (c)   complete the transactions contemplated by this Agreement notwithstanding
the non-satisfaction of the condition or conditions, in which event such
completion shall constitute a waiver of such condition or conditions to the
extent not satisfied as conditions of closing, but any such waiver and
completion shall be without prejudice to any of the Purchaser’s other rights
under this Agreement; or     (d)   by notice in writing to QLT, elect not to
complete the transactions contemplated by this Agreement, in which event the
Deposit plus accrued interest shall be returned to the Purchaser in accordance
with Section 2.3(c), without prejudice to any other rights of the Purchaser
under or pursuant to this Agreement.

9.3   Satisfaction of Conditions Precedent

     The Purchaser will use all reasonable commercial efforts to facilitate the
satisfaction of the conditions set forth in Sections 9.1 and 9.2.
9.4 Vendors’ Condition Precedent
     QLT’s obligation to complete the transactions contemplated by this
Agreement is subject to satisfaction of the following condition, which is for
the sole benefit of QLT and may be waived by QLT giving notice in writing to the
Purchaser of such waiver at or before the time provided for satisfaction
thereof, namely, that on or before 5:00 p.m. (Vancouver time) on August 7, 2008,



--------------------------------------------------------------------------------



 



-24-

QLT shall have reached agreement with the Purchaser in writing on the form of
the QLT Security Documents in accordance with Section 4.5. If this condition is
neither satisfied nor waived by QLT at or before the time provided above for
satisfaction thereof, then, unless QLT and the Purchaser otherwise agree in
writing, neither QLT nor the Purchaser shall have any further obligation to
complete the transactions contemplated by this Agreement, and the Deposit and
interest thereon shall be returned to the Purchaser in accordance with
Section 2.3(b), without prejudice to any other rights of the parties under or
pursuant to this Agreement.

9.5   Vendors’ Closing Conditions

     QLT’s obligation to complete the transactions contemplated by this
Agreement is subject to satisfaction of the following conditions, each of which
is for the sole benefit of QLT and may be waived by QLT giving notice in writing
to the Purchaser of such waiver at or before the time provided for satisfaction
thereof:

  (a)   at the time for commencement of closing on the Closing Date, the
representations and warranties of the Purchaser contained in Section 8.4 shall
be true on and as of the Closing Date in all material respects with the same
effect as though such representations and warranties had been made on and as of
the Closing Date; and     (b)   at the time for commencement of closing on the
Closing Date, all of the covenants and agreements of the Purchaser to be
performed at or before such time pursuant to this Agreement shall have been duly
performed in all material respects.

If any of the conditions set out above in this Section is neither satisfied nor
waived by QLT at or before the time provided above for satisfaction thereof,
then, unless QLT and the Purchaser otherwise agree in writing, QLT shall either:

  (c)   complete the transactions contemplated by this Agreement notwithstanding
the non-satisfaction of the condition or conditions, in which event such
completion shall constitute a waiver of such condition or conditions to the
extent not satisfied as conditions of closing, but any such waiver and
completion shall be without prejudice to any of QLT’s other rights under this
Agreement; or     (d)   by notice in writing to the Purchaser, elect not to
complete the transactions contemplated by this Agreement, in which event the
Deposit plus accrued interest shall be paid to QLT in accordance with
Section 2.3(d), without prejudice to any other rights of QLT under or pursuant
to this Agreement.

9.6   Nature of Conditions

     The Vendors and the Purchaser acknowledge and agree that although the
obligations of the parties to complete the transactions contemplated by this
Agreement are subject to satisfaction or waiver of the conditions set forth in
Sections 9.1, 9.2, 9.4 and 9.5, those conditions are not conditions to there
being a binding agreement between the parties, and until the time limited for
satisfaction or waiver of such conditions has expired, this Agreement is not
void, voidable, revocable or, except for default or as otherwise expressly
provided in this Agreement, capable of being terminated, by any of the parties
hereto, by reason only that any such condition has been neither satisfied nor
waived. Without limiting the generality of the foregoing, each party
acknowledges the receipt of $10.00 and other good and valuable consideration
paid by the other parties in consideration of the recipient not revoking its
execution and delivery of this Agreement,



--------------------------------------------------------------------------------



 



-25-

except for default or as otherwise expressly provided in this Agreement, while
this Agreement remains subject to the conditions set forth in Sections 9.1, 9.2,
9.4 and 9.5.
ARTICLE 10
CLOSING

10.1   Closing

     Unless otherwise agreed between the Vendors’ Solicitors and the Purchaser’s
Solicitors, the closing of the purchase and sale of the Purchased Assets shall
commence a 9:00 a.m. (Vancouver time) on the Closing Date in the offices of the
Vendors’ Solicitors, at 25th Floor, 700 West Georgia Street, Vancouver, British
Columbia.

10.2   Vendors’ Closing Documents

     Before the Closing Date, QLT will deliver to the Purchaser’s Solicitors, to
be held in escrow as hereinafter provided, the following:

  (a)   a transfer to the Purchaser of QLT’s beneficial interest in the
Properties duly executed by QLT;     (b)   [not used]     (c)   the Assignment
of Leases, duly executed by QLT;     (d)   the Assignment of Approved Service
Contracts, duly executed by QLT;     (e)   the QLT Lease, duly executed by QLT
as tenant;     (f)   a bill of sale absolute conveying to the Purchaser the
Included Chattels and the interest of QLT in the Project Documents to the extent
such interest is transferrable, duly executed by QLT;     (g)   a certificate
dated the Closing Date of a responsible officer of QLT having knowledge of the
facts certifying that to the knowledge of such officer the representations and
warranties set out in Section 8.1 are true and correct as at the Closing Date in
all material respects and that the Vendors’ covenants and agreements to be
observed or performed before the closing on the Closing Date pursuant to this
Agreement have been duly observed and performed in all material respects, in
each case with particulars of any applicable exceptions;     (h)   a statement
of adjustments approved by QLT;     (i)   agreements between QLT and the
Nominees as follows:

  (i)   an agreement between QLT and the Lot F Nominee, duly executed by QLT and
the Lot F Nominee, containing a written direction from QLT to the Lot F Nominee
that, from and after the Closing Date, the Lot F Nominee will hold legal title
to the Lot F Property in trust for the Purchaser, containing a release by the
Lot F Nominee of all claims against QLT under the Lot F Declaration of Trust,
and terminating the Lot F Declaration of Trust; and



--------------------------------------------------------------------------------



 



-26-



  (ii)   an agreement between QLT and the Lot 1 Nominee, duly executed by QLT
and the Lot 1 Nominee, containing a written direction from QLT to the Lot 1
Nominee that, from and after the Closing Date, the Lot 1 Nominee will hold legal
title to the Lot 1 Property in trust for the Purchaser, containing a release by
the Lot 1 Nominee of all claims against QLT under the Lot 1 Declaration of
Trust, and terminating the Lot 1 Declaration of Trust;”;

  (j)   resolutions of the directors of the Lot F Nominee authorizing the
transfer of the Shares in the capital stock of the Lot F Nominee to the
Purchaser, the registration of such Shares in the name of the Purchaser and the
issuance of a new share certificate representing such Shares in the name of the
Purchaser;     (k)   resolutions of the directors of the Lot 1 Nominee
authorizing the transfer of the Shares in the capital stock of the Lot 1 Nominee
to the Purchaser, the registration of such Shares in the name of the Purchaser
and the issuance of a new share certificate representing such Shares in the name
of the Purchaser;     (l)   the share certificate(s) representing all the Shares
in the capital stock of the Lot F Nominee, duly endorsed for transfer to the
Purchaser and duly executed share certificates in the name of the Purchaser
representing all such Shares;     (m)   the share certificate(s) representing
all the Shares in the capital stock of the Lot 1 Nominee, duly endorsed for
transfer to the Purchaser and duly executed share certificates in the name of
the Purchaser representing all such Shares;     (n)   resignations in writing of
the current directors and officers of each of the Nominees;     (o)   minute
books for the Nominees (to the extent not previously delivered to the
Purchaser’s Solicitors) and the seals of the Nominees;     (p)   a notice from
QLT, the Lot F Nominee and the Purchaser to the Tenants giving notice of the
sale of the Shares in the capital of the Lot F Nominee, the Lot F Property and
the Building and directing that rent and all other amounts payable to the
Landlord under the Leases be paid to the Purchaser or as the Purchaser may
direct, duly executed by QLT;     (q)   the Estoppel Certificates required
pursuant to Section 4.3 (and, if required, the Replacement Estoppel
Certificates); and     (r)   such further documents, certificates and assurances
of QLT as may be requisite in the reasonable opinion of the Purchaser’s
Solicitors to complete the transactions contemplated by this Agreement and for
more perfectly and absolutely assigning, transferring, assuring to and vesting
in the Purchaser, title to the Purchased Assets, free and clear from all claims,
liens, charges, encumbrances and caveats other than the Permitted Encumbrances,
provided that the Purchaser’s Solicitors have prepared and delivered them to the
Vendors’ Solicitors at least five (5) Business Days prior to the Closing Date.



--------------------------------------------------------------------------------



 



-27-



10.3   Purchaser’s Closing Documents

     Before the Closing Date, the Purchaser will deliver to Vendors’ Solicitors,
to be held in escrow as hereinafter provided, the following:

  (a)   the Assignment of Leases, duly executed by the Purchaser;     (b)   the
Assignment of Approved Service Contracts, duly executed by the Purchaser;    
(c)   the bill of sale absolute referred to in Section 10.2(f) which requires
execution by the Purchaser, duly executed by the Purchaser;     (d)   the GST
Certificate, duly executed by the Purchaser;     (e)   a general indemnity from
the Purchaser in favour of Vendors with respect to matters arising from and
after the Closing Date in respect of the obligations assumed by the Purchaser in
Section 4.2 and in the documents referred to in Sections 10.3(a), (b), (c) and
(d) above;     (f)   a certificate dated the Closing Date of a responsible
officer of the Purchaser having knowledge of the facts certifying that to the
knowledge of such officer the representations and warranties set out in
Section 8.4 are true and correct as at the Closing Date in all material respects
and that the Purchaser’s covenants and agreements to be observed or performed
before the closing on the Closing Date pursuant to this Agreement have been duly
observed and performed in all material respects, in each case with particulars
of any applicable exceptions;     (g)   a statement of adjustments approved by
the Purchaser;     (h)   resolutions of the new shareholder of the Lot F Nominee
appointing new directors of the Lot F Nominee;     (i)   resolutions of the new
shareholder of the Lot 1 Nominee appointing new directors of the Lot 1 Nominee;
    (j)   resolutions of the new directors of the Lot F Nominee appointing new
officers of the Lot F Nominee and changing the registered and records office for
the Lot F Nominee to an office other than the Vendors’ Solicitors;     (k)  
resolutions of the new directors of the Lot 1 Nominee appointing new officers of
the Lot 1 Nominee and changing the registered and records office for the Lot 1
Nominee to an office other than the Vendors’ Solicitors;     (l)   such duly
executed documents as are required for filing in the office of the Registrar of
Companies (British Columbia) to effect a change of the directors of each of the
Nominees and the registered and records offices for each of the Nominees from
the current directors and the current registered and records offices for the
Nominees to the new directors appointed for each of the Nominees and to new
registered and records offices for each of the Nominees selected by the
Purchaser;



--------------------------------------------------------------------------------



 



-28-



  (m)   the QLT Lease, duly executed by the Purchaser and the Lot F Nominee as
landlord;     (n)   a notice from QLT, the Lot F Nominee and the Purchaser to
the Tenants giving notice of the sale of the Shares in the capital of the Lot F
Nominee, the Lot F Property and the Building and directing that rent and all
other amounts payable to the Landlord under the Leases be paid to the Purchaser
or as the Purchaser may direct, duly executed by the Lot F Nominee and the
Purchaser;     (o)   the QLT Security Documents, duly executed by the Purchaser,
the Nominees and third parties as applicable; and     (p)   such further
documents, certificates and assurances of the Purchaser as may be requisite in
the reasonable opinion of the Vendors’ Solicitors to complete the transactions
contemplated by this Agreement, provided that the Vendors’ Solicitors have
prepared and delivered them to the Purchaser’s Solicitors at least five
(5) Business Days prior to the Closing Date.

10.4   Form of Documents

     All documents referred to in Sections 10.2 and 10.3 shall be in form and
substance satisfactory to the solicitors for the party entitled to delivery
thereof, acting reasonably, and shall be agreed to not less than five
(5) Business Days prior to the Closing Date.

10.5   Payment in Trust

     On or before the Closing Date, the Purchaser will pay to the Purchaser’s
Solicitors in trust the amount due to QLT pursuant to Section 2.2(c), as
adjusted pursuant to Article 6, together with any other amounts payable by the
Purchaser or the Purchaser’s Solicitors on or after the Closing Date pursuant to
this Agreement under Sections 10.11, 11.5 and, if applicable, 11.8, less the
amount to be advanced to the Purchaser on the Closing Date under any mortgage
financing arranged by the Purchaser with third parties.

10.6   Registration

     Forthwith following the payment in Section 10.5 and after receipt by the
Purchaser’s Solicitors of the documents referred to in Section 10.2 and after
receipt by the Vendors’ Solicitors of the documents referred to in Section 10.3,
and subject to the requirements of Section 10.12 being satisfied, if applicable:

  (a)   the Purchaser will cause the Purchaser’s Solicitors to file in the LTO
on the Closing Date any first mortgage security documents applicable to any
mortgage financing arranged by the Purchaser with third parties, such financing,
in the case of the Lot F Property, not to exceed $33,000,000.00 in principal
amount, and in the case of the Lot 1 Property, not to exceed $5,500,000.00 in
principal amount, concurrently with the filings referred to in Sections 10.6(c)
and (c);     (b)   QLT will cause the Vendors’ Solicitors to file in the LTO on
the Closing Date the QLT Mortgage, concurrently with and so as to follow
immediately the filings referred to in Sections 10.6(a); and



--------------------------------------------------------------------------------



 



-29-



  (c)   if QLT elects to register the QLT Lease, QLT will cause the Vendors’
Solicitors to file in the LTO on the Closing Date the QLT Lease or the Short
Form QLT Lease, as applicable, concurrently with and so as to immediately follow
the filings referred to in Sections 10.6(a) and (b);

the intent being that the documents referred to in Sections 10.6 (a), (b) and
(c) (if applicable) will be filed together as one package.

10.7   Closing

     Forthwith following the filings in the LTO under Section 10.6 and a post
filing for registration check of title for each of the Lot F Property and the
Lot 1 Property in the LTO indicating that the documents so filed have been noted
on the title for the Lot F Property and the Lot 1 Property, as applicable, as
pending registrations, and indicating that in the normal course of LTO
procedures:

  (a)   the first mortgage security documents applicable to any mortgage
financing arranged by the Purchaser that have been filed for registration in the
LTO pursuant to Section 10.6(a) will be registered subject only to the Permitted
Encumbrances and any other charges granted by or claimed through the Purchaser;
    (b)   the QLT Mortgage will be registered against title to the Lot F
Property and the Lot 1 Property as follows:

  (i)   in the case of the Lot F Property, subject only to Permitted
Encumbrances and first mortgage financing of the Purchaser not to exceed
$33,000,000.00 in principal amount; and     (ii)   in the case of the Lot 1
Property, subject only to Permitted Encumbrances and first mortgage financing of
the Purchaser not to exceed $5,500,000.00 in principal amount; and

  (c)   if QLT elects to register the QLT Lease, the QLT Lease or the Short
Form QLT Lease, as applicable, will be registered against title to Lot F,
subject to no encumbrances except the Permitted Encumbrances, security documents
for first mortgage financing of the Purchaser not to exceed $33,000,000.00 in
principal amount, and the QLT Mortgage;

the Purchaser will cause the Purchaser’s Solicitors to deliver to the Vendors’
Solicitors in trust on the Closing Date a wire transfer payable to the Vendors’
Solicitors in trust for the amount due to QLT pursuant to Section 2.2(c), as
adjusted pursuant to Article 6, and after receipt by the Vendors’ Solicitors of
such payment, the Purchaser’s Solicitors will be entitled to release the
documents referred to in Section 10.2 to the Purchaser, the Vendors’ Solicitors
will be entitled to release such payment and the documents referred to in
Section 10.3 to QLT, and the Vendors’ Solicitors will be entitled to (and will
be directed by the parties to) pay to QLT the Deposit and to release to the
Purchaser all interest earned on the Deposit

10.8   Concurrent Requirements

     It is a condition of this Agreement that all requirements of Sections 10.5
to 10.7 are concurrent requirements and it is specifically agreed that nothing
will be completed on the Closing



--------------------------------------------------------------------------------



 



-30-

Date until everything required to be paid, executed and delivered on the Closing
Date has been so paid, executed and delivered and until the Purchaser’s
Solicitors have satisfied themselves as to registration and priority in
accordance with Section 10.7(a) of any security documents applicable to any
mortgage financing arranged by the Purchaser that have been filed for
registration in the LTO in accordance with Section 10.6(a), the Vendors’
Solicitors have satisfied themselves as to registration and priority of the QLT
Mortgage in accordance with Section 10.7(b), and, if QLT elects to register the
QLT Lease, the Vendors’ Solicitors have satisfied themselves as to registration
and priority of the QLT Lease or the Short Form QLT Lease, as applicable, in
accordance with Section 10.7(c).

10.9   Discharge of Encumbrances

     If on the Closing Date there are any judgments, liens, claims of lien or
any other financial charges against title to the Purchased Assets which are not
Permitted Encumbrances, QLT will not be required to clear the title to the
Purchased Assets prior to the receipt of the net sales proceeds of the Purchased
Assets, but will be obligated to do so forthwith following receipt of such net
sales proceeds and, in that event, the Purchaser’s Solicitors may pay the net
sales proceeds to the Vendors’ Solicitors on the condition that the Vendors’
Solicitors undertake to forthwith pay off and discharge any such judgment, lien,
claim of lien or other financial charge.

10.10   Delivery of Project Documents

     QLT will, within two (2) Business Days after of the Closing Date, deliver
to the Purchaser or as the Purchaser may direct, to the extent not previously
delivered:

  (a)   the original Project Documents;     (b)   keys and master keys to all
units and facilities of the Properties.

10.11   Goods and Services and Social Services Tax

  (a)   The Purchaser represents and warrants that it will on the Closing Date
be registered under Subdivision (d) of Division V of Part IX of the Excise Tax
Act and will on the Closing Date provide QLT with a certificate (the “GST
Certificate”) stating that the Purchaser is registered with Canada Revenue
Agency for the purposes of goods and services tax (“GST”) and setting out its
GST registration number.     (b)   The Purchaser agrees that, if and to the
extent required under Part IX of the Excise Tax Act, it will remit directly to
Canada Revenue Agency any tax that may be exigible under Part IX of the Excise
Tax Act in respect of the purchase and sale of the Purchased Assets. Such tax
shall be payable by the Purchaser in addition to the Purchase Price.     (c)  
The Purchaser agrees that it will remit directly to the Minister of Finance any
tax that may be exigible under the Social Service Tax Act (British Columbia) in
respect of the purchase and sale of the Included Chattels. Such tax shall be
payable by the Purchaser in addition to the Purchase Price.     (d)   The
Purchaser will pay any amount required to be paid by the Purchaser pursuant to
Section 10.11(b) or Section 10.11(c) to the Purchaser’s Solicitors in trust on
or before the Closing Date and the Purchaser’s Solicitors will undertake to the



--------------------------------------------------------------------------------



 



-31-

      Vendors’ Solicitors to make the payment as required forthwith upon
completion of closing as contemplated in Section 10.7.

10.12   Purchaser Financing

     If the Purchaser is relying on a new mortgage financing (other than the QLT
Mortgage) to finance a portion of the Purchase Price, the Purchaser, while still
required to pay the amount due to QLT pursuant to Section 2.2(c), as adjusted
pursuant to Article 6, in accordance with Section 10.7 and, if applicable,
Section 11.8, may wait to pay such amount to QLT until after the first mortgage
security documents applicable to such new mortgage financing have been lodged
for registration in the LTO in accordance with Sections 10.6(a) and 10.7(a), but
only if, before such lodging, the Purchaser has:

  (a)   made payment into trust in accordance with Section 10.5, and such funds
paid into trust, together with the anticipated proceeds of the new mortgage
financing, are sufficient to enable the Purchaser’s Solicitors to pay the
amounts required to be paid by them on or after the Closing Date under this
Agreement (including any amounts payable under Sections 10.7, 10.11, 11.5 and,
if applicable, 11.8);     (b)   fulfilled all the new mortgagee’s conditions for
funding except the lodging for registration in the LTO of the first mortgage
security documents applicable to such new mortgage financing; and     (c)   made
available to the Vendors’ Solicitors, an undertaking of the Purchaser’s
Solicitors satisfactory to the Vendors’ Solicitors acting reasonably, to pay the
amounts required to be paid by the Purchaser’s Solicitors on or after the
Closing Date under this Agreement (including amounts payable under
Sections 10.7, 10.11, 11.5 and, if applicable, 11.8), upon the lodging for
registration in the LTO of the first mortgage security documents applicable to
such new mortgage financing and the advance by the new mortgagee of the mortgage
proceeds.

ARTICLE 11
GENERAL

11.1   Further Assurances

     Each of the parties shall execute and deliver all such further documents
and do such further acts and things as may be reasonably required from time to
time to give effect to this Agreement.

11.2   Survival

     All of the representations, warranties, covenants and agreements of the
Vendors and the Purchaser contained in this Agreement will survive the closing
of the purchase and sale of the Purchased Assets contemplated by this Agreement
for a period of twenty-four (24) months following the Closing Date.

11.3   Entire Agreement

     This Agreement and the agreements and instruments to be executed and
delivered by the parties pursuant to this Agreement constitute the entire
agreement between the Vendors and the Purchaser pertaining to the purchase and
sale of the Purchased Assets and the other transactions



--------------------------------------------------------------------------------



 



-32-

     contemplated by this Agreement and supersede all prior agreements and
undertakings, negotiations and discussions, whether oral or written, of the
Vendors and the Purchaser pertaining to the purchase and sale of the Purchased
Assets and the other transactions contemplated by this Agreement, and there are
no warranties, representations, covenants or agreements between the Vendors and
Purchaser pertaining to the purchase and sale of the Purchased Assets except as
set forth herein and in such agreements and instruments.

11.4   Notices

     Any notice, document or communication required or permitted to be given
hereunder shall be in writing and delivered by hand or sent by facsimile to the
party to which it is to be given as follows:
To QLT and, until after closing, the Nominees:
QLT Inc.
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
Attention: Cameron Nelson
Fax No.: (604) 707-7253
with a copy to:
Farris, Vaughan, Wills & Murphy LLP
25th Floor, 700 West Georgia Street
Vancouver, British Columbia
V7Y 1B3
Attention: Paul S. Richardson
Fax No.: (604) 661-9349
To the Purchaser and, after closing, to the Nominees:
Discovery Parks Holdings Inc.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
Attention: Tom Douglas
Fax No.: (604) 734-7278



--------------------------------------------------------------------------------



 



-33-

with a copy to:
Fraser Milner Casgrain LLP
15th Floor, 1040 West Georgia Street
Vancouver, British Columbia
V6E 4H8
Attention: John Third
Fax No.: (604) 683-5214
or to such other address or fax number as any party may in writing advise. Any
notice, document or communication will be deemed to have been given when
delivered, if delivered, and on the following Business Day after transmission if
sent by facsimile.

11.5   Fees

     Each of the parties will pay its own legal fees. The Purchaser shall pay
all goods and services tax, social services tax, registration fees and property
transfer tax payable in connection with its purchase of the Purchased Assets and
QLT will pay all costs incurred in clearing title thereto as required herein. If
QLT elects to register the QLT Lease, QLT will also pay all registration fees
and property transfer tax in connection with registration of the QLT Lease or
the Short Form QLT Lease, as applicable,.

11.6   Real Estate Commissions

     QLT represents and warrants to the Purchaser that neither QLT nor either of
the Nominees retained any agent, salesman, consultant or other third party in
connection with the sale of the Purchased Assets other than Colliers Macaulay
Nicolls Inc. and covenant and agree with the Purchaser that QLT will cause the
Vendors’ Solicitors to pay the fee payable to Colliers Macaulay Nicolls Inc. in
respect of the sale of the Purchased Assets (for certainty, excluding any
leasing commissions) out of the sale proceeds. The Purchaser represents and
warrants to QLT that it has not retained any agent, salesman, consultant or
other third party in connection with the purchase of the Purchased Assets and
that the Purchaser is not liable to pay any commission to any third party in
respect of such transaction. The Purchaser covenants and agrees to indemnify and
save harmless QLT from and against any real estate commissions, fees or any
other payments that the Purchaser has contracted or is liable to pay in respect
of the purchase of the Purchased Assets.

11.7   Time

    Time shall be of the essence of this Agreement.

11.8   Tender

  (a)   Any tender of documents or money may be made upon the party being
tendered or upon its solicitors and money may be tendered by wire transfer or by
solicitor’s certified cheque or bank draft from an Approved Financial
Institution.     (b)   Subject to Section 11.8(c), but notwithstanding any other
provision of this Agreement, the parties agree that, if the Purchaser is
required by applicable



--------------------------------------------------------------------------------



 



-34-

      legislation to cause the amount set out in Section 2.2(c), as adjusted, to
be paid by electronic or wire transfer of funds, then:

  (i)   the Purchaser will make all commercially reasonable efforts to ensure
that such amount will be transferred to and received by the Vendors’ Solicitors
on or before 3:00 p.m. (Vancouver time) on the Closing Date; and     (ii)   if
for any reason out of the control of the Purchaser (which, for greater
certainty, will not include any event which is a default by the Purchaser under
this Agreement), the Purchaser cannot ensure that such an amount will be
received by the Vendors’ Solicitors on or before the time and date set out in
Section 11.8(b)(i), then subject to Section 11.8(c), the Purchaser will be
entitled to pay such amount on or before 3:00 p.m. (Vancouver time) on the
Business Day next following the Closing Date so long as, in addition to such
amount, the Purchaser also pays to QLT at the same time interest on such amount,
at a rate equal to the Prime Rate plus one percent (1%) per annum, for each day
from and including the Closing Date to but not including the day such payment is
made. “Prime Rate”, as used herein, means that variable annual rate of interest
quoted by the main branch of HSBC Bank Canada, Vancouver, British Columbia, from
time to time as the rate of interest used by it as a reference rate for setting
rates of interest on Canadian dollar loans in Canada repayable on demand and
commonly referred to by such Bank as its “prime rate”.

  (c)   If the Purchaser is relying on a new mortgage financing (other than the
QLT Mortgage) to finance a portion of the Purchase Price, the Purchaser shall
only be entitled pursuant to Section 11.8(b) to pay the amount set out in
Section 2.2(c), as adjusted, on the Business Day next following the Closing Date
if, on the Closing Date, the Purchaser’s Solicitors have in their possession
discharges of the security documents applicable to the Purchaser’s mortgage
financing (other than the QLT Mortgage) duly executed by the mortgagee, and an
amount equal to the registration fees that would be payable on registration in
the LTO of such discharges, and have given the Vendors’ Solicitors an
undertaking satisfactory to the Vendors’ Solicitors acting reasonably to lodge
such documents for registration in the LTO and to pay the registration fees
payable in respect thereof if payment of the amounts set out in Section 2.2(c),
as adjusted, and interest (if applicable) is not made in accordance with
Section 11.8(b) and the security documents applicable to the Purchaser’s
mortgage financing are finally registered in the LTO before they can be
withdrawn from the LTO by the Purchaser’s Solicitors.

11.9   Assignment

     The Purchaser shall not be entitled to assign its rights under this
Agreement without the prior written consent of QLT, which consent may be
arbitrarily withheld. Any approval by QLT of an assignment will be subject to
the Purchaser delivering to QLT a written assumption from the assignee in favour
of the Vendors pursuant to which the assignee assumes all of the obligations of
the Purchaser hereunder. No assignment will relieve the Purchaser of its
liability hereunder.



--------------------------------------------------------------------------------



 



-35-
11.10 Enurement
     This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns permitted in
accordance with Section 11.9.
11.11 Counterparts
     This Agreement may be executed in counterparts and when each party has
executed a counterpart each of such counterparts shall be deemed to be an
original and all of such counterparts when taken together shall constitute one
and the same agreement.
11.12 Execution
     This Agreement may be executed and delivered by facsimile.
11.13 Amendment and Restatement
     This Agreement amends and restates the Original Sale and Purchase
Agreement, and this Agreement shall take effect as provided at the top of page 1
of this Agreement at which time this Agreement shall govern the relationship
between the parties hereto with respect to the subject matters of this
Agreement, on the terms and conditions contained herein.
11.14 Conditions Precedent
     For greater certainty:

  (a)   the Purchaser hereby gives notice that all the conditions that have from
time to time been set out in any of Sections 9.1(a), (a.1) and (b) of the
documents that comprise the Original Sale and Purchase Agreement, with the
exception only of the conditions set out in Sections 9.1(a) and (b) of this
Agreement, have been either satisfied or waived, and QLT hereby acknowledges
receipt of such notice; and     (b)   QLT hereby gives notice that all the
conditions that have from time to time been set out in Section 9.4(a) of the
documents that comprise the Original Sale and Purchase Agreement, with the
exception only of the condition set out in Section 9.4 of this Agreement, have
been satisfied or waived, and the Purchaser hereby acknowledges receipt of such
notice.

 



--------------------------------------------------------------------------------



 



-36-
     IN WITNESS WHEREOF this Agreement has been executed as of the day and year
first above written.

          QLT INC.
      Per:   /s/ Robert L. Butchofsky         560677 B.C. LTD.
      Per:   /s/ Robert L. Butchofsky         630321 B.C. LTD.
      Per:   /s/ Robert L. Butchofsky         DISCOVERY PARKS HOLDINGS INC.
      Per:   /s/ Mark Betteridge                      

 



--------------------------------------------------------------------------------



 



         

A-1
SCHEDULE A
ASSIGNMENT OF APPROVED SERVICE CONTRACTS
THIS AGREEMENT made as of the ___ day of ___________, 2008.
     BETWEEN:
QLT INC.
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
(the “Vendor”)
     AND:
DISCOVERY PARKS HOLDINGS INC.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
(the “Purchaser”)
     WHEREAS by an agreement (the “Purchase Agreement”) dated for reference •,
2008 between the Vendor and the Purchaser, the Vendor agreed to sell and the
Purchaser agreed to purchase certain interests in the lands and premises at 887
Great Northern Way, Vancouver, British Columbia on the terms and conditions set
forth in the Purchase Agreement.
     NOW THEREFORE THIS ASSIGNMENT WITNESSES that in consideration of the mutual
covenants herein contained and other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged by each of the parties)
the Vendor and the Purchaser covenant and agree as follows:
1. Definitions
     In this Assignment:

  (c)   terms which are defined in the Purchase Agreement which are used and
capitalized in this Assignment shall have the respective meanings specified in
the Purchase Agreement except as otherwise defined herein;     (d)   “Approved
Service Contracts” means the service contracts described in Exhibit A hereto;
and     (e)   “Closing Date” means •, 2008.

 



--------------------------------------------------------------------------------



 



A-2
2. Assignment
     Subject to paragraph 4, the Vendor hereby absolutely assigns, transfers and
sets over unto the Purchaser:

  (a)   all of the Vendor’s right, title and interest in and to the Approved
Service Contracts;     (b)   any and all payments due or accruing due or at any
time after the Closing Date to become due to the Vendor under the Approved
Service Contracts; and     (c)   the benefit of all warranties and covenants
made or given by the parties to the Approved Service Contracts other than the
Vendor;

with full power and authority to sue for damages for breach of any warranty or
covenant or for specific performance of covenants in the name of the Vendor.
3. Assumption
     As of the Closing Date, the Purchaser does hereby assume those obligations
of the Vendor under the Approved Service Contracts which are to be observed or
performed on or after the Closing Date and which did not arise directly or
indirectly as a result of a default by the Vendor occurring prior to the Closing
Date (which obligations are herein called the “Assumed Obligations”) and
covenants and agrees with the Vendor that from and including the Closing Date,
the Purchaser will observe and perform all the Assumed Obligations and will
indemnify and save harmless the Vendor from and against any and all liabilities
of every nature and kind with respect to any non-performance or non-observance
by the Purchaser, or any persons claiming through or under the Purchaser, of the
Assumed Obligations. It is specifically understood and agreed by the Vendor that
the Purchaser does not assume any obligations other than the Assumed Obligations
nor does the Purchaser agree to indemnify or save harmless with respect to any
of the obligations other than the Assumed Obligations.
4. Third Party Consents
     If any consent, approval, release or waiver of a third party (herein called
the “Required Consent”) is required to permit the assignment and transfer by the
Vendor to the Purchaser of any of the Approved Service Contracts:

  (a)   the assignment and transfer of any applicable Approved Service Contract
in respect of which the Required Consent has not been received on the Closing
Date will not be effective until the applicable Required Consent has been
received;     (b)   until such time, the Approved Service Contract in respect of
which the Required Consent is required will be held by the Vendor in trust and
as bare trustee for the benefit of the Purchaser;     (c)   such transfer and
assignment shall take effect immediately upon the Required Consent being given;
and

 



--------------------------------------------------------------------------------



 



A-3

  (d)   until such time, the Vendor and the Purchaser shall use their
commercially reasonable efforts to obtain the Required Consent.

Nothing in this paragraph 4 shall relieve any of the parties from their
respective obligations under paragraphs 3, 5, and 6 of this Assignment, and the
provisions of paragraphs 3, 5 and 6 shall have effect as of the Closing Date as
if all Required Consents to the assignment and transfer of the Approved Service
Contracts had been given as of the Closing Date.
5. Further Assurances
     Each of the parties shall at all times hereafter execute and deliver all
such further documents and instruments and shall do such further acts and things
as may be reasonably required to give full effect to this Assignment.
6. Indemnity
     The Vendor covenants and agrees with the Purchaser that the Vendor will
indemnify and save harmless the Purchaser from and against all obligations which
were to be observed or performed by the Vendor under the Approved Service
Contracts prior to the Closing Date and against any and all liabilities of every
nature and kind under the Approved Service Contracts arising from any default of
the Vendor thereunder occurring prior to the Closing Date. The foregoing
indemnity will cease to be of any force or effect on that date which is twelve
(12) months following the Closing Date (except in respect of any claims written
notice of which has been delivered to the Vendor prior to such date).
7. Governing Law
     This Assignment shall be governed by and construed in accordance with the
laws of the Province of British Columbia and of Canada applicable to the
Province of British Columbia.
8. Enurement
     This Assignment shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.
9. Counterparts
     This Assignment may be executed in counterparts and when each party has
executed a counterpart each of such counterparts shall be deemed to be an
original and all of such counterparts when taken together shall constitute one
and the same agreement.

 



--------------------------------------------------------------------------------



 



A-4

10.   Execution

     This Assignment may be executed and delivered by facsimile.
     IN WITNESS WHEREOF this Assignment has been executed as of the day and year
first above written.

            QLT INC.
      Per:                 DISCOVERY PARKS HOLDINGS INC.
      Per:                      

 



--------------------------------------------------------------------------------



 



         

A-5
EXHIBIT A
[Description of Approved Service Contracts]

 



--------------------------------------------------------------------------------



 



B-1
SCHEDULE B
ASSIGNMENT OF LEASES
THIS AGREEMENT made as of the ___ day of ________, 2008.
BETWEEN:
QLT INC.
887 Great Northern Way
Vancouver, British Columbia
V5T 4T5
(the “Vendor”)
AND:
DISCOVERY PARKS HOLDINGS INC.
910-1111 Melville Street
Vancouver, British Columbia
V6E 3V6
(the “Purchaser”)
     WHEREAS by an agreement (the “Purchase Agreement”) dated for reference •,
2008 between the Vendor and the Purchaser, the Vendor agreed to sell and the
Purchaser agreed to purchase certain interests in the lands and premises at 887
Great Northern Way, Vancouver, British Columbia on the terms and conditions set
forth in the Purchase Agreement.
     NOW THEREFORE THIS ASSIGNMENT WITNESSES that in consideration of the mutual
covenants herein contained and other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged by each of the parties)
the Vendor and the Purchaser covenant and agree as follows:
1. Definitions
     In this Assignment:

  (a)   terms which are defined in the Purchase Agreement which are used and
capitalized in this Assignment shall have the respective meanings specified in
the Purchase Agreement except as otherwise defined herein;     (b)   “Closing
Date” means •, 2008;     (c)   “Leases” means the leases described in Exhibit A
hereto; and     (d)   “Tenants” means the tenants under the Leases.

 



--------------------------------------------------------------------------------



 



B-2
2. Assignment
     The Vendor hereby absolutely assigns, transfers and sets over unto the
Purchaser:

  (a)   all of the Vendor’s right, title and interest in and to the Leases and
the reversions thereof;     (b)   any and all rents or other payments due or
accruing due or at any time on and after the Closing Date become due under the
Leases or any extensions or renewals thereof;     (c)   the benefit of all
guarantees and indemnities of the Leases; and     (d)   the benefit of all
covenants by the Tenants or any covenantor of any of the Leases;

with full power and authority to demand, collect, sue for, distrain for,
recover, receive and give receipts for all rents and other moneys payable
thereunder to enforce payment thereof or performance of covenants in the name of
the Vendor.
3. Assumption
     As of the Closing Date, the Purchaser does hereby assume those obligations
of the Vendor under the Leases which are to be observed or performed on or after
the Closing Date and which did not arise directly or indirectly as a result of a
default by the Vendor occurring prior to the Closing Date (which obligations are
herein called the “Assumed Obligations”) and covenants and agrees with the
Vendor that from and including the Closing Date, the Purchaser will observe and
perform all the Assumed Obligations and will indemnify and save harmless the
Vendor from and against any and all liabilities of every nature and kind with
respect to any non-performance or non-observance by the Purchaser, or any
persons claiming through or under the Purchaser, of the Assumed Obligations. It
is specifically understood and agreed by the Vendor that the Purchaser does not
assume any obligations other than the Assumed Obligations nor does the Purchaser
agree to indemnify or save harmless with respect to any of the obligations other
than the Assumed Obligations.
4. Further Assurances
     Each of the parties shall at all times hereafter execute and deliver all
such further documents and instruments, including, without limitation,
agreements with Tenants covering the assumption by the Purchaser of the Assumed
Obligations, and shall do such further acts and things as may be reasonably
required to give full effect to this Assignment.
5. Indemnity
     The Vendor covenants and agrees with the Purchaser that the Vendor will
indemnify and save harmless the Purchaser from and against all obligations which
were to be observed or performed by the Vendor under the Leases prior to the
Closing Date and against any and all liabilities of every nature and kind under
the Leases arising from any default of the Vendor

 



--------------------------------------------------------------------------------



 



B-3
thereunder occurring prior to the Closing Date. The foregoing indemnity will
cease to be of any force or effect on that date which is twelve (12) months
following the Closing Date (except in respect of any claims written notice of
which has been delivered to the Vendor prior to such date).
6. Governing Law
     This Assignment shall be governed by and construed in accordance with the
laws of the Province of British Columbia and of Canada applicable in the
Province of British Columbia.
7. Enurement
     This Assignment shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.
8. Counterparts
     This Assignment may be executed in counterparts and when each party has
executed a counterpart each of such counterparts shall be deemed to be an
original and all of such counterparts when taken together shall constitute one
and the same agreement.
9. Execution
     This Assignment may be executed and delivered by facsimile.
     IN WITNESS WHEREOF this Assignment has been executed as of the day and year
first above written.

            QLT INC.
      Per:                           DISCOVERY PARKS HOLDINGS INC.
      Per:                      

 



--------------------------------------------------------------------------------



 



         

B-4
EXHIBIT A
[Description of Leases]

 



--------------------------------------------------------------------------------



 



C-1
SCHEDULE C
LANDS AND REGISTERED CHARGES
LOT F PROPERTY — 877 GREAT NORTHERN WAY

      Legal Description   Permitted Encumbrances
City of Vancouver
  Right of Way 459460M
Parcel Identifier 024-175-650
  Undersurface Rights 481915M
Lot F, District Lot 264A and
  Covenant BM161486
District Lot 2037, Group 1
  Covenant BN334036
New Westminster District
  Covenant BW46704
Plan LMP38193
  Statutory Right of Way BW46705

LOT 1 PROPERTY — 801 GREAT NORTHERN WAY

      Legal Description   Permitted Encumbrances
City of Vancouver
  Right of Way 459460M
Parcel Identifier 025-102-419
  Undersurface Rights 481915M
Lot 1, District Lots 264A and 2037
  Covenant BN316004
Group 1
  Covenant BR180931
New Westminster District
  Covenant BR180945
Plan LMP50588
  Statutory Right of Way BR180946
 
  Restrictive Covenant BR226615
 
  Easement BR226616
 
  Covenant BV108681
 
  Statutory Right of Way BV108682
 
  Statutory Right of Way BV108683
 
  Equitable Charge BV108684
 
  Covenant BV108686
 
  Statutory Right of Way BV108687
 
  Equitable Charge BV108688
 
  Easement and Indemnity Agreement BV108689
 
  Statutory Right of Way BV108690
 
  Equitable Charge BV108691
 
  Covenant BV108692
 
  Covenant BW46701
 
  Statutory Right of Way BW46702
 
  Covenant BX494384

 



--------------------------------------------------------------------------------



 



D-1
SCHEDULE D
ESTOPPEL CERTIFICATE
TO: DISCOVERY PARKS HOLDINGS INC. (the “Purchaser”)
RE: The lease between _________________________________ and the undersigned, as
tenant, dated _________ (the “Lease”) of certain premises (the “Premises”)
described in the Lease which Premises are located in the building at 887 Great
Northern Way, Vancouver, British Columbia (the “Property”)
We understand the Purchaser will be purchasing the Property and that the
Purchaser has requested certain information concerning the Lease. In connection
with this request and knowing that the Purchaser and its Lenders and its and
their respective successors and assigns intend to rely on this Certificate, we
certify to the Purchaser and its Lenders that:
1. The Lease has been validly executed and delivered by the undersigned, the
undersigned has unconditionally accepted the possession of the Premises except
as set out in item 4 of the Notes herein and the undersigned is in possession of
the Premises.
2. The Lease contains the entire and only agreement between QLT Inc. and 560677
B.C. Ltd. (the “Landlord”) and the undersigned pertaining to the undersigned’s
occupation of the Premises. The Lease has not been altered, amended or assigned
by the undersigned nor has all or any part of the Premises been sublet by the
undersigned except as set out in item 1 of the Notes herein.
3. The rent payable pursuant to the Lease has been paid through the period
ending __________________, 2008. No rent is prepaid to the Landlord except for
the current month’s rent nor has the undersigned deposited any security with the
Landlord except as set out in item 2 of the Notes herein.
4. The undersigned is not claiming any deduction, abatement or set-off against
the Landlord with respect to the undersigned’s obligations to pay rent and
additional rent pursuant to the Lease except as set out in item 4 of the Notes
herein.
5. The term of the Lease will end _____________________. There is no right to
renew or extend the term except as set out in item 3 of the Notes herein. The
monthly minimum rental is __________________. The monthly additional rent (being
charged for increases in Taxes, premises HVAC charges or premises Hydro
charges), exclusive of the Federal Goods and Services Tax, is presently
_______________. The monthly minimum rental is calculated on the basis that the
leasable area of the Premises has been accepted as being _________ square feet.
6. The Premises conform to the Landlord’s obligations under the Lease.
7. There is no existing default under the Lease on the part of the undersigned
or, so far as the undersigned is aware, on the part of the Landlord.

 



--------------------------------------------------------------------------------



 



D-2
8. The undersigned does not have any right of first refusal or option either to
purchase the Property or lease any space in the Property except as set out in
item 5 of the Notes herein.
9. The undersigned has no claims against the Landlord, financial or otherwise,
except as set out in item 4 of the Notes herein.
NOTES:

1.   Sublet:   2.   Security Deposit:   3.   Renewals:   4.   Claims:   5.  
Rights of First Refusal or Options to Purchase or Lease:   6.   Other Matters:

DATED the _________day of ____________________, 2008.

            • (TENANT)
      By:           Authorized Signing Officer                      By:        
  Authorized Signing Officer           

 



--------------------------------------------------------------------------------



 



         

E-1
SCHEDULE E
PROJECT DOCUMENTS
To be delivered unless otherwise indicated and to the extent not already
delivered.

1.   The most recent land title search reports and registered charges, liens and
encumbrances.   2.   Complete executed copies of all Leases, subleases,
assignments, guarantees and indemnities together with all exhibits, amendments
and addenda and a copy of all current lease proposals and letters of intent.  
3.   Schedule of outstanding leasing commissions, tenant allowances and
inducements.   4.   Copy of current year’s operating budget for the Lot F
Property and the Building.   5.   Current and last two (2) year’s operating
expense summaries for the Lot F Property and the Building for years 2006 and
2007 (to be delivered).   6.   Logs relating to the Building’s operations and
maintenance (to be made available).   7.   Current and last two (2) year’s
property tax bills and any pending valuation adjustments and all tax appeal
files (to be made available).   8.   Copies of all Service Contracts.   9.  
Copies of all environmental reports.   10.   All available plans and
specifications (civil, architectural, structural, mechanical, electrical and
plumbing) (to be made available).   11.   All available plans and specifications
relating to the Development Permit (to be made available).   12.   Copies of
geotechnical report and construction testing reports (to be made available).  
13.   Copies of the last two (2) years capital improvement summaries.   14.  
Schedule of major building systems including chillers, boilers, roof, etc.
(size, age and type) (to be made available).   15.   Copies of all Certificates
of Occupancy.   16.   Inventory of Included Chattels.   17.   Inventory of
Excluded Assets.   18.   Schedule of all claims and litigation affecting the
Properties (if any).   19.   Copies of the Declarations of Trust.   20.   True
copies of the policies of insurance carried by the Vendors in respect of the
Properties (to be made available).   21.   Copy of the Development Permit.

 



--------------------------------------------------------------------------------



 



F-1
SCHEDULE F
NOT USED

 



--------------------------------------------------------------------------------



 



G-1
SCHEDULE G
EXCLUDED ASSETS

                      Current Location   Description   EL #   Quantity  
Information Technology
                   
Server Room and
  All Fixtures, Equipment           all
Mechanical room
                   
 
                   
Server Room
  Server Room Fiber Cabling           all
2-9D
  Nortel Option 61 (PBX)           all
 
  phone system including                
 
  phones, base stations,                
 
  switchboards and companion                
 
  wireless system                
 
                   
Facility
  3Com Switches           all
Facility
  Cisco Wireless switches           all
Facility
  Cisco access points           all
Facility
  Desktops, Laptops and any           all
 
  associated peripherals                
 
  that do not control                
 
  building systems                
 
                   
Laboratory
                     
2-17H
  Autoclave     1770       1  
2-15F
  Glassware Washer (Scientek)     1253       1  
2-15F
  Glass Drying Oven (VWR)     1456       1  
2-15F
  Autoclave (AMSCO)     0077       1  
2-15F
  Millipore RO System     1668       1  
2-23B
  Millipore RO System     1050       1  
2-15F
  VWR Vented Hood     1757       1  
2-17J
  NMR             1  
2- 6E
  AVD             1  
 
                   
1-11B Core Lab
  nonaffixed husbandry and           all
 
  laboratory equipment                
Facility
  Chambers           all
Facility
  Incubators (all )           all
Facility
  Laboratory Equipment (eg           all
 
  HPLC, Mass Specs, balance,                
 
  BSC)                
1-14F, 1 — 12F Device Labs
  all equipment           all
2-6G PMF
  Equipment, including           all
 
  isolators, mobile carts,                
 
  VHP generators, TCU, and                
 
  any non affixed equipment                
2-6L PMF Mechanical
  any non affixed equipment           all
 
                   
Furniture
                     
2-26D meeting room
  8’ Boat Table and Chairs           all
2 10W meeting room
  All existing furniture           all
3- 8U meeting room
  5’ Round Table and chairs           all
3 — 26C meeting room
  5’ Round Table and Chairs           all

 



--------------------------------------------------------------------------------



 



G-2

                      Current Location   Description   EL #   Quantity  
2- 10 B coffee station
  All existing furniture           all
1-11U Copy Centre
  All existing Furniture           all
2-8R copy room
  All existing Furniture           all
G-6H Shipping
  Benches             2  
 
                   
Various
  Answer Workstations 6x8             75  
Various
  Pedestals             75  
Various
  Chairs             75  
 
                   
2 — 6 R IT Support Room
  All furniture and shelving           All
 
                   
Various
  60 x 30 Grey tables             6  
3-14F archives
  Compact shelving             1  
3- 17 D archives
  Compact shelving             3  
2nd floor, phase 2 1st
  Metro, EZ rect Shelving           All
floor
                   
 
                   
Various
  Combo Cabinets             55  
Various
  Tear drop tables             30  
Various
  Woolore desks             15  
Various
  DeStijl desks             40  
Various
  Chairs             55  
Various
  Guest Chair             80  
Various
  Pedestals             55  
Various
  File Cabinets 6 drawer             20  
Various
  File Cabinets 5 drawer
(Steelcase)             115  
Various
  Printer stands             15  
Various
  book cases             50  
Various
  2 drawer File cabinets             12  
 
                   
Executive Furniture
                     
 
                   
Various
  Krug             5  
Various
  Chairs             5  
Various
  CanCan Chair             10  
Various
  Krug combo cabinet             5  
3- 12w
  CEO Furniture           All
 
                   
Misc
                     
P1 Shop
  Shop Compressor             1  
P1 Shop
  all equipment and supplies           all
 
                   
Facility
  Rees Monitoring System and     0227, 0087          
 
  associated panels and probes                
 
                   
Cafeteria
  Cappuccino Machine             1  
 
                   
P1 Parkade
  Leased BOC Nitrogen Tank             1  

 



--------------------------------------------------------------------------------



 



G-3

                      Current Location   Description   EL #   Quantity  
Facility
  Leased Water Coolers           All
Facility
  Leased photcopiers           All
Facility
  All art           All
 
                   
Boardroom 3rd Floor
  Mesh Back Chairs             18  
 
  Cancan Chairs             15  
 
                   
South West corner Lot 1
  QLT Sign                
 
                   
Various
  miscellaneous, heavily           all
 
  used, non standard and                
 
  mismatched furniture                
 
  intended for sale at                
 
  employee garage sale to                
 
  occur prior to close                

Those items identified as “excluded” on the nine plans attached to this Schedule

 



--------------------------------------------------------------------------------



 



Plan 1 of 9
Shaded Items Excluded
(GRAPHIC) [o41545o4154510.gif]

 



--------------------------------------------------------------------------------



 



Plan 2 of 9
Shaded Items Excluded
(GRAPHIC) [o41545o4154511.gif]

 



--------------------------------------------------------------------------------



 



Plan 3 of 9
Shaded Items Excluded
(GRAPHIC) [o41545o4154512.gif]

 



--------------------------------------------------------------------------------



 



Plan 4 of 9
Shaded Items Excluded
(GRAPHIC) [o41545o4154513.gif]

 



--------------------------------------------------------------------------------



 



Plan 5 of 9
All Furniture and Chattels in Hatches Aread Excluded
(GRAPHIC) [o41545o4154514.gif]

 



--------------------------------------------------------------------------------



 



Plan 6 of 9
All Furniture and Chattels in Hatched Areas Excluded
(GRAPHIC) [o41545o4154515.gif]

 



--------------------------------------------------------------------------------



 



Plan 7 of 9
All Furniture and Chattels in Hatches Aread Excluded
(GRAPHIC) [o41545o4154516.gif]

 



--------------------------------------------------------------------------------



 



Plan 8 of 9
Shaded Items Excluded
(GRAPHIC) [o41545o4154517.gif]

 



--------------------------------------------------------------------------------



 



Plan 9 of 9
Shaded Items Excluded
(GRAPHIC) [o41545o4154518.gif]

 



--------------------------------------------------------------------------------



 



EIGHTH AMENDING AGREEMENT
     THIS AGREEMENT dated for reference August 7, 2008,

     
BETWEEN:
   
 
   
 
  QLT INC. (“QLT”)
 
  560677 B.C. LTD. (the “Lot F Nominee”)
 
  630321 B.C. LTD. (the “Lot 1 Nominee”)
 
  887 Great Northern Way
 
  Vancouver, British Columbia
 
  V5T 4T5
 
   
 
  (the Lot F Nominee and the Lot 1 Nominee are together, the “Nominees”, and QLT
and the Nominees are together, the “Vendors”)
 
   
AND:
   
 
  DISCOVERY PARKS HOLDINGS LTD.
 
  910-1111 Melville Street
 
  Vancouver, British Columbia
 
  V6E 3V6
 
   
 
  (the “Purchaser”)

     WITNESSES THAT WHEREAS:
A. The Vendors and the Purchaser entered into a Sale and Purchase Agreement
dated for reference May 15, 2008, as amended by an Amending Agreement dated for
reference July 4, 2008, as amended and restated by an Amended and Restated Sale
and Purchase Agreement dated for reference July 11, 2008, as amended by amending
agreements dated for reference July 16, 2008, July 18, 2008, July 23, 2008 and
July 25, 2008, and as amended and restated by a Second Amended and Restated Sale
and Purchase Agreement dated for reference July 30, 2008, for the purchase and
sale of the Purchased Assets as defined therein (collectively, the “Sale and
Purchase Agreement”); and
B. The Vendors and the Purchaser have agreed to amend the Sale and Purchase
Agreement in certain respects as hereinafter provided;
     NOW THEREFORE in consideration of the premises and the covenants and
agreements of the parties hereto as hereinafter set forth, the parties hereby
covenant and agreement with each other as follows:
1. Definitions
     Capitalized words and expressions used in this Agreement that are defined
in the Sale and Purchase Agreement and are not otherwise defined herein, shall
have the meanings given to them in the Sale and Purchase Agreement.

 



--------------------------------------------------------------------------------



 



- 2 -

2. Amendments
     The Vendors and the Purchaser agree that with effect on the date of this
Agreement, the Sale and Purchase Agreement is hereby amended as follows:

  (a)   by deleting the definition of “QLT Mortgage” in Section 1.1 of the Sale
and Purchase Agreement and substituting therefor the following:         ““QLT
Mortgage” has the meaning given in subsection (a) of the definition of QLT
Security Documents;”;     (b)   by deleting in Sections 2.5(b), 10.6(a) and
10.7(b)(ii) of the Sale and Purchase Agreement the amount “$5,500,000.00” and in
each case substituting therefor the amount “$6,000,000.00”; and     (c)   by
deleting Section 10.4 of the Sale and Purchase Agreement and substituting
therefor the following:         “10.4 Form of Documents

     All documents referred to in Sections 10.2 and 10.3 (except the QLT Lease,
the QLT Mortgage, the Beneficiary Authorization and Charge and the security
agreement referred to in subsections (b) and (c) of the definition of QLT
Security Documents, and the priority and standstill agreement referred to in
Section 4.5, the forms for which have already been settled between QLT and the
Purchaser), shall be in form and substance satisfactory to solicitors for the
party entitled to delivery thereof, acting reasonably, and shall be agreed to
not less than five (5) Business Days prior to the Closing Date.”.
3. QLT Security Documents
     QLT and the Purchaser confirm that, pursuant to Section 4.5 of the Sale and
Purchase Agreement as amended hereby, QLT and the Purchaser have agreed upon the
forms for the QLT Mortgage, the Beneficiary Authorization and Charge referred to
in subsection (b) of the definition of QLT Security Documents contained in the
Sale and Purchase Agreement as amended hereby, the security agreement referred
to in subsection (c) of the definition of QLT Security Documents contained in
the Sale and Purchase Agreement as amended hereby, and the form of priority and
standstill agreement with the Purchaser’s first mortgage lender with respect to
Lot F referred to in Section 4.5 of the Sale and Purchase Agreement as amended
hereby. QLT and the Purchaser agree that the QLT Security Documents referred to
in subsection (d) of the definition of QLT Security Documents contained in the
Sale and Purchase Agreement as amended hereby shall be settled pursuant to
Section 10.4 of the Sale and Purchase Agreement as amended hereby.
4. Conditions Precedent
     For greater certainty:

  (a)   the Purchaser hereby gives notice that the conditions set out in
Section 9.1 of the Second Amended and Restated Sale and Purchase Agreement dated
for reference July 30, 2008 have all been satisfied, and QLT hereby acknowledges
receipt of such notice; and

 



--------------------------------------------------------------------------------



 



- 3 -



  (b)   QLT hereby gives notice that the condition set out in Section 9.4 of the
Second Amended and Restated Sale and Purchase Agreement dated for reference
July 30, 2008 has been satisfied, and the Purchaser hereby acknowledges receipt
of such notice.

The parties agree that there are no conditions contained in Section 9.1 or
Section 9.4 of the Sale and Purchase Agreement as amended by this Agreement that
have not been either satisfied or waived.
5. Further Amendment
     The Purchaser confirms that the correct name of the Purchaser is “Discovery
Parks Holdings Ltd.” and the parties hereby agree that all references to
“Discovery Parks Holdings Inc.” contained in the documents that comprise the
Sale and Purchase Agreement and in the form of QLT Lease as previously settled,
shall be deemed to refer to and are hereby amended to refer to “Discovery Parks
Holdings Ltd.”. The Purchaser hereby covenants and agrees that it is and shall
be bound by all the covenants, agreements, terms and conditions of the Sale and
Purchase Agreement as amended by this Agreement, and all of the covenants,
agreements, terms and conditions of the form of the QLT Lease as previously
settled, in each case as if all the references therein to “Discovery Parks
Holdings Inc.” had always been references to “Discovery Parks Holdings Ltd.”.
6. Approved Service Contracts
     Pursuant to Section 4.4 of the Sale and Purchase Agreement as amended
hereby, the Purchaser confirms that it wishes to include in the Approved Service
Contracts the Service Contracts listed in Schedule A to this Agreement.
7. Sale and Purchase Agreement Confirmed
     The Sale and Purchase Agreement is amended only to the extent provided in
this Agreement and all the provisions of the Sale and Purchase Agreement as
amended by this Agreement are confirmed and are in full force and effect.
Without limiting the generality of the foregoing, time is and shall remain of
the essence of the Sale and Purchase Agreement as amended by this Agreement.
8. Counterparts and Facsimile
     This Agreement may be signed in counterparts which, when each party has
executed and delivered a counterpart, shall have the same effect as if the
signature on such counterparts were upon the same instrument. This Agreement or
any counterpart of it may be signed by a party and delivered by facsimile
transmission or other form of electronic transmission and if so signed and
delivered, this Agreement or such counterpart shall for all purposes be as
effective as if the party had signed and delivered this Agreement or a
counterpart of it bearing an original signature.
9. Enurement
     This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns, subject to any terms
and conditions respecting assignment contained in the Sale and Purchase
Agreement, which terms and conditions shall apply equally to this Agreement.

 



--------------------------------------------------------------------------------



 



- 4 -

     IN WITNESS WHEREOF the Vendors and the Purchaser have executed this
Agreement by their respective authorized signatories as of the day and year
first above written.

                      QLT INC.       560677 B.C. LTD.    
 
                   
Per:
  /s/ Robert L. Butchofsky
 
      Per:   /s/ Robert L. Butchofsky
 
   
 
                    630321 B.C. LTD.       DISCOVERY PARKS HOLDINGS LTD.    
 
                   
Per:
  /s/ Robert L. Butchofsky
 
      Per:   /s/ Mark Betteridge
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE A
ADDITIONAL SERVICE CONTRACTS TO BE INCLUDED
IN THE APPROVED SERVICE CONTRACTS
Service Agreement dated May 16, 2008 among QLT Inc. and KSA Security Ltd.
Protective Maintenance Contract, undated among QLT Inc. and Richmond Elevator
Maintenance Ltd.
Cafeteria Service Agreement dated March 13, 2001 among QLT Inc. and Compass
Group Canada (1999) Ltd., dba Eurest

 